        Case 1:19-mc-00145-TSC Document 372 Filed 12/23/20 Page 1 of 6




              ****EXECUTION SCHEDULED FOR JANUARY 14, 2021****

                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

---------------------------------x
-In the Matter of the
 Federal Bureau of Prisons’ Execution :
 Protocol Cases,
                                      :
 Lead Case: Roane et al. v. Barr                       Case No. 19-mc-00145 (TSC)
                                      :

THIS DOCUMENT RELATES TO:                        :

James H. Roane, Jr. et al. v. William Barr, :
Case No. 05-2337
---------------------------------x
-
             MOTION FOR LEAVE OF COURT FOR COREY JOHNSON
                      TO FILE A SUPPLEMENTAL COMPLAINT

       Plaintiff Corey Johnson respectfully requests leave of Court to file a supplemental

complaint pursuant to Fed. R. Civ. P. 15(d), in order to assert a new claim given Mr. Johnson’s

recent COVID-19 infection. The Government’s planned use of pentobarbital injection pursuant

to the Federal Bureau of Prisons’ (“BOP”) execution protocol (“2019 Protocol”) violates Mr.

Johnson’s rights under the Eighth Amendment to the United States Constitution.

       1.      Mr. Johnson along with several death row prisoners brought an Eighth

Amendment challenge to the 2019 Protocol on June 1, 2020. See ECF No. 92. Plaintiffs allege,

among other things, that the 2019 Protocol will subject them to cruel and unusual punishment in

violation of their rights under the Eighth Amendment, see id. ¶¶ 122-126, specifically that,

Defendants’ use of pentobarbital will cause prisoners to suffer flash pulmonary edema, a

condition that causes “sensations of drowning and asphyxia[tion]” before becoming unconscious

and insensate and results in “extreme pain, terror, and panic.” Id. ¶ 78.
            Case 1:19-mc-00145-TSC Document 372 Filed 12/23/20 Page 2 of 6




           2.       On August 15, 2020, this Court dismissed the Eighth Amendment claim. See

ECF No. 193 at 5. On November 18, 2020, the United States Court of Appeals for the District of

Columbia Circuit determined that Plaintiffs “plausibly allege[d] that the government’s execution

protocol will, without relevant penological justification, impose a substantial risk of severe pain

and suffering that is needless given a readily available, administrable, and known alternative.”

In re Fed. Bureau of Prisons’ Execution Protocol Cases, 980 F.3d 123, 135 (D.C. Cir. 2020).

           3.       On November 20, 2020, Defendants set a date of January 14, 2021, for the

execution of Mr. Johnson. See ECF No. 330.

           4.       Mr. Johnson developed a cough, headache, runny nose, fatigue and body aches on

December 14, 2020. On December 18, 2020, the BOP informed counsel for Mr. Johnson that he

had tested positive for COVID-19. The BOP admits that Mr. Johnson is symptomatic and his

symptoms have “progressed to include both a headache and dry cough.” Ex. 2 ¶ 5 (Van Norman

Suppl. Decl.).1

           5.       Moreover, Mr. Johnson’s pulse oximetry result dropped from a 99% to a 97% this

week, which “is clinically significant and indicates significant changes have occurred in gas

exchange in the lungs, particularly in the setting of early COVID-19 infection.” Id. ¶ 11. As of

the date of this filing, Mr. Johnson continues to experience symptoms of COVID-19.

           6.       As explained in the accompanying supplemental complaint, Defendants intend to

execute Mr. Johnson with pentobarbital which causes a large and sudden influx of fluid in the

lungs prior to the loss of consciousness, producing a sensation of drowning. COVID-19 also

diminishes lung capacity, and even for patients with no or mild symptoms, “significant damage

is occurring in the lungs . . . .” Ex. 1 at 4 (Van Norman Decl.).


1
    All Exhibits are attached to the accompanying supplemental complaint.



                                                          2
        Case 1:19-mc-00145-TSC Document 372 Filed 12/23/20 Page 3 of 6




       7.      The medical research that is currently available indicates that lung damage

persists for months after an initial COVID-19 infection. See id. at 4-6. Lung damage from

COVID-19 thereby “sensitizes the lungs to more extensive and immediate further damage . . . ,

causing massive pulmonary edema at an earlier stage in the execution process before drug levels

in the brain have peaked.” Id. at 3.

       8.      Execution with pentobarbital is thus “particularly likely to cause extreme

suffering. Because COVID-19 can cause lasting lung damage, a person injected with

pentobarbital would experience the feeling of suffocating or drowning even more quickly and

acutely than a person who had not been infected with COVID-19.” Ex. 3 ¶ 18 (Zivot Decl.); see

Ex. 1 at 6 (Van Norman Decl.) (COVID-19 infection “will result in the prisoner experiencing

earlier and more prolonged sensations of suffocation and drowning associated with flash

pulmonary edema.”).

       9.      Rule 15(d) provides for a supplemental pleading “setting out any transaction,

occurrence, or event that happened after the date of the pleading to be supplemented.” In this

instance, Mr. Johnson filed this motion within five days after he and Counsel learned of his

positive COVID-19 testing result.

       10.     Leave to supplement a complaint is “liberally granted,” especially when, as here,

the supplemental claim is factually and legally related to matters in the earlier complaint.

Chandler v. James, 783 F. Supp. 2d 33, 39 (D.D.C. 2011); see also Banks v. York, 448 F. Supp.

2d 213, 214 (D.D.C. 2006) (leave should be “freely granted . . . where such supplementation will

promote the economic and speedy disposition of the controversy between the parties, will not

cause undue delay of trial, inconvenience and will not prejudice the rights of any other party”

(citation omitted)); Costa v. Bazron, No. 19-3185, 2020 WL 1935524, at *1-2 (D.D.C. Apr. 22,




                                                 3
         Case 1:19-mc-00145-TSC Document 372 Filed 12/23/20 Page 4 of 6




2020) (granting plaintiffs’ motion to supplement six months after original complaint was filed

where new allegations arose out of defendants’ response to the COVID-19 pandemic but were

related to original claims and “time [was] of the essence”).

       11.     Although a supplemental complaint generally supersedes an earlier complaint, the

Court in this case has directed the parties to file Plaintiff-specific claims in a separate filing. See

ECF No. 81. Therefore, Mr. Johnson does not intend for his supplemental complaint to supplant

or otherwise waive any claims from his original complaint, including the claims that the 2019

Protocol violates the Eighth Amendment.

       12.     Undersigned counsel have consulted with opposing counsel, who states that the

Government opposes the motion for leave to file a supplemental complaint.




                                                   4
        Case 1:19-mc-00145-TSC Document 372 Filed 12/23/20 Page 5 of 6




       WHEREFORE, Plaintiff Corey Johnson respectfully requests that the Court grant him

leave to file the accompanying supplemental complaint.



Dated: December 23, 2020                     Respectfully submitted,

                                            /s/ Donald P. Salzman
                                            Donald P. Salzman
                                            D.C. Bar Number #479775
                                            SKADDEN, ARPS, SLATE,
                                               MEAGHER & FLOM LLP
                                            1440 New York Avenue, N.W.
                                            Washington, DC 20005-2111
                                            (202) 371-7983

                                            Alexander C. Drylewski (admitted pro hac vice)
                                            One Manhattan West
                                            New York, NY 10001
                                            (212) 735-3278

                                            Counsel for Plaintiff Corey Johnson




                                              5
        Case 1:19-mc-00145-TSC Document 372 Filed 12/23/20 Page 6 of 6




                                CERTIFICATE OF SERVICE

       I certify that on December 23, 2020, true and correct copies of the foregoing Motion for

Leave of Court for Corey Johnson to File a Supplemental Complaint was filed using the

CM/ECF system, which will then send notification of such filing to all counsel of record.



Dated: December 23, 2020                       Respectfully submitted,

                                              /s/ Donald P. Salzman
                                              Donald P. Salzman
                                              D.C. Bar Number #479775
                                              SKADDEN, ARPS, SLATE,
                                                 MEAGHER & FLOM LLP
                                              1440 New York Avenue, N.W.
                                              Washington, DC 20005-2111
                                              (202) 371-7983

                                              Counsel for Plaintiff Corey Johnson
       Case 1:19-mc-00145-TSC Document 372-1 Filed 12/23/20 Page 1 of 9




              ****EXECUTION SCHEDULED FOR JANUARY 14, 2021****

                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

---------------------------------x
- the Matter of the
In
Federal Bureau of Prisons’ Execution :
Protocol Cases,
                                     :
Lead Case: Roane et al. v. Barr                       Case No. 19-mc-00145 (TSC)
                                     :

THIS DOCUMENT RELATES TO:                        :

James H. Roane, Jr. et al. v. William Barr, :
Case No. 05-2337
---------------------------------x
-
      SUPPLEMENTAL COMPLAINT OF PLAINTIFF COREY JOHNSON FOR
          INDIVIDUALIZED INJUNCTIVE AND DECLARATORY RELIEF


       1.      Plaintiff Corey Johnson brings this supplemental complaint in addition to the

consolidated Amended Complaint for Injunctive and Declaratory Relief (the “Amended

Complaint”) (ECF No. 92), filed June 1, 2020, pursuant to the Court’s Order (ECF No. 81),

seeking injunctive and declaratory relief for threatened violations of Mr. Johnson’s rights to be

free from cruel and unusual punishment under the Eighth Amendment to the Constitution as

applied under the Federal Bureau of Prisons’ (“BOP”) current lethal injection protocol (the

“2019 Protocol”).

                                 NATURE OF THE ACTION

       2.      Mr. Johnson along with several death row prisoners brought an Eighth

Amendment challenge to the 2019 Protocol on June 1, 2020. See ECF No. 92. Plaintiffs allege,

among other things, that the 2019 Protocol will subject them to cruel and unusual punishment in

violation of their rights under the Eighth Amendment, see id. ¶¶ 122-126, specifically that,
        Case 1:19-mc-00145-TSC Document 372-1 Filed 12/23/20 Page 2 of 9




Defendants’ use of pentobarbital will cause prisoners to suffer flash pulmonary edema, a

condition that causes “sensations of drowning and asphyxiation” before becoming unconscious

and insensate and results in “extreme pain, terror, and panic.” Id. ¶ 78.

        3.     On August 15, 2020, this Court dismissed the Eighth Amendment claim “because

[Plaintiffs’] evidence of pain would not satisfy Lee’s high bar for an objectively intolerable risk

of pain.” See ECF No. 193 at 5. On November 18, 2020, the United States Court of Appeals for

the District of Columbia Circuit determined that Plaintiffs “plausibly allege[d] that the

government’s execution protocol will, without relevant penological justification, impose a

substantial risk of severe pain and suffering that is needless given a readily available,

administrable, and known alternative.” In re Fed. Bureau of Prisons’ Execution Protocol Cases,

980 F.3d 123, 135 (D.C. Cir. 2020).

        4.     On November 20, 2020, Defendants set a date of January 14, 2021, for the

execution of Mr. Johnson. See ECF No. 330.

        5.     Mr. Johnson brings this supplemental complaint to assert his as-applied challenge

to the 2019 Protocol pursuant to the Court’s Order on February 19, 2020 (ECF No. 81), directing

that “[i]f the circumstances warrant such a filing, any party (or parties) may submit a separate

filing [to the consolidated Amended Complaint] with regard to the issues that are particular to

that party.”

        6.     Mr. Johnson repeats, realleges, and incorporates herein by reference, as if set forth

in full below, the consolidated Amended Complaint in its entirety.

        7.     In addition, Mr. Johnson faces specific risks from an execution under the 2019

Protocol in violation of his Eighth Amendment rights. As the BOP is aware, Mr. Johnson was

informed that he tested positive for COVID-19 on December 18, 2020. Mr. Johnson began



                                                  2
          Case 1:19-mc-00145-TSC Document 372-1 Filed 12/23/20 Page 3 of 9




experiencing symptoms associated with COVID-19 such as a cough, headache, fatigue and body

aches on Monday, December 14, 2020. Mr. Johnson’s positive COVID-19 diagnosis follows a

sharp increase in COVID-19 positive cases in the state of Indiana, and specifically at the USP

Terre Haute prison complex.

          8.    As explained below, and in the declarations attached from Dr. Van Norman (Ex. 1

(“Van Norman Decl.”) and Ex. 2 (“Van Norman Suppl. Decl.”)), Dr. Zivot (Ex. 3 (“Zivot

Decl.”)) and Ex. 4, (“Zivot Suppl. Decl.”), and Dr. Stephen (Ex. 5 (“Stephen Decl.”)), given Mr.

Johnson’s diagnosis of COVID-19, injection of pentobarbital as specified by the 2019 Protocol

will cause flash pulmonary edema earlier in the execution process, and before brain levels of

pentobarbital have peaked, causing significant medical complications before the end of his life.

Therefore, constitutional alternatives for Mr. Johnson, as alleged below, would be an injection

protocol that provides for a pre-execution dose of an analgesic, execution by firing squad, or in

the alternative, to enjoin Mr. Johnson’s execution until such time as Defendants’ method of

administering death sentences complies with the Eighth Amendment to the U.S. Constitution.

                                 FACTUAL BACKGROUND

Mr. Johnson’s COVID-19 Diagnosis

          9.    Mr. Johnson started to develop a cough, headache, runny nose, fatigue and body

aches on December 14, 2020.

          10.   On December 18, 2020, the BOP informed counsel for Mr. Johnson that he had

tested positive for COVID-19.

          11.   Mr. Johnson’s medical records indicate that he is symptomatic and his symptoms

have “progressed to include both a headache and dry cough.” Ex. 2 ¶ 5 (Van Norman Suppl.

Decl.).



                                                 3
       Case 1:19-mc-00145-TSC Document 372-1 Filed 12/23/20 Page 4 of 9




       12.     On December 20, 2020, Mr. Johnson’s medical records indicate that his pulse

oximetry result dropped from a 99% to a 97%, which “is clinically significant and indicates

significant changes have occurred in gas exchange in the lungs, particularly in the setting of early

COVID-19 infection.” Id. ¶ 11. In other words, Mr. Johnson’s COVID-19 infection “has

already caused significant lung damage, which in turn is already leading to measurably abnormal

oxygen exchange.” Id. ¶ 12.

       13.     Given his positive test, his pulse oximetry rate, and his overt symptoms, Mr.

Johnson has “already clinically entered a phase of infection that in virtually all patients results in

pulmonary damage.” Id. ¶ 8. “During the very early phase of his illness (in the first four days),

he has shown decrease in blood oxygen saturation and cough—both of which are signs of

damage to his respiratory system. The cough demonstrates inflammation in the airway, while

lower readings by pulse oximetry, an indirect method of measuring blood oxygen levels,

demonstrate that oxygen exchange at the alveolar-capillary membrane is already abnormal.” Id.

       14.     As of the date of this filing, Mr. Johnson continues to experience symptoms of

COVID-19.

Background on COVID-19

       15.     COVID-19 is “a highly contagious respiratory illness caused by a novel

coronavirus (SARS-CoV-2).” Ex. 3 ¶ 10 (Zivot Decl.). On March 11, 2020, the World Health

Organization declared COVID-19 a pandemic. See World Health Organization, WHO Timeline

– COVID-19, https://www.who.int/news-room/detail/27-04-2020-who-timeline---covid-19 (last

visited Dec. 23, 2020).




                                                  4
         Case 1:19-mc-00145-TSC Document 372-1 Filed 12/23/20 Page 5 of 9




         16.   As of December 23, 2020, there were over 78 million confirmed cases of COVID-

19 worldwide, including over 18 million in the United States. See Johns Hopkins University,

Coronavirus Resource Center, https://coronavirus.jhu.edu/ (last visited Dec. 23, 2020).

         17.   In Indiana, there have been over 470,000 confirmed cases of COVID-19 as of

December 23, 2020. See Johns Hopkins University, Coronavirus Resource Center, State

Overview, Indiana https://coronavirus.jhu.edu/region/us/indiana (last visited Dec. 23, 2020).

Vigo County, where USP Terre Haute is located, had over 8,600 confirmed cases. See Johns

Hopkins University, COVID-19 Status Report, https://bao.arcgis.com/covid-

19/jhu/county/18167.html (last visited Dec. 23, 2020).

         18.   These “high numbers are likely significant underestimates of the total cases, as

some who are infected with COVID-19 are never tested for the virus.” Ex. 4 ¶ 11 (Zivot Suppl.

Decl.)

         19.   COVID-19 “spreads via the respiratory route and as such, targets the lungs.” Ex.

3 ¶ 12 (Zivot Decl.).

         20.   COVID-19 causes lung damage in a majority of patients. See Ex. 4 ¶ 18 (Zivot

Suppl. Decl.) (“COVID-19 infection is associated with an increased risk of lung damage.”). This

is true even for patients who report experiencing only mild symptoms or no symptoms at all. For

example, CT scans revealed that of the cases of COVID-19 from the Diamond Princess cruise

ship, “54% of patients who experienced asymptomatic infections still suffered the same severe

lung changes (lung opacifications) seen in many hospitalized patients.” Ex. 1 at 4 (Van Norman

Decl.) (emphasis added). For symptomatic patients, the percentage of patients with lung damage

visible on a CT scan rose to 79%. Id. This finding has been corroborated by other emerging

research on the effects of COVID-19 on the lungs. Id. In short, “[i]t is clear now that even in



                                                5
       Case 1:19-mc-00145-TSC Document 372-1 Filed 12/23/20 Page 6 of 9




mild infection—i.e. infection that is either asymptomatic or symptomatic but does not require

hospitalization—significant damage occurs in the lungs . . . .” Id.

       21.     Doctors who treat COVID-19 patients routinely observe lingering effects from the

virus, even after the patient has apparently recovered. Some patients present with an apparently

resolved COVID-19 diagnosis, but “[a] full workup again can yield newly depressed heart

function or blood clots in the lung.” Ex. 5 ¶ 11 (Stephen Decl.). For example, one study

followed a small group of professional divers who had developed mild symptoms of COVID-19.

Ex. 1 at 5 (Van Norman Decl.). When assessed six weeks after the development of symptoms,

none of the divers could be certified to return to diving because all of them had impaired lung

functioning, despite the fact that they had all apparently recovered. Id. Another recent study

found lasting damage “in the lungs 3 months after COVID infection in 71% of patients.” Id.

       22.     Lingering effects from COVID-19 typically last at least two to three months after

the initial development of symptoms. See Ex. 5 ¶ 15 (Stephen Decl.) (observing that in Dr.

Stephen’s experience treating COVID-19 patients, it typically takes approximately 8 weeks for

patients to regain normal functioning); Ex. 1 at 5-6 (Van Norman Decl.) (summarizing research

indicating that COVID-19 lung damage persists for at least 90-100 days).

COVID-19 and Pentobarbital’s Use in Execution

       23.     Mr. Johnson’s lung damage from his COVID-19 infection puts him at serious risk

of severe pain and suffering from the pentobarbital injection administered pursuant to the 2019

Protocol.

       24.     As explained in detail in the Amended Complaint, injection with a large dose of

pentobarbital as outlined in the 2019 Protocol causes a large and sudden influx of fluid in the

lungs prior to the loss of consciousness, producing a sensation of drowning. ECF No. 92 ¶¶ 76-



                                                 6
       Case 1:19-mc-00145-TSC Document 372-1 Filed 12/23/20 Page 7 of 9




77, 81. “Evidence of flash pulmonary edema has been demonstrated in 100% of autopsies in

which a full examination of the lungs has been documented, and therefore is a virtual certainty

following pentobarbital lethal injection.” Ex. 1 at 5-6 (Van Norman Decl.). This excruciating

experience is comparable to waterboarding. ECF No. 92 ¶ 78.

       25.     “Infection with the COVID-19 virus causes severe damage to many areas in the

airways and the lungs, but most specifically to the alveolar-capillary membrane, which is also the

site of damage of massive barbiturate overdose.” Ex. 1 at 2 (Van Norman Decl.).

       26.     Lung damage from COVID-19 thereby “sensitizes the lungs to more extensive

and immediate further damage . . . , causing massive pulmonary edema at an earlier stage in the

execution process before drug levels in the brain have peaked.” Id. at 3. Execution with

pentobarbital is thus “particularly likely to cause extreme suffering. Because COVID-19 can

cause lasting lung damage, a person injected with pentobarbital would experience the feeling of

suffocating or drowning even more quickly and acutely than a person who had not been infected

with COVID-19.” Ex. 3 ¶ 18 (Zivot Decl.); see Ex. 1 at 6 (Van Norman Decl.) (COVID-19

infection “will result in the prisoner experiencing earlier and more prolonged sensations of

suffocation and drowning associated with flash pulmonary edema.”).

   SUPPLEMENTAL COUNT I: VIOLATION OF THE EIGHTH AMENDMENT AS
                    APPLIED TO MR JOHNSON

       27.     Mr. Johnson realleges and incorporates herein by reference all of the preceding

paragraphs of this Supplemental Complaint as if set forth in full below.

       28.     The Eighth Amendment protects prisoners against cruel and unusual punishments.

In carrying out a sentence of death, the Government violates the Eighth Amendment if the

planned manner of execution presents a “substantial risk of serious harm” to the prisoner. Baze

v. Rees, 553 U.S. 35, 50 (2008) (citation omitted).

                                                 7
         Case 1:19-mc-00145-TSC Document 372-1 Filed 12/23/20 Page 8 of 9




         29.   Executing Mr. Johnson under the 2019 Protocol creates a substantial risk of

serious harm given Mr. Johnson’s COVID-19 diagnosis and his related symptoms. Mr.

Johnson’s COVID-19 infection creates a substantial and unjustifiable risk that he will endure an

excruciating experience akin to drowning to death.

         30.   The Eighth Amendment also forbids “deliberate indifference” to “serious medical

needs of prisoners.” Estelle v. Gamble, 429 U.S. 97, 104 (1976). A prison official violates the

Eighth Amendment when he or she “knows of and disregards an excessive risk to inmate health

or safety.” Farmer v. Brennan, 511 U.S. 825, 837 (1994).

         31.   The BOP is aware of Mr. Johnson’s COVID-19 infection.

         32.   The BOP must provide Mr. Johnson with medical care until the moment of his

death.

         33.   Executing Mr. Johnson pursuant to the 2019 Protocol poses a substantial risk of

severe pain due to his recent COVID-19 infection. Defendants are deliberately indifferent to this

risk.

         34.   There is substantial and unjustifiable risk that the Defendants will cause serious

harm to Mr. Johnson by executing him pursuant to the 2019 Protocol.

         35.   Mr. Johnson continues to plead the alternative execution methods from his

original complaint: a pre-execution dose of an analgesic, as well as the firing squad. ECF No. 92

¶ 114. At a minimum, a third alternative method is to postpone Mr. Johnson’s execution for a

period of two to three months from the onset of his COVID-19 infection, at which time the

functioning of Mr. Johnson’s lungs are likely to improve, so that the postponement of Mr.

Johnson’s execution would reduce the COVID-enhanced risk that he will experience flash

pulmonary edema while sensate, as well as the duration of that experience.



                                                 8
       Case 1:19-mc-00145-TSC Document 372-1 Filed 12/23/20 Page 9 of 9




                                    PRAYER FOR RELIEF

                WHEREFORE, in order to prevent the violations of Mr. Johnson’s rights under

the Eighth Amendment to the U.S. Constitution alleged above, Mr. Johnson respectfully requests

that the Court enter a judgment:

       a)      declaring that the Defendants’ actions, practices, customs, and policies with

regard to their means, methods, procedures, and customs regarding executions, and specifically

the use of pentobarbital pursuant to the 2019 Protocol, are illegal and violate the Eighth

Amendment to the U.S. Constitution;

       b)      enjoining Defendants from executing Mr. Johnson as scheduled on January 14,

2021, or on any other date until such time as Defendants’ method of administering Mr. Johnson’s

death sentence complies with the Eighth Amendment to the U.S. Constitution; and

       c)      granting any such relief that the Court deems just and proper.



Dated: December 23, 2020                        Respectfully submitted,

                                                /s/ Donald P. Salzman
                                                Donald P. Salzman
                                                D.C. Bar Number #479775
                                                SKADDEN, ARPS, SLATE,
                                                   MEAGHER & FLOM LLP
                                                1440 New York Avenue, N.W.
                                                Washington, DC 20005-2111
                                                (202) 371-7983

                                               Alexander C. Drylewski (admitted pro hac vice)
                                               One Manhattan West
                                               New York, NY 10001
                                               (212) 735-3278

                                               Counsel for Plaintiff Corey Johnson




                                                 9
Case 1:19-mc-00145-TSC Document 372-2 Filed 12/23/20 Page 1 of 7




                   EXHIBIT 1
        Case 1:19-mc-00145-TSC Document 372-2 Filed 12/23/20 Page 2 of 7




            Supplemental Expert Declaration of Gail A. Van Norman M.D.
 Regarding Significance of Infection of Death Row Prisoners by the COVID-19 Virus and
          Implications for Lethal Injection Protocols Involving Pentobarbital



       The COVID-19 virus leads to significant lung damage—even in the majority of patients
who are asymptomatic—and has direct and serious implications for death row inmates subject to
execution by use of pentobarbital sodium ("pentobarbital") pursuant to the Federal Bureau of
Prisons' ("BOP") current lethal injection protocol (the "2019 Protocol"). For prisoners
experiencing COVID-related lung damage at the time of their execution, flash pulmonary edema
will occur even earlier in the execution process, and before brain levels of pentobarbital have
peaked. To a reasonable degree of medical certainty, these prisoners will experience sensations
of drowning and suffocation sooner than a person without COVID-related lung damage and,
therefore, their conscious experience of the symptoms of pulmonary edema will be prolonged.

        On November 1, 2019, I provided Plaintiffs' counsel with my opinions regarding the
2019 Protocol in a declaration that included detailed discussion and cited scientific evidence. On
June 29, 2020, I provided a Supplemental Expert Declaration addressing specific questions
regarding flash pulmonary edema in prisoners executed by intravenous (IV) administration of 5
grams of pentobarbital. I also provided a Secondary Supplemental Declaration to the Court
dated August 7, 2020 for Plaintiff Keith Nelson, addressing findings of flash pulmonary edema
following the execution of Wesley Purkey on July 16, 2020. On September 15, 2020, I wrote an
Additional Supplemental Report to the Court, providing rebuttal to the declarations of Dr.
Kendall Von Crowns (dated August 10, 2020) and Dr. Joseph Antognini (dated September 11,
2020). I was provided with eyewitness accounts of William LeCroy's execution on September
22, 2020, as well as autopsy reports of 307 prisoners executed by lethal injection involving
various drugs, most of which were discussed in a story published by NPR on September 21,
2020.1 On September 24, 2020, I submitted ,an opinion regarding breathing and eye movements
witnessed during the execution and reexamining the incidence of flash pulmonary edema among
prisoners executed using the 2019 Protocol. On October 28' 2020, I provided supplemental
reports on behalf of Lisa Montgomery and Norris Holder, regarding effects of antiseizure and
other psychoactive medications on the results of lethal injection utilizing pentobarbital.

       It is my understanding that since submission of these reports, death row prisoners
scheduled for execution by the BOP have tested positive for, and are symptomatic with, infection
by the COVID-19 virus. Counsel have asked me to offer an opinion regarding how recent or
concurrent COVID-19 infection may affect lethal injection with pentobarbital.

        I have stated previously that when additional documents or materials are provided to me
for specific review and analysis, or if I become aware of other scientific or clinical evidence that
impacts my opinions, (or if in attendance at any hearings or trials in this case I learn of relevant
evidence), I may choose to modify my opinions accordingly.

 Caldwell N., Chang A., Myers J. Gasping for air: autopsies reveal troubling effects of lethal injection. NPR. Sept
21, 2020. Available at: https://www.npr.org/2020/09/21/793177589/gasping-for-air-autopsies-reveal-troubling-
effects-of-lethal-injection. Accessed Sept 21, 2020


                                                                                                                  1
        Case 1:19-mc-00145-TSC Document 372-2 Filed 12/23/20 Page 3 of 7




        This supplemental declaration accordingly proyides emerging scientific information
regarding the effects of COVID-19 viral infection in both symptomatic and asymptomatic
patients on the alveolar-capillary membrane of the lungs, which is one site at which barbiturates
act to produce flash pulmonary edema in barbiturate overdose.

       In addition to the materials listed in my Expert Declaration dated November 1, 2019, and
in my previous Supplemental Reports dated June 29, 2020, August 7, 2020, and September 15,
2020, September 24, 2020, and October 28,2020, I have further reviewed and relied upon
various scientific publications as referenced and footnoted throughout this declaration.

OPINIONS

       To aid Counsel and the Court, I will restate some of my previous conclusions that are
relevant to this declaration, in addition to my new conclusions that address Counsel's questions.
Each of the new opinions is discussed at length in this declaration.

       Opinion #1: Flash pulmonary edema occurs in essentially 100% of prisoners executed
       by lethal injection using pentobArbital. (Please refer to my Expert Declaration, dated
       November 1, 2019, pages 32-33, fot a discussion of pulmonary edema in barbiturate
       overdose and references). Flash pulmonary edema occurs very rapidly (i.e. within
       seconds or minutes), and is associated with excruciating symptoms of drowning and
       suffocation, including shortness of breath, air hunger, anxiety, terror and panic. (Please
       refer to my Expert Declaration dated November 1, 2019, pages 33-34, detailing
       sensations of drowning and suffocation.)

       Opinion #2: Infection with the COVID-19 virus causes severe damage to many areas in
       the airways and the lungs, but most specifically to the alveolar-capillaxy membrane,
       which is also the site of damage of massive barbiturate overdose. The damage from
       COVID-19 infection can be seen by radiography in the majority (65%) of patients who
       have asymptomatic infection, and in at least 79% of patients who have symptomatic
       COVID-19 infection, even when such infections are mild.

       Opinion #3: After infection with COVID-19, symptoms gradually resolve, but damage to
       the lung tissue persists for a much longer period of time, even after the patients no longer
       experience symptoms. The duration of the changes in lung tissue is unknown at this
       time, although several studies have demonstrated that severe pulmonary functional
       changes have been demonstrated for more than 90 days after infection. Clinical
       observation of divers who experienced mild COVID symptoms demonstrated severely
       abnormal oxygen levels in the blood with stress, and other lung function abnormalities
       that were severe enough to prevent them from being certified to return to work, even 6
       weeks after symptoms had apparently resolved. Additional studies of COVID survivors
       demonstrate that radiographic lung changes persist for weeks to months following
       infection.




                                                                                                    2
        Case 1:19-mc-00145-TSC Document 372-2 Filed 12/23/20 Page 4 of 7




         Opinion #4: The presence of this particular COVID-19 virally-induced lung injury
         sensitizes the lungs to more extensive and immediate further damage to the alveolar-
         capillary membrane and other sites. When the barbiturate reaches the alveolar-capillary
         membrane and other sites in the lung, the drug will cause more extensive damage—at
         even lower blood levels of barbiturate, i.e. earlier in the injection process and in a shorter
         period of time—causing massive pulmonary edema at an earlier stage in the execution
         process before drug levels in the brain have peaked. To a reasonable degree of medical
         certainty, prisoners will experience earlier and therefore more prolonged sensations of
         drowning and suffocation compared to health prisoners.


DISCUSSION

        This month marks one year since the first case of COVID-19 viral infection was seen in
Wuhan, China. While the medical world has worked tirelessly to both learn all that can be
determined about this new pathogen, and to treat COVID-19 patients, we are still in the infancy
of understanding this extreme threat. We know that COVID-19 produces respiratory infection,
and that it also causes a diffuse inflammatory response, produces widely disseminated blood
clotting-abnormalities, and causes severe damage to virtually every organ system, particularly the
lungs and heart. We also are learning that significant damage occurs far earlier in infection than
previously thought, even before the patient is symptomatic, and that it is both profound and long
lasting. Until very recently, for example, large studies of damage in the lungs evidenced at
autopsy were lacking, in part because of safety issues in performing such autopsies and studies,
and in preventing widespread contamination.

        In the last several months, a number of studies emerged, some of which reviewed and
characterized more clearly than earlier studies the widespread effects of COVID-19 effects in
lung tissue. At the,same time, other studies were published that examined the pattern of damage
in patients who did not die of the disease, and in asymptomatic patients who test positive for the
disease—with startling results.

        In patients who have died of COVID-19 infection, postmortem findings in the lungs
include pulmonary edema and exudates,a3 infiltration of inflammatory cells in the lung tissues,
swelling of lymph nodes and other tissue; inflammation and swelling of the trachea (tracheitis),
and inflammation and breakdown' of the pulmonary capillary walls ("diffuse pulmonary
vasculitis") and diffuse damage to the alveoli (termed "DAD" or "diffuse alveolar damage"),
among other effects.4 It is known that this damage occurs very early, even before patients have

2 The term "pulmonary edema" refers generally to fluid that has leaked from the pulmonary capillaries into lung
tissues, and the air-containing spaces in the lungs called alveoli. "Exudates" refer also to fluids in these spaces, but
these fluids are produced in response to inflammation and contain different types of cells and Proteins. COVID-19
infection causes both inflammatory responses that produce exudates, and damage to capillary membranes that cause
pulmonary edema. Both exudates and pulmonary edema prevent normal passage of oxygen into the bloodstream,
and carbon-dioxide out of the bloodstream, but through different mechanisms.
3 De Mast S, et al. Impaired breakdown of bradykinin and its metabolites as a possible cause for pulmonary edema
in COVID-19 infection. Semin Thromb Hemost 2020: 46:835-7
4 Calebrese F, et al. Pulmonary pathology and COVID-19: lessons from autopsy. The experience of European
pulmonary pathologists. Virchow Arch 2020; 477:359-72


                                                                                                                       3
         Case 1:19-mc-00145-TSC Document 372-2 Filed 12/23/20 Page 5 of 7



symptoms; specifically, many patients do not experience shortness of breath while the virus is
causing diffuse pulmonary vasculitis and alveolar damage. The absence of symptoms is
unreliable in indicating effects on the lungs; in the majority of cases, absence of symptoms is
misleading. This is a unique characteristic of COVID-19 infection, and appears to be because
early in COVID infection, the lungs retain enough elasticity or "compliance" that patients are
able to compensate for falling oxygen levels by changing their breathing patterns ("tachypnea").5

        Just recently, it has also become apparent that asymptomatic cases or mild cases that
never progress to hospitalization nevertheless involve similar damage to the lungs.
Computerized tomography (CT) scans of 104 cases from the cruise ship Diamond Princess
demonstrated that 54% of patients who experienced asymptomatic infections still suffered the
same severe lung changes (lung opacifications) seen in many hospitalized patients. When
patients had symptoms of any kind, the percentage that had sufficiently advanced damage to be
apparent on CT scan rose to 79%. Asymptomatic and symptomatic patients were not
significantly different with regard to having previous lung disease.6 This finding was very close
to those from a different group of investigators, who found that 56% of cases with few or no
symptoms also showed diffuse lung damage.7 Varble, et al. also used CT scanning to show that
65% of patients who were COVID positive had severe lung changes almost four days before
onset of symptoms.8 Very early in the pandemic, Meng et al., found that in all of the patients
with asymptomatic COVID-19 infections (N = 58), 94.8% had abnormal, ground glass
opacifications (GGO) by CT scan.9

        It is clear now that even in mild infection—i.e. infection that is either asymptomatic or
symptomatic but does not require hospitalization—significant damage is occurring in the lungs,
and particularly to the alveolar/capillary membrane. This is the same site that is eroded by high
blood levels of barbiturate that occur in massive barbiturate overdose and cause the membranes
to leak fluid into the air-exchanging chambers of the lungs, effectively drowning the prisoner.
With the alveolar-capillary membrane already damaged by the virus, COVID-positive prisoners
would be more susceptible to rapid and massive barbiturate damage, and this damage would
occur long before the level of pentobarbital peaks in the brain. Thus, even if a 5-gram
intravenous dose of pentobarbital would render a prisoner insensate under normal circumstances
—which I dispute, as I have stated in my previous declarations—a COVID-positive prisoner or a
prisoner who has recently recovered from COVID-19 would experience a much more rapid and
devastating onset of flash pulmonary edema at an earlier stage of the.injection when brain levels
of barbiturate are much lower. This would prolong the period of time that a prisoner would
experience sensations of drowning and suffocation.



 Bavriatopoulou M et al. Clin Exp Med. July 27, 2020
 Inui S et al. Chest CT findings in cases from the cruise ship Diamon Princess with coronavirus disease (COVID-
19) Radiology: Cardiothoracic Imaging 2020: 2: e200110
 Castelli M et al. Prevalence and risk factors for lung involvement on low-dose chest CT (LDCT) in a
paucisymptomatic population of 247 patients affected by COVID-19. Insights Imaging. 2020: 11:117
 Varble N et al. CT and clinical assessment in asymptomatic and pre-symptomatic patients with early SARS-CoV-
2 in outbreak settings. Eur Radio! 2020. Nov 4th
 Meng H. CT imaging and clinical course of asymptomatic cases with COVID-19 pneumonia at admission in
Wuhan, China. J.Infect. April 12, 2020.


                                                                                                              4
       Case 1:19-mc-00145-TSC Document 372-2 Filed 12/23/20 Page 6 of 7




      We know that even asymptomatic patients have significant and severe enough lung
changes that they are detectable by CT scan. What we do not know is exactly how long after
COVID infection the lung damage is repaired, and the alveolar-capillary membrane returns to
more normal function. At least two studies suggest that recovery does not occur within 90 to 100
days.

         One group of workers particularly concerned about lung changes that can cause
predisposition to pulmonary edema are professional and recreational divers. In order to be
certified to dive, they require medical clearance after pulmonary infections, since the lungs may
be sensitive to damage from changes in pressure during diving and breath holding. Damage to
the pulmonary capillary member can predispose them to air embolism, for example, a deadly
event.1° Frank Hartig, a German physician who is also a diver, followed six divers for six weeks
who tested positive for COVID-19. Although the patients had only mild symptoms, their lung
CT scans showed dramatic changes typical of COVID. At 6 weeks after their infection," and
after all apparent symptoms had resolved, four patients still had dramatic lung changes on CT,
and two had an abnormal exercise test (low blood oxygen with exercise). None could be
recertified to return to diving.12

         Sonnweber et al., followed COVID-19 patients and found that a significant number of
patients who had symptomatic infections were still experiencing symptoms 100 days after their
initial infection, and that CT abnormalities, while improving, still persisted.13 Zhao et al., found
persistent radiographic changes in the lungs three months after COVID infection in 71% of
patients.14

CONCLUSION

        Infection with the COVID-19 virus leads to significant lung damage, including diffuse
alveolar damage and damage to the pulmonary capillaries, both of which are sites at which high
blood levels of barbiturates cause erosion and pulmonary edema. Significant damage is present
and demonstrable on CT scans in the majority of asymptomatic patients, and in at least 79% of
patients who have any symptoms. The presence of COVID-19 virus-mediated damage to the
alveoli and pulmonary capillaries will predispose prisoners undergoing lethal injection with a
barbiturate overdose to severe additional damage by the intravenous drug. Damage to their lungs
will happen more quickly with less drug (i.e. lower blood levels) than prisoners who do not have
such infections. Evidence of flash pulmonary edema has been demonstrated in 100% of


I° Russell, MC. New advice cautions against rushed return to diving for coronavirus patients. DIVE. April 2020.
Available at: http://divernagazine.co.uk/skills/8907-serious-problems-diving-after-covid19 Accessed Dec 20, 2020
" Six weeks is a common period of time for functional recovery following more typical types of pneumonia, and is
the usual time for follow-up for pneumonia patients in clinical practice. Because not much was known about
COVID this early in the pandemic, Dr. Hartig was timing his follow-up to correspond with usual practice. We now
know that this is far too soon to assume recovery from COVID, as Dr. Hartig's own observations corroborated.
12 Hartig F. Diving after COVID-19 disease? Wetnotes. April 15, 2020. Available at:
https://www.wetnotes.eu/tauchen-nach-covid-19-erkrankung/ Accessed Dec 20, 2020
13 Sonnweber T, et al. Cardiopulmonary recovery after COVID-19—an observational prospective multi-center trial.
Eur Respir J. 2020: Dec 10; 2003481
14 Zhao YM, et al. Follow-up study of the pulmonary function and related physiological characteristics of COVID-
19 survivors three months after recovery. EClnicalMedicine 2020 Aug; 25:100463


                                                                                                               5
          Case 1:19-mc-00145-TSC Document 372-2 Filed 12/23/20 Page 7 of 7



autopsies in which a full examination of the lungs has been documented, and therefore is a
virtual certainty following pentobarbital lethal injection. In prisoners who have COVID-19 lung
damage, flash pulmonary edema will occur even earlier during the injection process, and before
brain levels of drug have peaked.

It is my expert opinion, to a reasonable degree of medical certainty, that prisoners with recent
or concurrent COVID infection will experience earlier onset of flash pulmonary edema, and
more prolonged and severe symptoms of drowning and suffocation. It is further my opinion
based on my professional experience and my review of the medical literature that the effects of
COVID-19 infection on the lungs are present for at least three months (90-100 days) following
COVID infection, and will result in the prisoner experiencing earlier and more prolonged
sensations of suffocation and drowning associated with flash pulmonary edema.



Sign d:
             .1
                  Ad                           Mt)        Date:   Mic)2/2"°




                                                                                                   6
Case 1:19-mc-00145-TSC Document 372-3 Filed 12/23/20 Page 1 of 25




                    EXHIBIT A
      Case 1:19-mc-00145-TSC Document 372-3 Filed 12/23/20 Page 2 of 25




                                      CURRICULUM VITAE
                                    Gail A. Van Norman, M.D.


Education:

       1973-1977      University of Washington, Seattle,              Honors B.S, Microbiology
                      Washington
       1977-1981      University of Washington School of Medicine,    M.D. with Honors
                      Seattle, Washington

Postgraduate Training:

       1981-1982      Virginia Mason Hospital, Seattle                Internship      Internal
                         Washington                                                   Medicine

       1982-1984      Virginia Mason Hospital, Seattle, Washington    Residency       Internal
                                                                                      Medicine

       1986-1988      University of Washington, Seattle, Washington   Residency       Anesthesiology

       1988-1989      University of Washington, Seattle, Washington   Fellowship      Cardiothoracic
                                                                                      Anesthesiology

       1992-1993      University of Washington, Seattle, Washington, Certification    Health Care
                         Department of Biomedical Ethics                              Ethics

       2001           Perioperative Transesophageal                   Testamur
                         Echocardiography Examination

       2011           ASA Business Management Certification           Certification

Faculty Positions Held:

       1989-1994      Clinical Acting Instructor, Department of Anesthesiology, University of
                         Washington, Seattle, Washington
       1994-1995      Acting Instructor, Department of Anesthesiology, University of Washington,
                         Seattle, Washington
       1995-1997      Acting Assistant Professor, Department of Anesthesiology, University of
                         Washington, Seattle, Washington
       1997-2000      Assistant Professor, Department of Anesthesiology, University of Washington,
                         Seattle, Washington
       1997-2000      Adjunct Assistant Professor, Department of Internal Medicine, University of
                         Washington, Seattle, Washington
       2000-2001      Clinical Assistant Professor, Department of Anesthesiology, University of
                         Washington, Seattle, Washington
       2001 -2008        Clinical Associate Professor, Department of Anesthesiology, University of
                         Washington, Seattle, Washington
       2008-          Professor, Department of Anesthesiology, University of Washington, Seattle,
                         Washington
       2008-          Adjunct Professor, Department of Biomedical History and Ethics, University of
                         Washington, Seattle, Washington


Hospital Positions Held:
       Case 1:19-mc-00145-TSC Document 372-3 Filed 12/23/20 Page 3 of 25
Gail A. Van Norman, MD                        2              2141 8th Ave W Seattle, WA 98119



       1984-1985       Attending Internist, Jefferson Memorial Hospital, Port Townsend, Washington
       1985-1986       Attending Internist, Highline Community Hospital, Burien, Washington

       1989-1992       Staff Anesthesiologist, Northwest Hospital, Seattle, Washington
       1992-1994       Staff Anesthesiologist, Swedish Hospital, Seattle, Washington
       2000 – 2008        Staff Anesthesiologist, St. Joseph Medical Center, Tacoma, Washington
       2000 – 2006     Director, Transesophageal Echocardiography Education, Department of
                          Anesthesiology, St. Joseph Medical Center, Tacoma, Washington
       2003-2004       Clinical Director, Department of Anesthesiology, St. Joseph Medical Center,
                          Tacoma, Washington
       2008-2013          Medical Director, PreAnesthesia Clinic, University of Washington Medical
                          Center, Seattle, Washington
       2010-           Physician Champion, Compliance Officer, Dept of Anesthesiology and Pain
                          Medicine, University of Washington, Seattle WA

Non-Hospital Positions Held:

       1984-1985       Consulting Internist, Spokane Urban Indian Health Center, Spokane, Washington
       1985-1986       Consulting Internist, Seattle Community Health Clinics serving economically
                          disadvantaged patients; for Group Health Cooperative of Puget Sound,
                          Seattle, Washington
       2005-2006       Chair CQI Process, Pacific Anesthesia, Inc., Tacoma, Washington
       2006 -2008      Board of Directors, Pacific Anesthesia, Inc., Tacoma, Washington
       2007-2008       Vice President, Pacific Anesthesia, Inc., Bellevue, Washington

Honors:

       1978            Medical-Scientist Traineeship Grant, University of Washington, Seattle,
                          Washington
       1980            Alpha Omega Alpha
       1981            Merck Manual Medicine Award
       1981            John J. Bonica Anesthesiology Award, Department of Anesthesiology, University
                          of Washington
       1985            Award of Merit for Service to the Health Care Needs of Native Americans,
                          Spokane Urban Indian Health Service
       2000            President’s Award, Pacific Anesthesia, Inc. Tacoma, Washington
       2008            Mary Jane Kugel Award, Medical Science Review Committee, Juvenile Diabetes
                          Research Foundation International
       2011            Brocher Foundation Residency in Ethics

Board Certification:

       1984            American Board of Internal Medicine
       1990            American Board of Anesthesiology

License to Practice:

       1981-           Washington State
       1991-2003       Wisconsin

Professional Organizations:

       1984-1987       American Society of Internal Medicine
       1989-2000       King County Medical Society
      Case 1:19-mc-00145-TSC Document 372-3 Filed 12/23/20 Page 4 of 25
Gail A. Van Norman, MD                       3             2141 8th Ave W Seattle, WA 98119


       1989-2000      Washington State Society of Anesthesiologists; Co-chair, Medical Education
                          Committee, 1994-1997
       1989-2013      American Society of Anesthesiologists; Committee on Ethics, 1992-2013
       2003-2007      Society of Cardiovascular Anesthesiologists; Committee on Ethics; 2003-2007
       2008-2013      American Society of Bioethics and Humanities
       2015-present   International Academy of Law and Mental Health
       2015-present   Overseas Fellow, Royal Society of Medicine

Teaching Responsibilities:

       Lectures:

       Undergraduate Student Lectures:

       1999-2008      University of Washington, Undergraduate Introduction to Bioethics Course (MHE
                         411) “Informed Consent”
       2001           University of Washington, Seattle Biomedical Ethics for Medical Students
                         Lecture Series, “Informed Consent”
       2008           University of Washington Dept. of Biomedical History and Ethics: MHE 597C,
                         Informed Consent in Clinical Practice
       2009-2017         University of Washington Dept. of Biomedical History and Ethics: MHE 597C,
                         Informed Consent


       Resident Lectures:

       1992-1994      University of Washington, Department of Anesthesiology, “Clinical Ethical Issues
                         in Anesthesia Practice”
       1994-2000      University of Washington, Department of Anesthesiology, Resident Core Lecture
                         series, “Perioperative Diabetes Management”
       1994-2000      University of Washington, Department of Anesthesiology, Resident Core Lecture
                         Series “Anesthetic Implications of Neuromuscular Disease”
       1994-2000      University of Washington, Department of Anesthesiology, Resident Core Lecture
                         Series, “Pathophysiology of Ischemic Heart Disease”
       1994-2000      University of Washington, Department of Anesthesiology, Resident Core Lecture
                         Series, “Intraoperative Management of the Patient with Ischemic Heart
                         Disease”
       1994-2000      University of Washington, Department of Anesthesiology Resident Core Lecture
                         Series, “Preoperative Evaluation of the Patient for Anesthesia and Surgery”
       1994-2000      University of Washington, Department of Anesthesiology, Resident Core Lecture
                         Series, “CQI: Quality Improvement in Practice”
       1994-2000      University of Washington, Department of Anesthesiology, Resident Core Lecture
                         Series, “Post Operative Cognitive Dysfunction”
       1994-          University of Washington, Department of Anesthesiology, Resident Core Lecture
                         Series, “Clinical Ethical Issues in the Practice of Anesthesiology,”
       1994-          University of Washington, Department of Anesthesiology R2 Core Lecture series,
                         “Ethical Issues of Informed Consent”
       1994-          University of Washington, Department of Anesthesiology R2 Core Lecture series,
                         “Do Not Resuscitate Orders in the Operating Room”
       1994-          University of Washington, Department of Anesthesiology R3 Core Lecture series,
                         “Ethics of Surrogate Consent”
       1994-          University of Washington, Department of Anesthesiology R3 Core Lecture series,
                         “Ethical Issues in Organ Transplantation”
       1994-          University of Washington, Department of Anesthesiology R4 Core Lecture series,
                         R4 Seminar: “Allocation of Scarce Resources in a Managed Care
                         Environment”
      Case 1:19-mc-00145-TSC Document 372-3 Filed 12/23/20 Page 5 of 25
Gail A. Van Norman, MD                       4             2141 8th Ave W Seattle, WA 98119


       1995           University of Washington, Department of Anesthesiology, Resident Special
                         Evening Lecture Series: Forum on Ethical Issues in Anesthesiology,
                         “Informed Consent and Surrogate Consent: Who Speaks for the Patient?”
       1995           University of Washington, Department of History and Ethics, Ethics Brown Bag
                         Lecture Series, “Ethical Dilemmas in the Operating Room”
       1995, 1997     University of Washington Department of Anesthesiology, Evening Resident
                         Special Workshop, “ Fiberoptic Intubation and Management of the Difficult
                         Airway”
       1996           University of Washington, Department of Anesthesiology, Resident Special
                         Evening Lecture Series: Forum on Ethical Issues in Anesthesiology, “Ethical
                         Issues in Organ Transplantation, and The Impaired Practitioner”
       1997           University of Washington, Department of Anesthesiology, Resident Special
                         Evening Lecture Series: Forum on Ethical Issues in Anesthesiology,
                         “Physician-Assisted Suicide, and the Impaired Physician,”
       1997           University of Washington, Department of History and Ethics; Ethics Brown Bag
                         Lecture Series “DNR in the Operating Room: Should Different Rules Apply?”
       1997           University of Washington, Department of History and Ethics, Ethics Brown Bag
                         Lecture Series “Ethical Pain Management in the Addicted Patient Undergoing
                         Surgery--Is There A Duty to Rescue?”
       1999           University of Washington, Department of Biomedical Ethics and History, Master’s
                         Course in Biomedical Ethics, “Informed Consent.”
       1999           University of Washington, Department of Biomedical Ethics and History Ethics,
                         Brown Bag Lecture Series, “Who is Captain of the Ship on the
                         Multidisciplinary Team: Lessons from the Operating Room”
       2004           University of Washington, Department of Anesthesiology, Resident Special
                         Evening Lecture Series: Forum on Ethical Issues in Anesthesiology “Ethics of
                         Organ Transplantation”
       2008-          University of Washington, R2 Core lecture “Introduction to Preoperative
                         Evaluation.”
       2008-present   University of Washington CA1 PAC lecture series: “informed Consent/Informed
                         Refusal”
       2010-present   University of Washington Resident Introductory Lecture series: “EHR Integrity”
       2010-present   University of Washington R2 and R3 Core Lectures: “Coding and
                         Documentation”

       Grand Rounds Lectures

       1994-1996      New England Deaconess Hospital, Boston, Massachusetts: “Ethical Issues in
                         Anesthesia Practice”
       1994           University of Washington, Ethics Grand Rounds, “DNAR in the Operating Room”
       1996           University of Washington, Hematology Grand Rounds, “Antifibrinolytics, Use,
                         Clinical Efficacy, and Cost Effectiveness”
       1998           Providence Medical Center, Department of Surgery, Surgery Grand Rounds
                         “Ethical Issues in Surgical Care: A Panel Discussion”
       1998           University of Washington School of Medicine: Combined Cardiothoracic
                         Surgery/Cardiology Grand Rounds, “Brain Death and Organ Donation”
       2001           Rush-Presbyterian-St. Luke's Medical Center, Anesthesia Grand Rounds,
                         Department of Anesthesiology Chicago, Illinois, “Historical Perspectives on
                         the Ethics of Clinical Research”
       2002           University of Pittsburgh Medical Center, Pittsburgh, Pennsylvania, Department of
                         Anesthesiology, Anesthesia Grand Rounds, “Ethical Issues in Brain Death”
       2008           University of Washington Anesthesiology Grand Rounds: “Perioperative
                         Management of Pacers and AICDs”
       2009           University of Washington Medical Center Combined Anesthesiology and Surgery
                         Grand Rounds “Preoperative Evaluation: Where Have We Been, Where are
                         We Going?”
      Case 1:19-mc-00145-TSC Document 372-3 Filed 12/23/20 Page 6 of 25
Gail A. Van Norman, MD                       5             2141 8th Ave W Seattle, WA 98119


       2009          University of Oklahoma Anesthesiology Grand Rounds, “Is a Free Pen Just a
                        Free Pen? Conflicts of Interest in Clinical Practice, Research and Industry.”
                        February, 2009.
       2009          University of Washington Department of Anesthesiology; DNR in the Operating
                        Room April, 2009
       2010          University of Washington Department of Orthopedics; Preoperative Testing:
                        Should Your Patient have a Preoperative Chest XRay? April, 2010.
       2010          University of Washington Department of Obstetrics and Gynecology:
                        Preoperative Testing: Less is More. May, 2010
       2011          MD Anderson Cancer Center; Houston Texas. Dept of Anesthesiology. Fraud
                        and Plagiarism in Medical Research. February 14, 2011
       2012          MD Anderson Cancer Center: Houston Texas. Dept of Anesthesiology.
                        Physician Assisted Suicide and Euthanasia. April 18, 2012
       2012          MD Anderson Cancer Center, Houston Texas. Risk Management Department.
                        Fraud and Plagiarism in Medical Research. April 18 2012
       2012          Overlake Medical Center Department of Anesthesiology: Lifeboat Ethics. April,
                        2012 Bellevue, WA
       2018          University of Washington “Respecting Patient Privacy”. Feb 28, 2018



       Resident Journal Club:

       1995          University of Washington, Department of Anesthesiology “Use of Magnesium for
                        Cardiac Surgery Patients”
       1996          University of Washington, Department of Anesthesiology; “Anesthesia for IVF,
                        Teratogenicity of Anesthetics, and Anesthesia and the Breast-Feeding
                        Patient”
       1996          University of Washington, Department of Anesthesiology, “N2O: Friend or Foe?”

       Faculty Lectures:

       1995          University of Washington, Department of Anesthesiology, CME lecture, “Ethics
                        and the Examiners”

       Workshops:

       1994-1996     University of Washington, Department of Anesthesiology, CME Workshop,
                        “Difficult Airway”
       1996          University of Washington School of Medicine CME Workshop, “Aprotinin and
                        Other Antifibrinolytics,” Blood Therapy: Applications and Alternatives”

       Nursing Lectures:

       1996-1997     University of Washington Medical Center, Pre-Surgical Clinic Nursing Lecture
                        Series; “Preoperative Assessment of the Patient for Anesthesia”
       1999          University of Washington Medical Center Operating Room, Nurses Weekly
                        Conference, “Informed Consent in the Operating Room.”
       1999          University of Washington, Association of Operating Room Nurses, Perioperative
                        Nursing Internship Program “Informed Consent in the Operating Room”
       2000          University of Washington, Department of Radiology Nursing Staff Lectures,
                        “Sedation of the Patient with Severe Liver Disease for TIPS Procedure”
       2008          University of Washington Medical Center Operating Room Nursing Conference,
                        “Informed Consent in the Operating Room.”
       2011          Overlake Medical Center, Bellevue WA. Perioperative Nursing Education. DNR in
                        the OR.
       Case 1:19-mc-00145-TSC Document 372-3 Filed 12/23/20 Page 7 of 25
Gail A. Van Norman, MD                         6             2141 8th Ave W Seattle, WA 98119




Editorial Responsibilities:

       1997-2003       Consulting Editor, ASA Syllabus on Ethics, American Society of
                          Anesthesiologists, Park Ridge, Illinois
       2004-           Editor, ASA Syllabus on Ethics, American Society of Anesthesiologists, Park
                          Ridge, Illinois.
       2009            Editor-in-Chief, Clinical Ethics for Anesthesiologists, a Cambridge University
                          Press Case-Based Textbook.
       2012-2017       Associated Editor, North America Clinical Ethics, Journal of Bioethical Inquiry.


Special National/International Responsibilities:


       1992-2014       Committee on Ethics, American Society of Anesthesiologists, Park Ridge, Illinois
       1994            Panelist, American Society of Anesthesiologists Annual Meeting, Panel on
                           Ethics: Ethical Issues in Anesthesiology
       1995            Moderator Ethics Panel, American Society of Anesthesiologists, Annual Meeting,
                           “Is There a Role for the Anesthesiologist in Physician-Assisted Suicide?”
       1996-2006       Moderator Clinical Forum, American Society of Anesthesiologists, Annual
                           Meeting, “Ethics/Geriatrics”
       1996-1999       Moderator Problem-Based Learning Discussion, American Society of
                           Anesthesiologists Annual Meeting, Ethics cases
       1997            Panelist, American Society of Anesthesiologists Annual Meeting Panel on
                           Education, “Can Ethics be Taught?”
       1998            Workshop Organizer and Lecturer, American Society of Anesthesiologists,
                           “Teaching Clinical Ethics in Anesthesia Residency”
       1999            Invited Participant, Duke University, Durham, North Carolina, Second Duke
                           Conference on Surgery and the Elderly
       2001            Panelist, American Society of Anesthesiologists Annual Meeting Panel on
                           Professionalism, “Defining and Demanding Excellence in Anesthesia Job
                           Performance”
       2004            Panelist International Liver Transplantation Society Annual Meeting, “Ethics of
                           Liver Transplantation, NHB/DCD Donors: Perioperative Issues in Liver
                           Transplantation”
       2005            Representative for the American Society of Anesthesiologists (one of four), First
                           National (UNOS) Conference on Donation After Cardiac Death, Philadelphia
                           [please see Bernat J.L. et al. Report of a National Conference on Donation
                           After Cardiac Death. Am J Transpl 6: 281-91, 2006.]
       2005-           Ethics Reviewer, Research and Funding Department, Juvenile Diabetes
                           Research Foundation, New York
       2006            Panelist, American Society of Anesthesiologists Annual Meeting, Panel on
                           Professionalism, “Role of the Anesthesiologist in End-of-Life Care –Do
                           physicians have conflicts of interest?”
       2006            Panel Moderator, American Society of Anesthesiologists Annual Meeting, Panel
                           on Professionalism, “Working Hard—or Sleeping at the Wheel. Should the
                           ASA adopt aviation-style standards for work hours for anesthesiologists?”
       2006            Panel Moderator, American Society of Anesthesiologists Annual Meeting: Panel
                           on Ethics, “Should Anesthesiologists Participate in Executions?”
       2006-2008       Ethicist, Medical Science Review Committee, Juvenile Diabetes Research
                           Foundation International.
       2007            Panelist, ASA Panel on Ethical Issues in Perioperative Medicine
       2007            Panelist, ASA Panel on Professionalism in Multidisciplinary Teams: Palliative
                           Care and Multidisciplinary Pain Management
      Case 1:19-mc-00145-TSC Document 372-3 Filed 12/23/20 Page 8 of 25
Gail A. Van Norman, MD                      7             2141 8th Ave W Seattle, WA 98119


       2007          Panelist, ASA Panel “What is Professionalism? Do I Need it? Do I Have it?”
       2007          ASA Clinical Forum: Special Topics in Bioethics
       2008-2011     Chair, American Society of Anesthesiologists Committee on Ethics
       2008          Panelist, ASA Panel “Lethal Injection.”
       2008          Panelist, ASA Panel “DCD—do we need it? Con.”
       2008          Moderator, ASBH panel “Opioid Pain Medication for Chronic Nonmalignant Pain:
                         A Right or a Wrong?” American Society of Bioethics and Humanities
       2008          Invited lecturer: 37th Annual Advances in Family Practice and Primary Care,
                         August. Seattle WA: “DNR and Other Advance Directives in the OR”
       2008          Invited Lecturer: AANA. “Preoperative Testing” and “Perioperative beta
                         blockade.” September. Spokane, WA
       2009          Refresher Course Lecture: Ethics for Anesthesiologists in the 21st Century. New
                         Orleans LA.
       2010          Refresher Course Lecture: Protecting Vulnerable Subjects in Research: Ethical
                         Obligations to Human and Animal Research Subjects. San Diego, CA
       2010          Panelist, ASA Panel “Health Care Reform.” ASA Annual Meeting, San Diego,
                         CA.
       2011          Invited lecturer: “DNR Orders in the Perioperative Period.” Overlake Medical
                         Center, Bellevue Washington.
       2011          Should Anesthesiologists Participate in Physician-Assisted Suicide? Pro and
                         Con. American Society of Anesthesiologists Annual Meeting. Chicago, Il.
                         2011
       2012          Invited Lecturer: Informed Consent and Informed Refusal in the OR. Puget
                         Sound Multi-Chapter AORN Coalition. Kent, WA Jan 2012
       2012          Invited lecturer, American Society of Interventional Pain Physicians Refresher
                         Course and Review. Fraud in Anesthesia Research, and Ethics of
                         Interventional Pain Management. April 2012 Phoenix, AZ
       2012          Invited lecturer, American Society of Interventional Pain Physicians Refresher
                         Course and Review. Fraud in Anesthesia Research, and Ethics of
                         Interventional Pain Management. August 2012 San Francisco, AZ
       2012          Invited Lecturer: 41st Annual Refresher Course for Nurse Anesthetists. Ethics of
                         Informed Consent; Ethics of Informed Refusal; Ethical Issues in Preoperative
                         Testing. Nov 2012 Orlando, FL.
       2012          Invited Lecturer: Idaho State Society of Anesthesiologists: The Ethics of
                         Preoperative Testing. Boise, Idaho, Spring 2012.
       2013          Invited lecturer, American Society of Interventional Pain Physicians Refresher
                         Course and Review. Ethics of Interventional Pain Management. February
                         2012 Phoenix, AZ
       2013          Invited lecturer, American Society of Interventional Pain Physicians Refresher
                         Course and Review. Ethics of Interventional Pain Management. October
                         2013 Denver, CO
       2013          Panelist: Controversial Cases in Organ Donation and End-of-Life Care,
                         American Society of Anesthesiologists Annual Meeting, San Francisco CA.
       2014          Panelist: Controversies in Organ Transplantation, American Society of
                         Anesthesiologists Annual Meeting, New Orleans LA
       2014          Ethical Issues Regarding Open Access Journals, American Society of Bioethics
                         and Humanities Annual Meeting, San Diego CA.
       2015          Harvard Anesthesia Update 2015. Point/Counterpoint. Physician Involvement in
                         Lethal Injection. May 2015
       2015          Invited lecturer, American Society of Interventional Pain Physicians Refresher
                         Course and Review. Ethics of Interventional Pain Management. Chicago Il,
                         July 2015
       2015          Faculty, Moya Annual CRNA Refresher Course. Orlando, FA. Nov 2015
       2020          Invited Panelist, When does the anesthesiologist get to decide? Conscientious
                         Objection: What it Is—and What it Isn’t. American Society of
                         Anesthesiologists Annual Meeting. (held virtually due to COVID 19)
      Case 1:19-mc-00145-TSC Document 372-3 Filed 12/23/20 Page 9 of 25
Gail A. Van Norman, MD                       8             2141 8th Ave W Seattle, WA 98119




Special Regional Responsibilities:

       1991-1993      Member, Medical Ethics and Practice Committee, King County Medical Society,
                         Seattle, Washington
       1992-1994      Member, Professional Liability Panel, King County Medical Society, Seattle,
                         Washington
       1992-1996      Co-chair, Committee on Education, Washington State Society of
                         Anesthesiologists, Seattle, Washington
       1995           Program Chair, Washington State Society of Anesthesiologists Spring Meeting,
                         “Controlling Our Destiny: Leadership Opportunities Beyond the Operating
                         Room”
       1995           Program Chair, Washington State Society of Anesthesiologists Fall Meeting,
                         “The Difficult Airway: Clinical Approaches and Risk Management”
       1996           Program Co-Chair, Washington State Society of Anesthesiologists Spring
                         Meeting, “Preoperative Issues for the Surgical Patient”
       1996           Representative, Washington State Society of Anesthesiologists, ASA Legislative
                         Session, Washington, DC



Special Local Responsibilities:

       1991-1993      Ethics Committee, Swedish Hospital, Seattle, Washington
       1995-2000      Associate Medical Director, Pre-surgery Clinic, University of Washington Medical
                         Center, Seattle, Washington
       1996-1997      Member, Advisory Committee on Ethics, University of Washington Medical
                         Center, Seattle, Washington
       1998-2000      Chair, Continual Quality Improvement University of Washington Medical Center,
                         Department of Anesthesiology
       1997-2000      Co-chair, Advisory Committee on Ethics, University of Washington Medical
                         Center, Seattle, Washington
       1999-2000      Acting Chief, Cardiothoracic Anesthesia, University of Washington Department of
                         Anesthesiology
       2006 -         Regional Ethics Committee member, Franciscan Health Care Systems, Tacoma,
                         Washington
       2006-2008      Member, Regional Committee on Organ Transplantation, Franciscan Health Care
                         System, Tacoma, Washington

       2008-2009      Member, Joint Transfusion Committee, HMC and UWMC
       2009-2010      Member, Standards and Finance Committee, University of Washington
                        Department of Anesthesiology and Pain Medicine
       2010-2016      Member, Business Excellence Committee, University of Washington Physicians
       2010-          Chair/co-chair Standards and Finance Committee, University of Washington
                        Department of Anesthesiology and Pain Medicine
       2010-present     Compliance Officer, Department of Anesthesiology and Pain Medicine,
                        University of Washington, Seattle WA.
       2014-present   Member, Dept of Anesthesiology and Pain Medicine Promotions Committee




Research Funding:
     Case 1:19-mc-00145-TSC Document 372-3 Filed 12/23/20 Page 10 of 25
Gail A. Van Norman, MD                       9            2141 8th Ave W Seattle, WA 98119


       University of Washington Department of Anesthesiology; “The Effects of PTCA vs. CABG in
                   Reducing Postoperative Cardiac Morbidity in Patients Undergoing Noncardiac
                   Surgery”; 1995; $500 [Investigators: Chan V, Van Norman G, Posner K]

       Washington State Society of Anesthesiologists; The Effects of PTCA vs. CABG in Reducing
                 Postoperative Cardiac Morbidity in Patients Undergoing Noncardiac Surgery; 1995;
                 $2000; [Investigators: Chan V, Van Norman G, Posner K]

       Washington State Society of Anesthesiologists: Echocardiography Screening in the
                 PreAnesthesia Clinic. 2010. $5000 [Investigators: Wako E, Van Norman GA, Rooke
                 A, Otto C.]
      Case 1:19-mc-00145-TSC Document 372-3 Filed 12/23/20 Page 11 of 25
Gail A. Van Norman, MD                       10            2141 8th Ave W Seattle, WA 98119


BIBLIOGRAPHY


Publications in Refereed Journals:

   1. Van Norman G., Groman N.. A Method of Quantitating Sensitivity to a Staphylococcal
      Bacteriocin. Infection and Immunity 26(2): 787-789, 1979.

   2. Dreis D., Winterbauer R., Van Norman G, Sullivan S., Hammer S. Cephalosporin-Induced
      Interstitial Pneumonitis. Chest 86(1): 138-140, 1984.

   3. Winterbauer R., Hammer S., Van Norman G. Histiocytosis X, Case Report and Discussion. J
      Resp Dis February 1985.

   4. Van Norman G, Pavlin E, Eddy C, Pavlin J. Hemodynamic and Metabolic Effects of Aortic
      Unclamping Following Emergency Surgery for Traumatic Thoracic Aortic Tear in Shunted and
      Unshunted Patients. J Trauma 31(7): 1007-1016, 1991.

   5. Van Norman, G. Diabetes in the Operating Room: Metabolic Challenges for the
      Anesthesiologist. Seminars Anesth 14(3): 210-220,1995

   6. Van Norman, G. Preoperative Assessment of Common Diseases in the Outpatient Setting.
      Anesthesiology Clinics of North America. 14(4): 631-654,1996.

   7. Van Norman G. Preoperative Management of Common Minor Medical Issues in the Outpatient
      Setting. Anesthesiology Clinics of North America. 14(4): 655-678, 1996.

   8. Aziz S, Haigh W, Van Norman G, Kenney R, Kenney M. Blood Ionized Magnesium
      Concentration During Cardiopulmonary Bypass and Their Correlation with Other Circulating
      Cations. J Card Surg Sep-Oct 11(5): 341-7, 1996.

   9. Van Norman G, Gernsheimer T, Chandler W, Cochran P, and Spiess B. Indicators of Fibrinolysis
      During Cardiopulmonary Bypass After Exogenous Antithrombin III Administration for Acquired
      Antithrombin III Deficiency. J. Cardiothoracic Vasc Anesth 11(6): 760-763, 1997.

   10. Jackson S, Palmer S, Van Norman G, et al. Ethical Issues in Anesthesia. Adv Anesth 14:227-
       260, 1997.

   11. Van Norman G. A Matter of Life and Death: What every anesthesiologist should know about the
       medical, legal, and ethical aspects of declaring brain death. Anesthesiology 91(1): 275-287,
       1999.

   12. Posner K, Van Norman G, Chan V. Adverse Cardiac Events Following Noncardiac Surgery in
       Patients with Coronary Artery Disease Undergoing Prophylactic PTCA. Anesth Analg 89: 553-60,
       1999.

   13. Reilly DF, McNeely JM, Doerner D, Greenberg DL, Staiger TO, Geist MJ, Vedovatti PA, Coffey
       JE, Mora MW, Johnson TR, Guray Ed, Van Norman GA, Fihn S. Self-Reported Exercise
       Tolerance and the Risk of Serious Perioperative Complications. Arch Int Med 159: 2185-
       92,1999.

   14. Van Norman G. Ethics and The Elderly Patient. Current Anesth Rep 1:13-17, 1999.

   15. Pavlin DJ, Arends RH, Gunn H, Van Norman G, Keorschgen M, Shen D. Optimal Propofol-
       Alfentanil Combinations for Supplementing Nitrous Oxide for Outpatient Surgery. Anesthesiology
       91(1): 97-108, 1999.
     Case 1:19-mc-00145-TSC Document 372-3 Filed 12/23/20 Page 12 of 25
Gail A. Van Norman, MD                       11             2141 8th Ave W Seattle, WA 98119



   16. Jackson S, Van Norman, G. Goals and Values Directed Approach to Informed Consent in the
       “DNR” Patient Presenting for Surgery--More Demanding of the Anesthesiologist? Editorial.
       Anesthesiology 90:3-6, 1999.

   17. Pavlin JD, Colley PS, Weymuller EA, Van Norman GA, Gunn HC and Koerschgen M. Propofol
       Versus Isoflurane For Endoscopic Sinus Surgery. Am J Otolaryn; 10: 96-101, 1999.

   18. Van Norman, G. Angioplasty and Noncardiac Surgery: Risks of Myocardial Infarction. Current
       Opinion in Anesthesiology, 12(1):15-20, 1999.

   19. Van Norman, G. Response: Re: Can Brain Death Testing Be Perfect? Anesthesiology. 92(4):
       1204-5, 2000.

   20. Van Norman G, Patel MA, Robledo J, Chandler W, and Vocelka C. Effect of Hemofiltration on
       Serum Aprotinin Levels in Patients Undergoing Cardiopulmonary Bypass. J. Cardiothor Vasc
       Anesth 14(3): 253-256, 2000.

   21. Van Norman G, Palmer S. Coercion and Restraint in Anesthesia Practice. International Clinics
       of Anesthesiology. Medical Ethics 39(3): 131-143, 2001.

   22. Van Norman, G. Ethical Issues and the Role of Anesthesiologists in Non-Heart-Beating Organ
       Donation. Current Opinion Anesthesiology 16(2): 215-9, 2003

   23. Van Norman G. Another Matter of Life and Death; What Every Anesthesiologist Should Know
       About the Ethical, Legal and Policy Implications of the Non-Heart-Beating Organ Donor.
       Anesthesiology 2003. 98(3):763-73.

   24. Van Norman G, Jackson S, Waisel D. Ethical Issues in Informed Consent. Current Opinions in
       Anesthesiology 17(2): 177-81, 2004.

   25. Van Norman GA. Ethical Issues of Importance to Anesthesiologists Regarding Organ Donation
       After Cardiac Death. Current Opinion Organ Transplant 10(2): 105-109, 2005.

   26. Van Norman GA. Controversies in Organ Donation: Donation After Cardiac Death. Periop Nurs
       Clin, 3(3):233-240, 2008

   27. Van Norman GA. Ethical Issues in Informed Consent. Periop Nurs Clin 3(3):213-222, 2008


   28. Ivashkov Y, Van Norman GA. Informed Consent and Ethical Management of the Elderly Patient.
       Anesthesiology Clinics 2009; 27(3):569-80

   29. Souter M, Van Norman GA. Ethical Controversies at End-of-Life After Traumatic Brain Injury:
       Defining Death and Organ Donation. Critical Care Medicine. Accepted for publication,
       anticipated Fall 2010.

   30. Souter M, Van Norman GA. [Letter to the Editor] Reply to: Concerns regarding definition of brain
       death. Critical care medicine 2011;39(3):606-7

   31. Sara Kim, PhD; Sinan Jabori, BS; Jessica O’Connell, MD, FACS; Shanna Freeman, APRN; Cha
       Chi Fung, PhD; Sahrish Ekram, BA; Amruta Unawame, MD; Gail Van Norman, MD. Current
       Trends of Research Methodologies in Informed Consent Studies: Time to Re-examine? Patient
       Educ Couns 2013; 93:559-66
     Case 1:19-mc-00145-TSC Document 372-3 Filed 12/23/20 Page 13 of 25
Gail A. Van Norman, MD                        12            2141 8th Ave W Seattle, WA 98119


   32. Van Norman G. Physician Aid-in-Dying: Cautionary Words. Curr Opinion Anesthesiol 2014;
       27:177-82

   33. Van Norman GA. Five Days at Memorial: Life and Death in a Storm-Ravaged Hospital. Book
       Review. Anesth Analg 2014; 199:494

   34. Van Norman GA. Abusive and Disruptive Behavior in the Surgical Team. AMA Journal of Ethics.
       2015; 17:215-220. . http://journalofethics.ama-assn.org/2015/03/ecas3-1503.html. Accessed
       March 3, 2015.

   35. Van Norman GA. A Matter of Mice and Men: Ethical Controversies in Animal Experimentation.
       Int Anesthesiol Clin. 2015; 53:63-78.

   36. Rooke GA, Lombaard SA, Dziersk J, Natrajan KM, Van Norman G, Larson LW, Poole JE. Initial
       experience of an anesthesiology-based service for perioperative management of pacemakers
       and implantable cardioverter defibrillators. Anesthesiology 2015; 123:1024-32.

   37. Nair BG, Grunzweig K, Peterson GN, Horibe M, Nerdilek MB, Newman SF, Van Norman G, et al.
       Intraoperative blood glucose management: impact of a real-time decision support system on
       adherence to institutional protocol. J Clin Monitor Comput June 12, 2015; epub ahead of print

   38. Grunzweig K, Nair BG, Peterson GN, Horibe M, Neirdilek MB, Newman SF, Van Norman G, et al.
       Decisional practices and patterns of intraoperative glucose management in an academic medical
       center. 2016; 32:214-23

   39. Rooke GA, Lombaard SA, Van Norman GA, Dziersk J, Natrajan KM, Larson L, Poole JE. In
       Reply [re: . Initial experience of an anesthesiology-based service for perioperative management
       of pacemakers and implantable cardioverter defibrillators]. Anesthesiology 2016; 124:1195

   40. Van Norman G. Drugs, devices and the FDA: an overview of the approval processes: Part 1
       Approval of drugs. JACC Basic Translation Sci 2016; 1: 170-9

   41. Van Norman G. Drugs, devices and the FDA: an overview of the approval processes: Part 2
       Approval of medical devices. JACC Basic Translation Sci 2016; 1:277-87

   42. Van Norman G. Drugs and Devices Part 3: a Comparison of U.S. and European Processes.
       JACC Basic Translation Sci 2016; 1:399-412

   43. Van Norman GA. Decisions regarding foregoing life-sustaining treatments. Curr Opin Anesth
       2016; Nov 30 [epub ahead of print].

   44. Van Norman GA, Eisenkott R. Technology Transfer: From the Research Bench to
       Commercialization. Part 1. Intellectual Property Rights-Basics of Patents and Copyrights. JACC
       Basic Translation Sci 2017; 2:85-97

   45. Van Norman GA, Eisenkott R. Technology Transfer. Part 2. The Commercialization Process.
       JACC Basic Translation Sci 2017; 2:197-208

   46. Van Norman GA. Overcoming the declining trends in innovation and investment in cardiovascular
       therapeutics: beyond EROOM’s law. JACC Basic Translational Sci 2017; 2:613-25

   47. Van Norman GA. Expanding Patient Access to Investigational Drugs: Single Patient INDs and “Right
       to Try”. JACC Basic Translational Sci 2018; 3:280-91
      Case 1:19-mc-00145-TSC Document 372-3 Filed 12/23/20 Page 14 of 25
Gail A. Van Norman, MD                          13              2141 8th Ave W Seattle, WA 98119


   48. Van Norman GA. Expanding Patient Access to Investigational Drugs: Overview of Intermediate and
       Widespread Treatment INDs, and Emergency Authorization in Public Health Emergencies. JACC Basic
       Translational Sci 2018; 3:403-14

   49. Van Norman GA. Expanded patient access to investigational new devices: review of emergency
       and non-emergency expanded use, custom and 3D printed devices. JACC Basic Translational
       Sci. 2018; 3:533-44

   50. Shah AC, Ma K, Faraoni D, Oh D, Rooke A, Van Norman GA. Self-reported functional status
       predicts post-operative outcomes I noncardiac surgery patients with pulmonary hypertension.
       PLOS ONE. Aug 16, 2018. https://doi.org/10.1371/journal.pone.0201914

   51. Van Norman GA. The problem of Phase II clinical trials: reducing costs and predicting success.
       JACC Basic Translational Sci 2019; 4:428-37

   52. Suhr W, Van Norman GA. Anesthesia at the Edge of Life. Ethical issues in organ transplantation
       at end of life: defining death. Anesthesiol Clin 2020; 38:231-46

   53. Van Norman GA. Limitations of animal studies for predicting toxicity in clinical trials: part 1: is it
       time to rethink our current approach? JACC Basic Transl Sci. 2019; 4:845-54

   54. Van Norman GA, Jackson S. The anesthesiologist and global climate change: an ethical
       obligation to act. Curr Opin Anesth 2020; 33:577-83.

   55. Van Norman GA. Limitations of animal studies for predicting toxicity in clinical trials part 2:
       potential alternatives to the use of animals in preclinical trials. JACC Basic Transl Sci 2020;
       5:387-97

   56. Van Norman GA. “Warp Speed” operations in the COVID-19 pandemic: moving too quickly?
       JACC Basic Trans Sci 2020; 5:730-4

   57. Van Norman GA. Update to Drugs, Devices and the FDA. How recent legislative changes have
       impacted approval of new therapies. JACC Basic Transl Sci. 2020; 5:831-9

Books:

Cambridge Textbook of Clinical Ethics for Anesthesiologists. Van Norman G, Ed. Palmer S, Jackson S,
Rosenbaum S co-ed. Cambridge University Press, 2011. London, UK.



Book Chapters:

         1. Van Norman, G. Jehovah’s Witnesses, in Atlee, J. (ed): Complications in Anesthesiology.
            WB Saunders, Philadelphia., 1999, pp. 937-939.

         2. Van Norman, G. Patient Confidentiality, in Atlee, J. (ed): Complications in Anesthesiology.
            WB Saunders, Philadelphia, 1999. Pp. 931-933.

         3. Van Norman, G. DNR in the Operating Room, in Atlee, J (ed): Complications in
            Anesthesiology. WB Saunders, Philadelphia, 1999, pp. 934-936.

         4. Van Norman G. Ethical Considerations: Informed Consent, Advanced Directives, DNR
            Orders. In Hanson, E.(ed): Medical Clerkship Companion 2. Harcourt Brace, Chestnut Hill,
            MA, 2003.
     Case 1:19-mc-00145-TSC Document 372-3 Filed 12/23/20 Page 15 of 25
Gail A. Van Norman, MD                        14            2141 8th Ave W Seattle, WA 98119



       5. Van Norman G. Ethical Decisions/End-of-Life Care in Patients with Vascular Disease. In
          Kaplan, J. (ed): Vascular Anesthesia, 2nd Edition. Churchill Livingstone, Philadelphia, PA,
          2004, pp. 387-406.

       6. Van Norman, G. DNR in the Operating Room. In Atlee, J. (ed): Complications in
          Anesthesiology, 2nd Edition. WB Saunders, Philadelphia. 2005.

       7. Van Norman, G. Jehovah’s Witnesses. In Atlee, J. (ed): Complications in Anesthesiology,
          2nd Edition. WB Saunders, Philadelphia, 2005.

       8. Van Norman, G. Patient Confidentiality. In Atlee, J. (ed): Complications in Anesthesiology,
          2nd Edition. WB Saunders, Philadelphia, 2005.

       9. Van Norman GA. Anesthesiology Ethics. IN Singer P, Viens A (eds): The Cambridge
          Textbook of Clinical Ethics. 2008. Cambridge University Press, London.

       10. Van Norman GA, Rosenbaum S. Ethical Issues in Anesthesia Care. IN Miller R, Ed. Miller’s
           Anesthesia, 7th Ed. Elsevier Publications, Philadelphia PA. 2009

       11. Van Norman GA. Informed Consent: Respecting Patient Autonomy. IN Van Norman GA, Ed.
           Cambridge Textbook of Ethics for Anesthesiologists. 2011 Cambridge University Press,
           London, UK.

       12. Van Norman, GA. Informed Consent for Preoperative Testing: Pregnancy Testing and Other
           Tests Involving Sensitive Patient Issues. IN Van Norman GA, Ed. 2011 Cambridge Textbook
           of Ethics for Anesthesiologists. Cambridge University Press, London, UK.

       13. Van Norman GA. Revising the Anatomical Gift Act—the Role of Physicians in Shaping
           Legislation. IN Van Norman GA, Ed. 2011 Cambridge Textbook of Ethics for
           Anesthesiologists. Cambridge University Press, London, UK.

       14. Van Norman GA. Animal Subjects Research Part II: Ethics of Animal Experimentation. IN
           Van Norman GA, Ed. 2011 Cambridge Textbook of Ethics for Anesthesiologists. Cambridge
           University Press, London, UK.


       15. Van Norman GA. Publication Ethics: Obligations of Authors, Peer-Reviewers and Editors. IN
           Van Norman GA, Ed. 2011Cambridge Textbook of Ethics for Anesthesiologists. Cambridge
           University Press, London, UK.

       16. Van Norman GA. Sexual Harassment, Discrimination, and Faculty-Student Intimate
           Relationships in Anesthesia Practice. IN Van Norman GA, Ed. 2011Cambridge Textbook of
           Ethics for Anesthesiologists. Cambridge University Press, London, UK..

       17. Van Norman GA. Physician Participation in Executions. IN Van Norman GA, Ed. 2011
           Cambridge Textbook of Ethics for Anesthesiologists. Cambridge University Press, London,
           UK.

       18. Wako E, Van Norman GA. Laboratory Testing in Spine Disease. IN Chapman JR, Dettori
           JR, Norvell, DC (2011) Measurements in Spine Care. 1st ed. Stuttgart New York: Thieme.

       19. Van Norman GA. Ethical Standards in Medical Practice. IN Manchikanti L, Christo P,
           Trescot A, Falco FJE (eds). Foundations of Pain Medicine and Interventional Pain
           Management Board Review. 2011 ASIPP Publishing, Paducah, KY 42001
     Case 1:19-mc-00145-TSC Document 372-3 Filed 12/23/20 Page 16 of 25
Gail A. Van Norman, MD                         15             2141 8th Ave W Seattle, WA 98119


       20. Van Norman GA. Ethics of Research in Pain Management. IN Manchikanti L, Christo P,
           Trescot A, Falco FJE (eds). 2011 Foundations of Pain Medicine and Interventional Pain
           Management Board Review. ASIPP Publishing, Paducah, KY 4200

       21. Van Norman GA. Ethics in Anesthesiology. IN Miller R, Ed. Miller’s Anesthesia, 8th Ed.
           Elsevier Publications, Philadelphia PA, 2015.

       22. Van Norman GA. Anesthesia Pearls. IN Wong C, Hamlin N Eds. The Medicine Consult
           Handbook. Springer Science and Business Media Inc. New York, NY. 2012

       23. Van Norman GA. Organ Transplantation. IN Brennan. Michael (ed.). The A-Z of Death and
           Dying: Social, Medical and Cultural Aspects. Santa Barbara, CA: ABC-Clio. 2013

       24. Van Norman GA. Life Support Systems. IN: Brennan. Michael (ed.). The A-Z of Death and
           Dying: Social, Medical and Cultural Aspects. Santa Barbara, CA: ABC-Clio. 2013

       25. Jackson S, Van Norman GA. Anesthesia, Anesthesiologists and Modern Medical Ethics. IN
           The Wondrous Story of Anesthesiology, Eger EI II, SAidman L, Westhorpe RN Eds.
           Springer, NY. 2014 pp205-218

       26. Van Norman G, Rosen J. Michael Jackson: Medical Ethics and What Went Wrong. In;
           Pediatric Sedation Outside of the Operating Room: a Multispecialty International
           Collaboration, Second Edition. Mason KP Ed. Springer, NY 2015 pp685-698

       27. Van Norman, GA. Ethics and clinical aspects of palliative sedation in the terminally ill child.
           In; Pediatric Sedation Outside of the Operating Room: a Multispecialty International
           Collaboration, Second Edition. Mason KP Ed. Springer, NY 2015 pp699-710

       28. Van Norman G. Anesthesia Pearls. In The Perioperative Medicine Consult Handbook,
           Jackson M, ed. Springer, 2015.

       29. Van Norman GA. Preoperative Testing: Ethical Challenges, Evidence-Based Medicine and
           Informed Consent. In: Ethical Issues in Anesthesiology and Surgery. Springer publications.
           Jericho B, Ed. Springer, New York, 2016.

       30. Van Norman GA. Ethics and Evidence Regarding Animal Subjects Research: Splitting
           Hares--or Swallowing Camels? In: Ethical Issues in Anesthesiology and Surgery. Jericho B,
           ed. Springer, New York, 2016.

       31. Jackson S, Van Norman GA. Ethics in Research and Publication. In: Ethical Issues in
           Anesthesiology and Surgery. Jericho B, Ed. Springer, New York. 2016.

       32. Van Norman GA. Ethical Issues in Elderly Patients: Informed Consent. In: Barnett S, ed.
           Perioperative Care of the Elderly Patient. Cambridge University Press, Cambridge UK. 2017

       33. Van Norman GA. Ethical Issues: Withdrawing, Withholding and Futility. In Principles of
           Geriatric Critical Care. Akhtar S, Rosenbaum S, Eds. Cambridge University Press, UK. Dec
           6, 2018.

       34. Van Norman GA, Rosenbaum S. Ethics in Anesthesiology. Miller’s Anesthesia 9 th Ed.
           Elsevier, Philadelphia PA. 2020

       35. Van Norman GA Rosen J. Michael Jackson: Medical Ethics and What Went Wrong. In;
           Pediatric Sedation Outside of the Operating Room: a Multispecialty International
           Collaboration, Third Edition. Mason KP Ed. Springer, NY. Anticipated publication 2021.
        Case 1:19-mc-00145-TSC Document 372-3 Filed 12/23/20 Page 17 of 25
Gail A. Van Norman, MD                           16             2141 8th Ave W Seattle, WA 98119


         36. Van Norman, GA. Ethical and clinical aspects of palliative sedation of the terminally ill child.
             In; Pediatric Sedation Outside of the Operating Room: a Multispecialty International
             Collaboration, Third Edition. Mason KP Ed. Springer, NY Anticipated publication 2021




Other Publications:

         Print Publications

   1. Van Norman, G. Cheney F. Falsely Elevated Oximeter Reading Dangerous on One Lung. APSF
      Newsletter (letter to the editor) Issue 23. June, 1989.

   2. Van Norman G. Ethics of Informed Consent. ASA Newsletter 58(8): 15-17, 1994

   3. Van Norman, G. Special Paper: Implementation of an Ethics Curriculum: Getting Started. In
      Waisel D, Van Norman G (eds): ASA Syllabus on Ethics: Informed Consent. ASA publications,
      Park Ridge, Illinois. 1997, pp. 1-6.

   4. Jackson S, Fine P, Palmer S, Rosebaum S, Truog R, Van Norman G. Letter to Editor, Comment
      on Bastron, D. Response to: Ethical Concerns in Anesthetic Care for Patients with Do-Not-
      Resuscitate Orders. Anesthesiology 87(1): 176-177, 1997.

   5. Van Norman, G. Who Speaks for the Patient? Ethical Principles in Assessing Patient
      Competence and Appropriate Use of Proxy Decision-Makers in the Practice of Anesthesiology.
      In Waisel D, Van Norman G (eds): ASA Syllabus on Ethics: Informed Consent. ASA
      publications, Park Ridge, Illinois. 1997, pp. B2-B34.

   6. Waisel D, Van Norman G, Fine P. Special Article, Hospice Care: Live All the Days of Your Life.
      An Interview with Perry G. Fine. In Waisel D, Van Norman G (eds). ASA Syllabus on Ethics:
      Informed Consent. ASA publications, Park Ridge, Illinois. 1997, pp. 1-9.

   7. Van Norman G. Redefining Death. Ethical, Legal and Medical Implications of Brain Death
      Determination in Anesthesia Practice. In Waisel D., Van Norman G. (eds): ASA Syllabus on
      Ethics: End of Life Issues. ASA publications, Park ridge, Illinois. 1999, pp. G1-G7.

   8. Van Norman G. Chapter 17: Misinformed Consent--A Problem in the OR? In: ASA Refresher
      Courses in Anesthesiology. ASA Publications, Chicago Ill. 1999, pp.215-223.

   9.    Van Norman G, and Posner K. Coronary Stenting or Percutaneous Transluminal Coronary
         Angioplasty Prior to Noncardiac Surgery Increases Adverse Perioperative Cardiac Events; the
         Evidence is Mounting. (letter to the editor). J Amer Coll Cardiol 36(7): 2351, 2000.

   10. Van Norman, G, Palmer S. When Should Anesthesiologists Restrain Uncooperative Patients?
       ASA Newsletter 65(3), 2001.

   11. Van Norman G. The Student-Teacher Relationship in Medicine: Are Intimate Relationships
       Between Faculty and Medical Trainees Ethical? In Van Norman G, Waisel D. (eds): ASA
       Syllabus on Ethics: Ethics of Professional and Personal Relationships in Anesthesiology Training
       and Practice. ASA, Park Ridge, Illinois. 2004.

   12. Van Norman G. Non-Heart-Beating Cadaver Organ Donation: Ethical Issues for
       Anesthesiologists. ASA Newsletter 67(11), 2003.
     Case 1:19-mc-00145-TSC Document 372-3 Filed 12/23/20 Page 18 of 25
Gail A. Van Norman, MD                         17            2141 8th Ave W Seattle, WA 98119


   13. Van Norman GA, Palmer SK, Jackson SH. The Ethical Role of Medical Journal Editors. [Letter}
       Anesth Analg 100:603-4, 2005.

   14. Brown S, Van Norman G. Compassion and Choice in End-of-Life Decisions. Editorials and
       Opinions, The Seattle Times, April 1, 2005

   15. Van Norman GA. Practical Ethical Concerns Regarding Intimate Relationships in the Operating
       Room. ASA Newsletter 2007, 71(5).

   16. Van Norman G, Brown S. Organ Donation a Personal Decision. Opinion, The Seattle Post
       Intelligencer, March 20, 2007.

   17. Van Norman GA. Contributing Writer: Handbook of Anesthesia and Co-Existing Disease.
       Elsevier publications, Philadelphia PA. 2009.

   18. Sweitzer BJ, Vidoga M, Milokjic, et al. Resident’s knowledge of ACC/AHA Guidelines for
       Preoperative Cardiac Evaluation is Limited. Cleveland Clinic J Med 2010; 77(ESuppl):eS11-
       eS12.

   19. Palmer SK, Van Norman GA, Jackson SL. Letter to the editor. Routine pregnancy testing before
       elective anesthesia is not an American Society of Anesthesiologists standard. Anesth Analg.
       2009; 208(5):1715-6.

   20. Van Norman GA, Jackson SL. Back to our roots: the importance of enforcing professionalism at
       the ASA. ASA Newsletter. May, 2011. 75(5):10-12

   21. Jackson SL, Van Norman GA. Ethical issues in the publication of medical research. ASA
       Newsletter. May 2011. 75(5):14-15

   22. Van Norman GA.    Misinformed Consent: A problem in the Operating Room? Ethical
       principles of informed consent and their application for the anesthesiologist. Refresher
       Courses Anesth 2011; 39(1):215-223
   23. Van Norman GA. Ethics of Ending Life; Physician-Assisted Suicide and Euthanasia, Part 1.
       California Society of Anesthesiologists Bulletin, CA. Winter 2012.

   24. Van Norman GA. Physician Assisted Suicide. ASA Newsletter. Spring 2012.

   25. Van Norman GA. Ethics of Ending Life; Physician-Assisted Suicide and Euthanasia, Part 2.
       California Society of Anesthesiologists Bulletin, CA. Summer 2012.

   26. Van Norman GA. Ethical Challenges of Routine Preoperative Tests. ASA Newsletter, Nov. 2012

   27. Rooke A, Natrajan K, Lombaard S, Dziersk J, Van Norman GA, Poole J. Letter to the Editor In
       Reply: Initial experience of an anesthesiology based service for perioperative management of
       pacemakers and implantable cardioverter defibrillators. Anesthesiology 2016; 124: 1195



       Web publications

       1.   Update Author, Sleisinger and Fordtran’s Gastrointestinal and Liver Disease, 7th Edition, on-
            line version. Mark Feldman MD, Editor. Elsevier Scientific Publications, Philadelphia
            [www.sfgastro.com], 2003 to 2006.
     Case 1:19-mc-00145-TSC Document 372-3 Filed 12/23/20 Page 19 of 25
Gail A. Van Norman, MD                         18             2141 8th Ave W Seattle, WA 98119


       2.   Update Author, Anesthesia, 6th Edition, on-line version. Ron Miller MD, Editor. Elsevier
            Scientific Publications, Philadelphia. [www.anesthesiatext.com] 2004 to present.

       3.   Update Author, Diseases of the Heart, 6th Edition, on-line version. Eugene Braunwald MD,
            Editor. Elsevier Scientific Publications, Philadelphia [www.branwalds.com], 2004 to present.

       4.   Update Author, Murry and Nadel’s Textbook of Respiratory Medicine, on-line version. Robert
            J. Mason MD, John F. Murray MD, V. Courtney Broaddus MD, and Jay A Nadel MD, editors.
            Elsevier Scientific Publications, Philadelphia [www.respmedtext.com], 2005-2006.

       5.   Update Author, Drugs for the Heart, on-line version. Lionel H Opie MD and Bernard J Gersh
            MD, editors. Elsevier Scientific Publications, Philadelphia [www.opiedrugs.com],, 2005 to
            2008

       6.   Update Author, Clinical Gastroenterology and Hepatology, on-line version, Wilfred M
            Weinstein MD, C J Hawkey MD, J Bosch MD, editors. Elsevier Scientific Publications,
            Philadelphia [www.clingastrotext.com], 2005-2006.

       7.   Medifile author for FirstConsult, Medical website for primary care physicians. Elsevier
            Scientific Publications, London UK [www.firstconsult.com], 1998 to 2008.

       8.   Topic Editor, First Consult. Medical website for primary care physicians. Elsevier Scientific
            Publications, London UK, [www.firstconsult.com], 1998 to 2008

       9.   Medical writer, Clinical Procedures website, Elsevier Scientific Publications, Philadelphia,
            2008 to present
     Case 1:19-mc-00145-TSC Document 372-3 Filed 12/23/20 Page 20 of 25
Gail A. Van Norman, MD                        19             2141 8th Ave W Seattle, WA 98119




       Abstracts:

       1. Van Norman G, Pavlin E, Eddy C, and Pavlin J. Hemodynamic and Metabolic Effects of
          Aortic Unclamping Following Emergency Surgery for Traumatic Thoracic Aortic Tear in
          Shunted and Unshunted Patients. Presented to the 50th Annual Meeting of the American
          Association for the Surgery for Trauma, 1989.

       2. Van Norman G, Pavlin E, Eddy C, and Pavlin J. Hemodynamic and Metabolic Effects of
          Aortic Unclamping Following Emergency Surgery for Traumatic Thoracic Aortic Tear in
          Shunted and Unshunted Patients. Presented to the American Society of Anesthesiologists
          Annual Meeting, 1989.

       3. Van Norman G, Spiess B, Lu J, et al. Aprotinin Versus Aminocaproic Acid in Moderate-to-
          High-Risk Cardiac Surgery: Relative Efficacy and Costs of Transfusion. Anes Anal
          Supplement, March 1995.

       4. Kenney M, Van Norman G, Hague G, et al. Variations in Ionized Magnesium During
          Cardiopulmonary Bypass. Presented to the Cardiopulmonary Bypass Meeting, San Diego,
          California, 1995.

       5. Pavlin J, Gunn H, Van Norman G, et al. Optimal Propfol/Alfentanil Combinations for
          Supplementing N20 For Outpatient Surgery. Presented to the Annual Meeting of the
          American Society of Anesthesiologists, 1997. Anesthesiology 87(3S) Supplement 308A,
          1997.

       6. Van Norman G, Posner K, Wright I, et al. Adverse Cardiac Events Following Noncardiac
          Surgery in Patients with Prior PTCA versus Normal Patients, and Patients with
          Nonrevascularized CAD. Presented to the Scientific Sessions of the American Heart
          Association, Orlando, Florida, 1997, published in supplement to Circulation, October 1997.

       7. Simmons E, Van Norman G, Robledo J, et al. Effect of Hemofiltration on Aprotinin Activity in
          Patients Undergoing Cardiopulmonary Bypass. Presented to WARC (Western Anesthesia
          Residents Conference, 1998.

       8. Lee J, Karjeker S, Van Norman GA et al. Advance Directives in the Perioperative Period.
          Presented to WARC (Western Anesthesia Residents Conference), 2009

       9. Karjeker S, Van Norman G, et al. Advance Directives in the PreAnesthesia Clinic. Presented
          at the American Society of Anesthesiologists’ Annual Meeting, New Orleans, LA. 2009

       10. Rooke, G.A., Natrajan, K., Lombaard, S., Dziersk, J., Van Norman, G., Poole, J.: Initial
           experience of an anesthesia-based service for perioperative management of CIEDs.
           Anesthesiology 117:A835, 2012.
       11. Shah A, Ma K, Rooke GA, Van Norman G. Pulmonary HTN in the perioperative patient.
           (working title). Accepted to IARS Annual Meeting, Honolulu HI. March 2015.

       12. Rooke A, Natrajan K, Lombaard S, Dziersk J, Van Norman G, Poole J. Poster: Initial
           experience of an anesthesia-based service for perioperative management of CIEDs. ASA
           American Society of Anesthesiologists Annual Meeting, Washington DC, 2012
     Case 1:19-mc-00145-TSC Document 372-3 Filed 12/23/20 Page 21 of 25
Gail A. Van Norman, MD                       20             2141 8th Ave W Seattle, WA 98119



OTHER


        International and National Invitational Lectures:


           1. “DNR in the OR: Am I a Bad Doctor if I Let My Patient Die?” American Society of
              Anesthesiologists, Refresher Course, San Francisco, CA, June 29, 1996.

           2. “Misinformed Consent: Is This a Problem in the Operating Room?” American Society of
              Anesthesiologists Refresher Course, San Francisco, CA, June 29, 1996.

           3. “Ethics: A New Hot Topic in Resident Education,” The Society for Education in
              Anesthesia Fall Meeting: Educational Strategies for the 21st Century, New Orleans,
              1996.

           4. “Ethics: A New Hot Topic in Resident Education,” The Society for Education in
              Anesthesia Fall Meeting: Educational Strategies for the 21st Century, San Diego, CA,
              October 1997.

           5. “Misinformed Consent: A Problem in the Operating Room?” American Society of
              Anesthesiologists Workshop in Practical Bioethics for the Anesthesiologist, Boston, MA,
              1997.

           6. “Brain Dead, or Only Mostly Dead? What’s the Difference, I’m Just the Anesthesiologist!”
              American Society of Anesthesiologists Workshop in Practical Bioethics for the
              Anesthesiologist, Boston, MA, 1997.

           7. “PTCA prior to Noncardiac Surgery.” World Congress of Cardiovascular
              Anesthesiologists, Santiago, Chile, 1998.

           8. “Ethics Case Discussion: Assessing Cardiac Risks for Patients with Coronary Artery
              Disease Undergoing Noncardiac Surgery” and “Ethics Case Discussion: Assessing Brain
              Death” Rush-Presbyterian-St. Luke’s Medical Center, Chicago Illinois, Visiting
              Professorship, 1998

           9. “Brain Death: What Every Anesthesiologist Should Know” Midwest Anesthesia
              Conference and Peri-Anesthesia Care Symposium, Chicago, Il, 1999.

           10. “Ethical Issues in the Operating Room,” American Society of Anesthesia Technologists
               and Technicians, Seattle, WA, 2000.

           11. “Ethical Issues in the Operating Room,” American Society of Extracorporeal
               Technologists, Seattle, WA, 2000.

           12. “Ethical Boundaries of Persuasion: Coercion and Restraint in Pediatric Anesthesia
               Practice,” Mid-Year SAMBA meeting, New Orleans, LA, 2001.

           13. “Ethics: Brain Death and Organ Donation” Rush-Presbyterian-St. Luke's Medical Center
               and Rush University, Chicago, Illinois Department of Anesthesiology and Undergraduate
               Medical School; Inaugural Speaker, Katalin Selemczi MD Memorial Lecture Series in
               2001

           14. “Donation After Cardiac Death—Stretching the Definitions of Death Too Far?” Invited
               lecturer; European Society of Anesthesiology, Copenhagen Denmark, May 2008.
     Case 1:19-mc-00145-TSC Document 372-3 Filed 12/23/20 Page 22 of 25
Gail A. Van Norman, MD                       21             2141 8th Ave W Seattle, WA 98119



          15. “Conflicts of Interest: Industry Reps.” February 2009; Visiting Professor, University of
              Oklahoma Department of Anesthesiology. Oklahoma City, OK

          16. “DNR in the Patient Undergoing Surgery and Anesthesia.” Sept 2009 Primary Care
              Medicine. Seattle, WA

          17. Perioperative Beta Blockers.” National Association of Nurse Practitioners. Aug 2010.
              Seattle, WA

          18. Ghosts of OR Cancellations Past and Present.” Combined WSSA, BCAA international
              meeting. Dec 2010 (Elizabeth Wako MD and Gail Van Norman MD speakers)

          19. Ethics of Organ Donation After Cardiac Death. Society for Cardiovascular
              Anesthesiologist. Annual Meeting, April 2011. Savannah, Georgia.

          20. Ethics of Organ Donation After Cardiac Death. Dept of Anaesthesiology and Intensive
              Care, St. Mary’s Hospital. London, UK. August 2011.

          21. Physician-assisted Suicide and Euthanasia. Brocher Foundation. Hermance,
              Switzerland, August 2011.

          22. Fraud in Publication and Medical Research. Dept of Anaesthesiology and Intensive Care
              Medicine, University of Geneva. Geneva, Switzerland. Sept 2011.

          23. Informed Consent and Informed Refusal in the Operating Room. AORN annual meeting,
              Seattle, WA Jan. 2012

          24. Fraud and Plagiarism in Research. Risk Management Division, MD Anderson Medical
              Center, Houston TX, April 18, 2012

          25. Physician-Assisted Suicide and Euthanasia, Department of Anesthesiology, MD
              Anderson Medical Center, Houston TX, April 18, 2012

          26. Ethics in Anesthesiology. Annual Review Course for Certified Nurse Anesthetists.
              Orlando Florida, November 2012

          27. Invited Lecturer: Ethics of Interventional Pain Management. ASIPP. Phoenix, AZ. Feb
              2012

          28. Invited Lecturer: Ethics of Interventional Pain Management. ASIPP. San Francisco CA
              Aug 2012.

          29. Invited Lecturer: Ethics of Interventional Pain Management. ASIPP. Phoenix, AZ. July
              2013

          30. Invited Lecturer: Ethics of Interventional Pain Management. ASIPP. Denver CO; Oct
              2013

          31. Invited Lecturer; Controversial Cases in Organ Transplantation: clinical forum. American
              Society of Anesthesiologists Annual Meeting. San Francisco CA. Oct 2013

          32. Invited Lecture: Ethics of DCD Organ Donation. St. Mary's Hospital Dept of
              Anesthesiology and Critical Care, London UK. Dec 2014

          33. Invited Lecture: DNR in the OR. London Soc Anesthesiology, UK. Dec 2014
     Case 1:19-mc-00145-TSC Document 372-3 Filed 12/23/20 Page 23 of 25
Gail A. Van Norman, MD                        22             2141 8th Ave W Seattle, WA 98119



            34. International Academy of Law and Mental Health. Moderator: Brain Death, Personhood,
                Body Integrity: Ethical and Legal Considerations in Vital Organ Transplantation. Vienna
                Austria July 2015

            35. Invited Lecturer: Harvard Anesthesia Update Spring 2015. Pro/Con Debate: Should
                Physicians Participate in Lethal Injection.

            36. Invited Lecturer: Ethics of Interventional Pain Management. ASIPP, Chicao Il. July, 2015

            37. Keynote Speaker: Terminal Sedation in Pediatric Sedation: Suffering, Palliation
                       and Transcendance (working title). Conference for Pediatric Sedation Outside of
                the Operating Room. Cancun, Mexico Sept 2015

            38. Invited Ethics Lecturer: Moya Review Course for Nurse Anesthetists. Orlando Fl,
                November 2015

            39. Invited Participant; 2015 Alumni Meeting of the Scholars of the Brocher Foundation,
                Geneva Switzerland, June 16-18, 2015.

            40. Invited Speaker: 2016 World Congress of Anesthesiologists. Ethics Section. Hong
                Kong, Aug 27-Sept 1, 2016

            41. Invited Lecturer; Medical Professionalism. St. Mary’s Hospital Department of
                Anesthesiology and Critical Care. London, UK. July 2016

            42. 2017 International Academy of Law and Mental Health. Invited panelist, moderator.
                Ethics of Psychosurgery. Prague, Czech Republic, July 2017

            43. 2017 Mazama Spine Summit, Mazama WA. Invited Speaker: What is Professionalism
                and the Practice of Medicine? Lessons from the Michael Jackson Case.

            44. 2019 International Academy of Law and Mental Health. Invited panelist, moderator.
                Physician Assisted Suicide in the United States: Current Status. Rome, Italy. July 2019.

            45. Brocher Foundation Reunion of Scholars, 2019. Lethal Injection in the United States:
                personal experience as an expert witness for the prisoner. Geneva, Switzerland. June
                2019



       Regional Invitational Lectures:


       1.   “Treatment of Intraoperative Emergencies: Wheezing; Inability to Ventilate” CME Lecture,
            Washington State Society of Anesthesiologists, Seattle, WA, 1991.

       2.   “Ethical Issues in Anesthesiology,” Washington State Society of Anesthesiologists,
            Moderator and CME Lecturer, Seattle, WA, 1993.

       3.   Washington State Association of Nurse Anesthetists, Tukwila, Washington “Ethical Issues in
            Anesthesia Practice”, 1995.

       4.   Washington State Association of Nurse Anesthetists “Ethical Issues in Anesthesia Practice”
            Seattle, WA, 1998.
     Case 1:19-mc-00145-TSC Document 372-3 Filed 12/23/20 Page 24 of 25
Gail A. Van Norman, MD                       23             2141 8th Ave W Seattle, WA 98119


       5.    “Management Issues In the Preoperative Clinic.” Society for Ambulatory Anesthesia
            (SAMBA), Seattle, Washington, 1999.

       6.   “Physiology of Perioperative Myocardial Blood Flow.” Washington State Society of Nurse
            Anesthetists, Seattle, WA, 1999.

       7.   “Ethical Issues in the Operating Room.” American Society of Anesthesiology Technologists,
            Seattle, WA, 2000.

       8.   “DNR orders in the Operating Room,” Combined Anesthesia and Surgery Grand Rounds,
            Southwest Washington Medical Center, Vancouver, WA, 2001.

       9.   “Medical Ethics: Balancing Patient Advocacy and Managed Care.” Western Pension and
            Benefits Conference, Seattle, WA, 2003.

       10. “Conscious Sedation for Radiological Procedures in the Outpatient,” Northwest Hospital
           Radiology Department, Seattle, WA, 1991.

       11. Instructor, Certified Post Anesthesia Nurse (CPAN) Certification Course, Northwest Hospital,
           Seattle, WA, 1991.

       12. Conflicts of Interest with Industry. AORN winter meeting, Kent WA, 2009

       13. “Preoperative Testing.” Wash. State Nurse Anesthetists. Sept 2009, Spokane, WA

       13. "Implementing Intra-Operative Glucose Control: What Does it Take?" Washington State
           Hospital Association. April 2014, Seattle, WA

       14. “Who’s Doing Your Surgery and Anesthesia? Ethical Issues in Informed Consent in Medical
           Direction and Overlapping Surgeries.” Washington Ambulatory Surgery Association 2018
           Conference. November 2018, Seattle WA.

       15. The MAD physician and why he is a constant danger to your patients and your institution.
           Ethical management of the abusive physician in the operating room. Washington Ambulatory
           Surgery Association 2019 Conference. November 2019, Everett WA.

       16. Would You Like Some Fish with Your Propofol? Reducing environmental contamination from
           the Operating Room. Washington Ambulatory Surgery Association 2020 Conference.
           October 2020 (now delayed to 2021 due to COVID 19)


       Invited Journal Reviews:


       1.   Invited Journal Reviewer, cardiovascular anesthesia, Anesthesia and Analgesia, 1998 to
            present.
       2.   Invited Journal Reviewer, medical ethics, Anesthesiology, 1998 to present.
       3.   Invited Journal Reviewer, medical ethics, Journal of Obstetrics and Gynecology, 1998.
       4.   Clinical Reviewer, FirstConsult. Medical website for primary care physicians, Elsevier
            publications, London UK. [www.firstconsult.com] ,1998 to present.
       5.   Invited Journal Reviewer, medical ethics, Mayo Clinic Proceedings, 2006-2009.
       6.   Invited Journal Reviewer, Journal of Philosophy, Ethics, and Humanities, 2007.
       7.   Invited Journal Reviewer, European Journal of Anaesthesiology, 2013

       Web Authorships
     Case 1:19-mc-00145-TSC Document 372-3 Filed 12/23/20 Page 25 of 25
Gail A. Van Norman, MD                         24             2141 8th Ave W Seattle, WA 98119


       1. Update Author, Anesthesia, 6th Edition, on-line version. Ron Miller MD, Editor. Elsevier
              Scientific Publications, Philadelphia. [www.anesthesiatext.com] 2004 to present.

       2. Update Author, Sleisinger and Fordtran’s Gastrointestinal and Liver Disease, 7 th Edition, on-
              line version. Mark Feldman MD, Editor. Elsevier Scientific Publications, Philadelphia
              [www.sfgastro.com], 2003 to 2006.

       3. Update Author, Diseases of the Heart, 6th Edition, on-line version. Eugene Braunwald MD,
              Editor. Elsevier Publications, Philadelphia [www.branwalds.com], 2004 to present.

       4. Update Author, Murray and Nadel’s Textbook of Respiratory Medicine, on-line version. Robert
              J. Mason MD, John F. Murray MD, V. Courtney Broaddus MD, and Jay A Nadel MD,
              editors. Elsevier publications, Philadelphia [www.respmedtext.com], 2005-2006.

       5. Update Author, Drugs for the Heart, on-line version. Lionel H Opie MD and Bernard J Gersh
              MD, editors. Elsevier publications, Philadelphia [www.opiedurgs.com], 2005 to present.

       6. Update Author, Clinical Gastroenterology and Hepatology, on-line version, Wilfred M Weinstein
              MD, C J Hawkey MD, J Bosch MD, editors. Elsevier publications, Philadelphia
              [www.clingastrotext.com], 2005-2006

       7. Medifile Author for FirstConsult, Medical website for primary care physicians. Elsevier
               publications, London UK [www.firstconsult.com], 1998 to 2006

       8. Medical Writer, Procedures Consult, Anesthesia Procedures. Elsevier publications,
              Philadelphia, PA. 2007-2008




       Miscellaneous:

       Consulting Anesthesiologist, Woodland Park Zoological Society, 1992-2002.
       Medical writer Handbook for Stoelting’s Anesthesia and Co-Existing Disease, 3rd Edition 2009
       Content/formatting editor, Journal of American College of Cardiology 2015-present
       Medical Writer, Journal of American College of Cardiology 2016-present

Updated, June 2020
                                                                                   gvn
Case 1:19-mc-00145-TSC Document 372-4 Filed 12/23/20 Page 1 of 6




                   EXHIBIT 2
      Case 1:19-mc-00145-TSC Document 372-4 Filed 12/23/20 Page 2 of 6




                     SUPPLEMENTAL.EXPERT DECLARATION OF
                            DR. GAIL A. VAN NORMAN


       1.      In supplement to my Declaration dated December 22, 2020 regarding the severity

and duration of damage to the lungs from COVID-19 viral infection, Counsel have requested

further opinion relating specifically to death row prisoner Corey Johnson and the relevance of

certain medical fmdings obtained following his COVID-19 diagnosis to the execution by lethal

injection scheduled for January 14, 2021.

       2.      I respectfully refer the Court to my previous declarations indicating materials that

I have reviewed and referenced. Counsel have now additionally supplied me with records

("Medical Records") of Corey Johnson, birthdate 11/05/1968. For further specific identification,

the Medical Records bear the heading "Bureau of Prisons Health Services" and "Reg: 27832-

054," and appear to span the dates March 30, 2020 to December 20, 2020. In addition, there is a

"Quest diagnostic" blood specimen report for specimen WX753947C, collected 12/1.8/2020 and

reported on December 20, 2020.


REVIEW OF THE MEDICAL RECORD

       3.      Prior to December 16, 2020, the Medical Records reveal that Mr. Johnson is a 52

year-old African-American male. The Medical Records reference a COVID-19 RNA test

collected on December 16, 2020 that is positive, and indicates at the top of the report that the

patient is "symptomatic."

       4.      The Medical Records reflect that between December 17 and December 20, 2020,

Mr. Johnson was without a fever (afebrile), and had a pulse rate that ranged between 80 to 98

(upper limits of normal for his age). Although Carly Beal, identified as an "RN," indicated that




                                                                                                   1
         Case 1:19-mc-00145-TSC Document 372-4 Filed 12/23/20 Page 3 of 6




the prisoner is asymptomatic, this notation occurred one day after the phlebotomist who drew the

COVID test indicated that Mr. Johnson was already "symptomatic."

         5.      On December 18, 2020, the Medical Records indicate that Mr. Johnson had a

headache, and that his symptoms have since progressed to include both a headache and dry

cough on December 20. During this time, his pulse oximetry reading declined from 99% on

December 18 to 97% on December 20, which is the last reading contained in the Medical

Records.

DISCUSSION

         6.      COVID-19 respiratory infections follow a highly variable course: from

asymptomatic (meaning the patient has no cough, fever, loss of smell, or other experiences that

indicate infection apart from a positive test) to severe or fatal disease. The early course of the

disease is unreliable in predicting how rapidly or severely the disease will progress; some

patients, for example, have an early mild• course, apparent recovery, and then rapid progression

to respiratory failure and death. Typically, the disease has an "incubation period" (in which the

patient has been exposed to COVID-19 but has no symptoms and may even initially have a

negative test) of between five and 14 days.

         7.      The World Health Organization ("WHO") reports that people generally develop

signs and symptoms' an average of five to six days after exposure.2 These usually present as a

slight dry cough, headache, and/or low-grade fever. In many patients, symptoms start to worsen

at about five days. Symptoms may include any combination of fever, dry cough, shortness of



  "Symptoms" refer to what the patient feels—cough, fever, sore throat, etc. whereas "signs" may also include these,
but also includes objective findings that the patient.would not "feel", such as abnormal sounds when the physician
listens to the chest, abnormal test findings, etc.
  Coronavirus. World Health Organization. Available at: https://www.who.int/health-topics/coronavirus#tab—tab_3
Accessed Dec 22, 2020



                                                                                                                  2
        Case 1:19-mc-00145-TSC Document 372-4 Filed 12/23/20 Page 4 of 6




breath or other difficulty breathing, chills, muscle aches, headache, sore throat and loss of taste

or smell. Patients usually experience symptoms for about a week before either getting better, or

getting worse.3 About 80% of patients end up with "mild" disease, which includes pneumonia.

Almost 14% will progress to severe disease, requiring hospitalization. About 6% will experience

critical illness, including respiratory failure and shock. The median time to admission to the

intensive care unit after onset of symptoms is 12 days and to acute respiratory distress syndrome

is about 15 days. However, there are two peaks for severe illness, at 14 days and again at 22

days.

        8.      Based on the medical records, it is an indisputable fact that Mr. Johnson has a

symptomatic COVID-19 respiratory infection. He has a positive COVID-19 test, and typical

symptoms and signs of early COVID infection. What his clinical course will be has yet to be

determined, but he has already clinically entered a phase of infection that in virtually all patients

results in pulmonary damage. During the very early phase of his illness (in the first four days),

he has shown decrease in blood oxygen saturation and cough—both of which are signs of

damage to his respiratory system. The cough demonstrates inflammation in the airway, while

lower readings by pulse oximetry, an indirect method of measuring blood oxygen levels,

demonstrate that oxygen exchange at the alveolar-capillary membrane is already abnormal.

        9.      While the pulse oximetry readings in Mr. Johnson's case may seem mild (a drop

from a stable 99% to 97% over two days), it is important to understand that pulse oximetry is

both a late and relatively crude method of examining impairments in oxygen exchange in the

lungs. Normal "oxygen levels" in the blood are determined by a measurement called the arterial



 Dr. Michelle Gong; Chief of Critical Care Medicine, Montefiore Medical Center, New York. Interview with
Howard Bauchner MD, Editor-in-Chief, JAMA. JAMANetwork interview, March 23, 2020. Available at:
https://www.youtube.com/watch?v=TH9skp5R9F4 Accessed December 22, 2020


                                                                                                           3
        Case 1:19-mc-00145-TSC Document 372-4 Filed 12/23/20 Page 5 of 6




"partial pressure of oxygen" or PaO2 (since oxygen is a gas, it is measured by the pressure of the

gas in mmHg, rather than milligrams or milliliters). Normal PaO2 while breathing room air.is

around 100 mm Hg, but requires a painful arterial blood draw. Arterial oxygen saturation (SaO2)

can provide an estimate of PaO2, and can be measured indirectly by pulse oximetry. Clinically,

we rely more heavily on pulse oximetry as a crude estimate of lung gas exchange because it is

noninvasive and less expensive, and also permits continuous readings.

        10.     SaO2 and PaO2 correlate well when SaO2 is between 70% and 90%, but outside

of this range the relationship is poor. An SaO2 of 100%, for example, can correspond to a PaO2

of anywhere from 500 to 100 mmHg in a person breathing 100% oxygen—in other words, such a

person's oxygen level can fall by 80% and still show 100% SaO2. Even small changes in SaO2

must therefore be interpreted carefully, and trends can be more important than absolute numbers.

        11..    A clear change from 99% to 97%, as Mr. Johnson's pulse oximetry results show,

is clinically significant and indicates significant changes have occurred in gas exchange in the

lungs, particularly in the setting of early COVID-19 infection.

        12.     Studies cited in my previous declaration demonstrate that even in the four days

before onset of symptoms in patients who later develop signs and symptoms, computerized

tomography ("CT") scans of asymptomatic patients already show severe changes indicative of

ongoing damage to lung tissue in the vast majority of patients. Mr. Johnson's infection, in other

words, has already caused significant lung damage, which in turn is already leading to

measurably abnormal oxygen exchange. Even if his pulse oximetry readings had not decreased

at this point in his infection, the studies I previously cited indicate that he is experiencing

ongoing damage to the alveolar capillary membrane that will persist for a prolonged period of




                                                                                                   4
       Case 1:19-mc-00145-TSC Document 372-4 Filed 12/23/20 Page 6 of 6




time after his symptoms resolve. Recent studies show that persistent damage in the lungs

remains for 90 to 100 days following resolution of symptoms.

EXPERT OPINION

       13.     Mr. Johnson indisputably has a symptomatic COVID-19 infection in its early

phases, and has pulse oximetry evidence of ongoing lung damage. Even if his pulse oximetry

values had not decreased, studies clearly demonstrate that even in asymptomatic and mildly

symptomatic cases, significant lung damage occurs at this stage of infection in the vast majority

of patients, and does not resolve for at least 90 to 100 days after symptoms have completely gone

away. As stated in my previous declaration, COVID-mediated pulmonary damage occurs at the

alveolar-capillary membrane, which will then be more sensitive to barbiturate damage, leading to

flash pulmonary edema earlier in the injection process, and before a peak brain level of

barbiturate is achieved. This will thus prolong a prisoner's experience and sensations of

suffocation and drowning. Studies demonstrate that in patients like Mr. Johnson, the lungs will

have persistent damage at least 90 to 100 days following resolution of symptoms. I declare that

these statements are true to a reasonable degree of medical certainty.




                9
Sign                        6(yr7                      Dated     4/)%- 2-




                                                                                                    5
Case 1:19-mc-00145-TSC Document 372-5 Filed 12/23/20 Page 1 of 7




                   EXHIBIT 3
       Case 1:19-mc-00145-TSC Document 372-5 Filed 12/23/20 Page 2 of 7




                           DECLARATION OF DR. JOEL ZIVOT

                               PURSUANT TO 28 U.S.C. § 1746



I, Joel Zivot, being of sound mind and lawful age, hereby state under penalty of perjury as follows:

       1.      I am an associate professor and senior member of the Departments of

Anesthesiology and Surgery, Emory University School of Medicine, in Atlanta, Georgia. I am the

former Medical Director of the Cardiothoracic Intensive Care Unit at Emory University Hospital

and the former fellowship director for training in Critical Care Medicine. I hold board certification

in Anesthesiology from the Royal College of Physicians and Surgeons of Canada and The

American Board of Anesthesiology. I am board certified in Critical Care Medicine from the

American Board of Anesthesiology. I am an adjunct professor of law and of the School of Liberal

Arts at Emory University. A copy of my curriculum vitae is attached as Exhibit 1.

       2.      I have practiced anesthesiology and critical care medicine for 25 years and in that

capacity, I have personally performed or supervised the care of over 47,000 patients.

       3.      I hold a medical license from the state of Georgia, and have held unrestricted

medical licenses in Ohio, the District of Columbia, Michigan, and the Canadian provinces of

Ontario and Manitoba. I hold a license to prescribe narcotics and other controlled substances from

the U.S. Drug Enforcement Administration (DEA).

       4.      I have been asked by the Federal Community Defender Office for the Eastern

District of Pennsylvania to review medical records pertaining to Mr. Dustin Higgs, an inmate at

USP Terre Haute who is facing death by lethal injection.

       5.      By way of background for components of this document, I reviewed a file

containing medical records for Dustin Higgs; the Federal Bureau of Prisons Lethal Injection



                                                 1
         Case 1:19-mc-00145-TSC Document 372-5 Filed 12/23/20 Page 3 of 7




Protocol and the 2019 Addendum to the federal government’s lethal injection protocol;

preliminary autopsy findings for Wesley Purkey; and the declarations of Dr. Mark Edgar, Dr. Gail

Van Norman, and Dr. Joseph Antognini.

         6.    The declaration for Dr. Edgar reviews the autopsy findings and eye witness reports

of a list of individuals executed with pentobarbital. I concur with the opinion of Dr. Edgar. In the

case of the execution of Marcus Wellons, I can personally corroborate the observed respiratory

findings as I was invited by Marcus Wellons to be a witness to his execution. The declaration of

Dr. Van Norman describes how pentobarbital injection can result in a state of awareness for a

duration of time long enough to experience intense noxious sensation prior to death. As a practicing

anesthesiologist, I have often observed deeply anesthetized patients react to noxious stimuli. These

events may later not be recalled after the anesthetic effects have abated. In execution, recalled

events are clearly moot. All that matters is the experience in the moment. Dr Antognini dismisses

awareness under pentobarbital and claims it does not exist. A search in Pubmed.gov with the term

“awareness under anesthesia” reveals 980 separate citations. As a practicing anesthesiologist, Dr.

Antognini should be knowledgeable on the subject of anesthesia awareness and his refutation of

this well-known concern is highly unusual.

         7.    As a practicing anesthesiologist and critical care doctor, I am familiar with the

pharmacokinetics and pharmacodynamics of the class of drugs known as barbiturates, including

pentobarbital. I have reviewed the unredacted portions of the Federal Bureau of Prisons lethal

injection protocol and understand it involves the use of pentobarbital for the purpose of causing

death.

         8.    The injection of strong chemical bases like pentobarbital directly into the blood

stream likely causes severe toxicity to the pulmonary (lung) endothelial cells. The injury manifests



                                                 2
       Case 1:19-mc-00145-TSC Document 372-5 Filed 12/23/20 Page 4 of 7




by escape of edema fluid into normally air-filled lungs, resulting in pulmonary edema. When

pulmonary edema occurs, the lungs fill with watery fluid. This makes it much more difficult for

an individual to breathe. In mild cases of pulmonary edema, a person typically experiences

shortness of breath, an increased rate of respiration, and wheezing or coughing. In severe cases, as

would be expected with the injection of a large dose of pentobarbital, a person may strain and labor

to breathe as the diaphragm works harder to try to push air into the lungs.        Severe pulmonary

edema creates the sensation of drowning. Pulmonary edema and congestion are common findings

in hospital autopsies where death is usually a gradual process, often as a result of progressive

cardiac failure or overwhelming infection, but it is not ordinarily seen in cases of sudden

death. (Molina DK, DiMaio VJ. Normal organ weights in men: part II – the brain, lungs, liver,

spleen, and kidneys. Am J Forensic Med Pathol. 2012, 33(4):368-72.)

       9.      I reviewed the preliminary autopsy findings report from forensic pathologist, Dr.

Joyce L. deJong from the Medical Examiners and Forensic Services of the Western Michigan

University School of Medicine for Wesley Purkey, executed on July 16, 2020 via the Federal

Bureau of Prisons lethal injection protocol that utilizes pentobarbital. Notable in this autopsy report

was the finding of heavy congestion in both lungs caused by pulmonary edema. The weight of

each individual lung was approximately 3 times the weight of a normal lung. Frothy pulmonary

edema fluid was also seen in the traches and right and left mainstem bronchi and this choking fluid

accumulation could only have occurred while Wesley Purkey was still alive. It is not noted if

Wesley Purkey suffered from COVID-19.

       10.     COVID-19 is a highly contagious respiratory illness caused by a novel coronavirus

(SARS-CoV-2). As a practicing anesthesiologist and critical care physician, I have cared for many

hundreds of critically ill patients suffering from COVID-19, including the very first critically ill



                                                  3
       Case 1:19-mc-00145-TSC Document 372-5 Filed 12/23/20 Page 5 of 7




patient at Emory University in Atlanta, Georgia. I consider myself expert in the care of these

patients and continually update my knowledge through reviewing the medical literature,

participating in continuing medical education seminars through the Centers for Disease Control

and Prevention, and participating in ongoing research investigating novel treatment options.

       11.     COVID-19 spreads very rapidly. SARS-CoV-2 originated in China and early

reports indicate that the number of infected people can double every 6-7 days. (Steven Sanche et

al., High Contagiousness and Rapid Spread of Severe Acute Respiratory Syndrome Coronavirus

2, 26 Emerging Infectious Diseases 1470, 1470 (2020)). Although medical knowledge about the

novel coronavirus is still developing, researchers know that a significant portion of those infected

with COVID-19 do not exhibit obvious symptoms.

       12.     SARS-CoV-2 spreads via the respiratory route and as such, targets the lungs. The

need for hospital admission is almost always as a consequence of severe respiratory distress

necessitating the need for supplemental oxygen. In the most severe cases, a need exists for

intubation and mechanical ventilation or attachment to a heart-lung support machine that bypasses

severely damaged lungs and instead adds oxygen and removes carbon dioxide directly from the

blood stream via extra-corporeal membrane oxygenation.

       13.     A lack of outward symptoms does not exclude a diagnosis of COVID-19. Lung

damage may be present and unnoticed by the infected individual. In a recent study, researchers

found that over half of asymptomatic people infected with COVID-19 showed abnormalities on a

CT scan of the lungs. (Quan-Xin Long et al., Clinical and Immunological Assessment of

Asymptomatic SARS-CoV-2 Infections, 26 Nature Medicine 1200, 1201 (2020).)

       14.     COVID-19 primarily affects the respiratory system. The illness frequently causes

shortness of breath and can cause segmental lung collapse and a buildup of fluid in the lungs.



                                                 4
       Case 1:19-mc-00145-TSC Document 372-5 Filed 12/23/20 Page 6 of 7




COVID-19 disease can also lead to long lasting lung damage and permanent lung scars that remain

even after the patient has apparently recovered.

       15.     The risk of transmission of COVID-19 in correctional settings is particularly high.

Shared facilities such as bathrooms and cafeterias, densely packed indoor spaces, and the difficulty

of maintaining social distancing facilitates rapid transmission of this airborne illness.

       16.     As of August 31, 2020, 12,382 inmates in BOP custody had tested positive for

COVID-19 across the country. (COVID-19, Bureau of Prisons, https://www.bop.gov/coronavirus/

(last visited Aug. 31, 2020).) BOP houses a total of 127,242 federal inmates. (Population Statistics,

Bureau of Prisons, https://www.bop.gov/mobile/about/population_statistics.jsp (last visited Aug.

31, 2020).) As of August 31, 2020, there were 57 inmates with confirmed cases of COVID-19

housed at USP Terre Haute, and all visiting has been suspended. What is particularly noteworthy

and concerning is that the number of COVID-19 cases at USP Terre Haute almost doubled in the

last 6 days. The true number of inmates infected with COVID-19 cannot be known as the majority

of inmates housed at Terre Haute have never been tested for COVID-19. See COVID-19, supra;

see also Population Statistics, supra.

       17.     Upon review of the medical records for Dustin Higgs, I note he suffers from life-

long asthma. Asthma is a respiratory condition characterized by reversible airway swelling. Severe

asthma may cause death by respiratory failure, even in the setting of self-treatment. Dustin Higgs

requires the use of three times daily inhaled albuterol to manage his asthma under normal

conditions. People with underlying respiratory conditions, including asthma, may be more

susceptible to severe illness from COVID-19.

       18.     In an inmate who has been exposed to COVID-19, injection with pentobarbital is

particularly likely to cause extreme suffering. Because COVID-19 can cause lasting lung damage,



                                                   5
         Case 1:19-mc-00145-TSC Document 372-5 Filed 12/23/20 Page 7 of 7




a person injected with pentobarbital would experience the feeling of suffocating or drowning even

more quickly and acutely than a person who had not been infected with COVID-19. For Mr. Higgs,

the sensation of suffocation or drowning would be further exacerbated by his asthma, which

produces shortness of breath even without the presence of respiratory illness or barbiturates.

         19.   Injecting Mr. Higgs—a person with a serious underlying respiratory condition who

has likely been exposed to COVID-19 in BOP custody—with pentobarbital is virtually certain to

cause extreme pain and suffering.

         20.   I hold the opinions stated in this Declaration to a reasonable degree of medical

certainty. Should additional information become available at a later date, I reserve the opportunity

to update or add to the opinions stated herein.

         21.   I hereby certify that the facts set forth above are true and correct to the best of my

personal knowledge, information and belief, subject to 28 U.S.C. § 1746.



                                                      _____________________________

                                                      Joel B. Zivot, M.D.

Dated:    August 31, 2020




                                                  6
Case 1:19-mc-00145-TSC Document 372-6 Filed 12/23/20 Page 1 of 18




                    EXHIBIT A
       Case 1:19-mc-00145-TSC Document 372-6 Filed 12/23/20 Page 2 of 18




                              EMORY UNIVERSITY SCHOOL OF MEDICINE
                                       CURRICULUM VITAE

                                                                                      Revised: June 2020


1.   Name and current position:

        Joel B. Zivot, MD, FRCP(C), MA (Bioethics)
        Director of Medical Humanities, Department of Anesthesiology
        Emory University School of Medicine
        Associate Professor of Anesthesiology and Surgery
        Adjunct Professor of Liberal Arts and the School of Law, Emory University


2.   Office Address:,
     1364 Clifton Road, Atlanta, GA 30322
     Telephone: (404) 686-4411

3.   E-mail Address: Jzivot@emory.edu

4.   Citizenship:
     American, Canadian

5.   Current Titles and Affiliations:

     a. Academic Appointments:

         1. Primary Appointments:
            Associate Professor, Department of Anesthesiology

         2. Joint and Secondary Appointments:
            Associate Professor, Department of Surgery

         3. Other academic appointments
            Adjunct Professor, Emory School of Law
            Adjunct Professor, Emory Institute of Liberal Arts and Interdisciplinary Studies

     b. Other Administrative Appointments:

         Director of Medical Humanities, Department of Anesthesiology, Emory University School of
         Medicine

         Medical Advisor, Southern Center for Human Rights, Atlanta, Georgia

6.   Previous Academic and Professional Appointments:

     -Fellowship Director, Critical Care Medicine, Department of Anesthesiology, Emory University
     School of Medicine, Jan 2013-January 2016
     - Medical Director, 4A/5A, EUH (February 2013 –June 2015)
     - Medical Director, 11S, EUHM (June 2010-February 2013)
     - Associate Professor, Department of Anesthesiology, University of Manitoba, Winnipeg, Manitoba,

Joel B Zivot, MD, FRCP(C), MA (Bioethics)
June 2020                                                                         1
       Case 1:19-mc-00145-TSC Document 372-6 Filed 12/23/20 Page 3 of 18



     Canada, 2007-2010
     - Member, Academic Promotions Committee, University of Manitoba, Faculty of Medicine, Winnipeg,
     Manitoba, Canada, 2009
     -Member of selection committee, Physician Assistant Program, The University of Manitoba,
     Winnipeg, Manitoba, Canada, 2008
     - Member, Accreditation Review Committee-Anesthesiologist Assistants, Commission on
     Accreditation of Allied Health Education Programs (ARC-AA), 2008
     - Assistant Professor, Department of Anesthesiology and Critical Care Medicine, George
     Washington University Hospital, District of Columbia, USA, 2005-2007
     -Program Medical Director, Master of Science in Anesthesiology, Case Western Reserve University
     School of Graduate Studies, Cleveland, Ohio, USA, 2000-2005
     - Assistant Professor of Anesthesia, Surgery, and Intensive Care, University Hospitals of Cleveland,
     Case Western Reserve University School of Medicine, Cleveland, Ohio, USA, 1998-2005
    - Director Critical Care Medicine Fellowship, Department of Anesthesiology, University of Michigan
     Medical Center, Ann Arbor, Michigan, USA, 1996-1998
    - Assistant Professor, Department of Anesthesiology and Critical Care Medicine, University of
    Michigan Medical Center, 1995-1998

7. Previous Administrative and/or Clinical Appointments:

    -Medical Director, Cardio-thoracic ICU, Intensive Care Cardiac Sciences Program, Winnipeg
    Regional Health Authority, Winnipeg, Manitoba, Canada, 2007-2010
    -Medical Director, CTICU, George Washington University Hospital, Washington, DC, 2005-2007
    -Co-Medical Director, Surgical Intensive Care Unit, University Hospitals of Cleveland, Case Western
    Reserve University, Cleveland, Ohio, USA, 2002-2005
    -Director, Post Anesthesia Care Unit, Department of Anesthesiology, University of Michigan Medical
    Center, Ann Arbor, MI, 1995-1998

8. Licensures / Boards:

    -Licentiate, Medical Council of Canada, 1989-present
    -License, Controlled Substance, Drug Enforcement Agency, 1995-present
    -License, Michigan State Medical Board, 1995-2000
    -License, Ohio State Medical Board, 1998-2012
    -Fellow, American College of Chest Physicians, 2000-2010
    -License, District of Columbia Medical Board, 2005-2011
    -License, College of Physicians and Surgeons of Manitoba, 2007-2011
    -License, Georgia Composite Medical Board, 2010-present

9. Specialty Boards:

     -Fellow, Royal College of Physicians of Canada, 1993-present
     -Diplomat, Anesthesiology, American Board of Anesthesiology, 1995-present
     -Diplomat, Critical Care Medicine, American Board of Anesthesiology, 1995-present
     -Fellow, American College of Chest Physicians, 2000-2010
     -Testamur in basic peri-operative trans-esophageal echocardiography, National Board of
     Echocardiography, 2010-present

10. Education:

    -University of Manitoba, Winnipeg, Manitoba, Canada, 1980-1983
    -University of Toronto, Toronto, Ontario, Canada, 1984
    -Doctor of Medicine, University of Manitoba, Winnipeg, Manitoba, Canada, 1988

11. Postgraduate Training:



Joel B Zivot, MD, FRCP(C), MA (Bioethics)
June 2020                                                                        2
          Case 1:19-mc-00145-TSC Document 372-6 Filed 12/23/20 Page 4 of 18



    -Rotating Internship, Mount Sinai Hospital, University of Toronto, Department of Post Graduate
    Medical Education, Toronto, Canada, 1988-1989
    -Residency, Anesthesiology, University of Toronto, Department of Anesthesiology, Dr. David
    McKnight, Toronto, Canada, 1989-1993
    -Residency, Anesthesiology, Cleveland Clinic Foundation, Department of Anesthesiology, Dr. Armin
    Schubert, Cleveland, Ohio, United States, 1993-1994
    -Fellowship, Critical Care Medicine, Cleveland Clinic Foundation, Department of Anesthesiology, Dr.
    Marc Popovich, Cleveland, Ohio, United States, 1994-1995
    -Masters of Arts in Bioethics, Emory Center for Ethics, Dr. Toby Schonfeld, program director, 2012-
    2017
    -Emory Public Scholars Institute, Fall 2018
    -Emory School of Law, Jurist Master’s Program candidate. Expected graduation Fall 2022



12. Committee Memberships:

     a. National and International:

           -American Society of Anesthesiology, Committee on Ethics, 2011-present
           -American Society of Anesthesiology, Care Team Committee, 2007-2009
           -Society of Critical Care Medicine, Committee on Ethics, 2011-present
           -Society of Critical Care Medicine, Patient and Family Satisfaction Committee, 2013-present
           -Society of Cardiovascular Anesthesiology, Committee on Ethics, 2012-2013
           -Society of Critical Care Anesthesiologists, Graduate Education Committee 2013-present

     b. Regional and State:

           -President, Cleveland Society of Anesthesiology, 2001-2002
           -President Elect, DC Society of Anesthesiology, 2006-2007

     c.    Institutional:

           -EUHM Committee on Ethics, 2011-present
           -EUHM Pharmacy and Therapeutics Committee 2011-present
           -EUHM Executive Critical Care Committee 2010-2015
           -EUHM CAUTI and CLABSI prevention committee 2010-2015
           -EUH Executive Pharmacy Committee 2012-present
           -EUH Antibiotic Utilization Subcommittee 2012-present
           -EUH Resuscitation Committee 2013-2016
           -EUH Difficult Airway ad-hoc group 2013-2014
           -EUH Executive Critical Care Committee 2013-2015
           -Department of Anesthesiology Residency Review Committee2013-present
           -EUH/EUHM CTS Quality Committee, 2012-2015

13. Peer Review Activities:

              a. Manuscripts:

     -Canadian Journal of Anesthesiology, (manuscript reviewer), 2013-

     -Critical Care Medicine, (manuscript reviewer), 2014-

     -Mayo Clinic Proceedings, (manuscript reviewer), 2015-

              b. Grant reviewer

Joel B Zivot, MD, FRCP(C), MA (Bioethics)
June 2020                                                                         3
       Case 1:19-mc-00145-TSC Document 372-6 Filed 12/23/20 Page 5 of 18




     - Reviewed grant applications for The Emory Georgia Tech Healthcare Innovation Program (HIP),
     (HIP-ACTSI-GSU) Seed grant 2016, 2017, 2018

            c.   Conference Abstracts:


                      i. National and International:

                         -American Society of Anesthesiology, 2012
                         Abstract Review Committee and poster session moderator

                     ii. Regional:

                         -Midwestern Anesthesia Resident Conference, 2001-2003
                         Abstract reviewer

            d.   American Society of Anesthesiology Committee on Ethics Syllabus

                      i. CME questions; “Ethics of Drug Shortages”

14. Consultant positions:

     -Merck Pharmaceuticals, physician advisory board, 2005-2007
     -Consultant for Wireless EKG Monitor, 2004-2005
     -Masimo Corporation, product design and physician advisory board, 2013-present
     -Doximity, physician advisory committee, 2014-present

    15. Honors and Awards:
        -Robert B. Sweet Clinical Instructor of the Year, University of Michigan, Department of
        Anesthesiology, 1997

        -Outstanding Clinical Instructor of the Year, Case Western Reserve University, Master of Science
        in Anesthesiology Program, 1999

        -Clinical Instructor of the Year, University Hospitals of Cleveland, Department of Anesthesiology,
        2000

        -Outstanding Clinical Instructor of the Year, Case Western Reserve University, Master of Science
        in Anesthesiology Program, 2001

        -Meritorious Service Award, American Academy of Anesthesiologist Assistants, 2003

                 This award was given to me for academic work as the medical director of the Masters in
                 Science of Anesthesiology at Case Western Reserve University and also advocacy for
                 scope of practice, and committee work to improve the relationship between the American
                 Society of Anesthesiology and American Academy of Anesthesiologist Assistants.

        -Quality and Patient Safety Award, University Health Systems Consortium, 2002

                 This award was given by University Health System Consortium for various quality
                 benchmark projects when I was the co-medical director of the Cardio-thoracic Intensive
                 Care Unit at University Hospitals of Cleveland.




Joel B Zivot, MD, FRCP(C), MA (Bioethics)
June 2020                                                                          4
       Case 1:19-mc-00145-TSC Document 372-6 Filed 12/23/20 Page 6 of 18



        -Distinguished service by a Physician Award, American Academy of Anesthesiologist Assistants,
        2005

                This award was given to me for work with the American Academy of Anesthesiology
                Assistants annual meetings where I served as a speaker on multiple locations and also
                developed and hosted an annual Jeopardy game competition between all of the Masters
                of Science in Anesthesiology schools around the country.

        -District of Columbia Annual Patient Safety Award, District of Columbia Department of Health,
        2006

                This award was given by the District of Columbia Department of Health for quality
                improvement work done when I was the medical director of the cardio-thoracic intensive
                care unit at George Washington University Hospital. I developed several collaborative
                quality projects between cardio-thoracic surgery and critical care medicine.

        -Presidential Citation, Society of Critical Care Medicine, 2013

                This award was given to me for work done within the Society of Critical Care Medicine
                that included writing a book chapter, service on 2 society committees, and moderating an
                on-line debate about the topic of end of life decisions in patients with implanted
                mechanical cardiac support devices.

        -Excellence in Patient and Family Centered Care, Emory Center for Critical Care, 2018


    16. Society Memberships:

-American Academy of Anesthesiologist Assistant, 2005-present
-American College of Chest Physicians, 2000-2007
-American Medical Association, 1995-2000
-American Medical Association (reactivated), 2010-present
-Society of Critical Care Anesthesiologists, 1995-present
-American Society of Anesthesiologists, 1993-present
-Canadian Anesthesiologist Society, 2007-present
-District of Columbia Society of Anesthesiologists, 2006-2007
-International Anesthesia Research Society, 1996-2000
-International Extra-Corporeal Life Support Organization, 1997-2005
-Ohio Society of Anesthesiologists, 1993-2005
-Society of Critical Care Medicine, 1995-present
-Manitoba Medical Society, 2007-2010
-Canadian Medical Association, 2008-2012
-Georgia Society of Anesthesiologists, 2010-present
-Society of Cardiovascular Anesthesiologists, 2010-present
-Society of Academic Anesthesiology Associations, 2013-present
-Medical Association of Georgia, 2016-


17. Organization of National or International Conferences:

“On the Ethics of Drug Shortages” June 2012, Jointly with the American Society of Anesthesiology and
the Emory Center for Ethics

     a. Administrative Positions: Director, Meeting Planning Committee

     b. Sessions as chair: Overall conference chair

Joel B Zivot, MD, FRCP(C), MA (Bioethics)
June 2020                                                                        5
       Case 1:19-mc-00145-TSC Document 372-6 Filed 12/23/20 Page 7 of 18




18. Research Focus:

Medicine, moral theory, rhetoric, semantics, end of life, physicians and vulnerable populations. Physician
participation in lethal injection. Ethogram to study conflict in the operating room. Human factors in critical
care decision-making and biological variability. Developed economic model explaining the national
generic drug shortages. Studied Propofol wastage in the operating room.

Ongoing Research Projects:

“Do Tibetan Monks get depressed?”

This project is an IRB approved study involving the administration of the PHQ-9, a validate depression
screening tool, translated into the Tibetan language and administered to a cohort of 400 monks and nuns
to screen for depression symptoms. This project was conducted jointly with Professor Jennifer Mascaro in
the Emory School of Public Health and Professor Arri Eisen in the Emory Department of Biology.

“Autopsy Findings in Prisoners executed by Lethal Injection”

This project is a review of autopsies performed on 43 prisoners after death by Lethal Injection in order to
determine the histologic effects on organ systems as a consequence of exposure to extremely high doses
of barbiturates, benzodiazepines and Potassium Chloride. This is a joint project with Dr. Mark Edgar,
Department of Pathology, Emory University School of Medicine.

19. Grant Support:

     a. Previous Support:

         1. Other: Team Based Science (TBS) grant from the Department of Anesthesiology for
            Evaluation of conflict in the operating room, $20,000.00
         2. The Emory Georgia Tech Healthcare Innovation Program (HIP), (HIP-ACTSI-GSU) Seed
            grant, $25,000.00, for “Managing Conflict and Error in the Operating Room”. Awarded July
            2014.
         3. $20,000.00 from the American Society of Anesthesiology to plan the meeting “On the Ethics
            of Drug Shortages”. June 2012

20. Clinical Service Contributions

     -Medical director of 11S ICU (EUHM) and 4A/5A ICU (EUH),

     I created and chaired a joint protocol development group with Critical Care Medicine, Surgery,
     Nursing, and Respiratory Therapy with the purpose of improving quality metrics in critical care
     medicine. This group accomplished several things including a blood conservation strategy for post-
     operative cardiac surgery patients, intra-aortic balloon pump removal, DVT and GI prophylaxis and
     the beginning of an atrial fibrillation management protocol. I also wrote and helped implement a rapid
     extubation protocol for EUH and EUHM cardiac surgery patients.

     -Hospital Committee involvement

      I was involved in several Emory committees that addressed a broad range of issues, (see 12 c)

     -GME involvement, Fellowship Director, Critical Care Medicine, Department of Anesthesiology

     I served as the fellowship director for critical care medicine in the Department of Anesthesiology. I
     developed the first joint Anesthesiology-Emergency Medicine critical care medicine fellowship at
     Emory and I am expanding the number of fellows who will also be trained to assist in providing

Joel B Zivot, MD, FRCP(C), MA (Bioethics)
June 2020                                                                            6
       Case 1:19-mc-00145-TSC Document 372-6 Filed 12/23/20 Page 8 of 18



     overnight coverage for airway management at EUH. Overnight airway coverage has been a project
     of the EUH emergency airway committee on which I am a member. My conflict project was
     embraced by Emory Healthcare Office of Quality and they contributed to the funding and
     management of the project on an ongoing basis.

21. Community Outreach:

        Community Service

                 International:
                          -St. Petersburg, Russia, 2002, 2004
                          Home visits to community members who were unable to travel to see a physician
                          -The Global Surgical and Medical Support Group, (GSMSG) 2018-

                 Regional:
                        -Hurricane Katrina Medical Response Team, 2005
                        -Emory 500 Atlanta Motor Speedway Health Tent Volunteer, 2010

        Media

        Op-Ed:

        -“Baby’s status as human is on trial” Op-Ed, Feb. 19, 2010, Winnipeg Free Press

        -“Why I am for a moratorium on lethal injections” Op-Ed, Dec 15, 2013, USA Today

        -“The Slippery Slope from Medicine to Lethal Injection” Op-Ed, May 2, 2014 TIME

        -“The White Coat: A Veil for State Killing”, MedPage Today August 2014

        -“Executions put physicians in unfair dilemma” January 2017, CNN

        -“Gorsuch grapples with death: a physician’s viewpoint” February 2017, CNN

        -“Neil Gorsuch and Assisted Suicide” February 2017, MedPage Today

        -“Don’t thank me, it’s my job” May 2018, MedPage Today

        -“Inmates as test subjects: can clinical trials in prisons ever be ethical?” Medpage Today,
        September 2018”

        -“Lethal injection: Burning as they die” MedPage Today, December 2018

        -“Lethal injections are medicine not poison” Houston Chronicle, December 2018

        -“In Defense of Telling Patients They’re Dying via Robot” Slate, March 2019

        -“What Kim Kardashian Can Teach Us About Drug Pricing” MedPage Today, March 2019

        -“Patients love a miracle, but doctors can't be afraid to deliver bad news (even via robot)” USA
        Today, March 2019

        -“Buddhist Wisdom and Human Poop” MedPage Today, March 2019

        -“What if Airlines Worked Like Healthcare?” MedPage Today, April 2019



Joel B Zivot, MD, FRCP(C), MA (Bioethics)
June 2020                                                                          7
       Case 1:19-mc-00145-TSC Document 372-6 Filed 12/23/20 Page 9 of 18



        -“Abortion: No Middle Ground on Fetal Heartbeat” MedPage Today, May 2019

        -“Kobe Bryant’s Death: What Were the Chances?” MedPage Today. Jan 30, 2020

        -“Could U.S. ICUs Handle 45,000-Bed Corona Virus Load?” MedPage Today, February 12, 2020

        -“Doctors Volunteer for Covid-19 Duty: Who has Their Backs?” Medpage Today, March 3, 2020

        -“Rationing Ventilators by Age Is Wrong” MedPage Today, April 8, 2020


        Interviews:

        Anesthesiology News,2002
                              -Anesthesiologist Assistants

        The Medical Post, 2009
                                 -Waiting for Cardiac Surgery

        The Health Report, CJOB 68 AM, Winnipeg, Canada, 2010
                              -Cardiac Critical Care
                              -End of Life in the ICU
                              -VIP syndrome

        Inside the Black Box, WREK 91.1 FM, Atlanta, Georgia, 2011
                               -Biting the Bullet: The Technology of Anesthesia

        National Public Radio WABE 90.1 FM Atlanta, Georgia, 2011
                               -Physicians and the death penalty
                               -Drug shortages

        Georgia Public Broadcasting, Atlanta GA, 2012
                               -Drug shortages reaching critical levels

        MedPage Today, 2013
                                 -No Advantage for Fresh Blood in ICU Transfusions
                                 -Meningitis Outbreak: Suspicion needed for nausea complaints
                                 -Drug Shortages spark use of compounders

        Medscape Medical News, 2013
                            -GPOs to Blame for Drug Shortages, Says Physicians Group

        MedPage Today, 2014
                                 -Cruel and Unusual Punishment
                                 -Lethal Injection: a cruel, painful, terrifying execution

        Miami Herald, 2014
                                 -Doctor speaks out on use of untested drugs in capital punishment
        The New York Times, 2014
                              -Timeline describes frantic scene at Oklahoma execution

        The Washington Post, 2014
                              -Florida’s Gruesome Execution Theater
                              -Another execution gone awry. Now what?



Joel B Zivot, MD, FRCP(C), MA (Bioethics)
June 2020                                                                             8
      Case 1:19-mc-00145-TSC Document 372-6 Filed 12/23/20 Page 10 of 18



        CNN with Sanjay Gupta, 2014
                              -Dr. Zivot: Lethal injection not humane

        Amicus on Slate with Dahlia Lithwick, 2015
                               -Botched protocols

        Huffington Post, 2015
                                 -Oklahoma wants to reinstate the gas chamber and experts say it’s a bad
                                 idea
        Time, 2015
                                 -The harsh reality of execution by firing squad

        BBC World News, 2017
                                 -Lethal injection in Arkansas

        BBC Radio Science Unit 2017
                              -Pain in execution by lethal injection

        CNBC, 2017
                                 -Silicon Valley is trumpeting A.I. as the cure for the medical industry, but
                                 doctors are skeptical

        AXIOS, 2017
                                 - The Human Diagnosis Project: a skeptical look at new AI initiatives,

        Washington Post, 2017
                                 -States to try new ways to execute prisoners

        BBC Three, 2018
                             -   Life and Death Row: How the Lethal Injection Kills

        Mother Jones, 2018
                             -   Veterinarians Won’t use This Gas to Kill Animals but 3 states want to use
                                 it on prisoners

        Eye for Pharma, 2018
                           -     Artificial Intelligence: The Counter-Argument

        National Public Radio, 2018
                            - All Things Considered, Lethal Injection

        Newsweek, 2018
                                 Nebraska’s first lethal injection execution will use new cocktail of drug,
                                 including fentanyl

        Good Law/ Bad Law Podcast, October 2018
                             Is Lethal Injection Fatally Flawed on Moral and Constitutional Grounds?

        Anamnesis: Medical Storytellers from MedPage Today, Podcast July 24, 2019
                              Higher Power: All I could do

        New York Times, February 19, 2020
                              “Why This Inmate Chose the Electric Chair Over Lethal Injection”


22. Formal Teaching:

Joel B Zivot, MD, FRCP(C), MA (Bioethics)
June 2020                                                                           9
      Case 1:19-mc-00145-TSC Document 372-6 Filed 12/23/20 Page 11 of 18




     a. Medical Student Teaching:
                    i. Discovery Project: “Propofol wastage in the ICU” Medical student Mina Tran,
                       2012-2013, contact hours 4 hrs/week
                   ii. Serve as teacher and mentor for medical students in anesthesiology and critical
                       care medicine. 2010-present, contact hours: 3 hrs/week
                  iii. Instructor for Fundamental Critical Care Support (FCCS) training course for
                       medical students, 2012-present, contact hours: 1 hr/week
                  iv. Forge Medical Student Innovation Group, Mentor, contact hours: 0.5 hrs/week

     b. Undergraduate/Graduate Programs:

            1. Training Programs:
                       Instructor in the Masters of Science in Anesthesiology program. I developed the
                       first critical care medicine rotation for all of the students and also a series of
                       didactic lectures on the topic of critical care medicine the included “Critical Care
                       Medicine”, “Heart Failure”, and “Acid-Base Disorders”

            2. Emory School of Law:
                      Co-chief instructor of LAW 819-002, “Law, Medicine and Human Rights”, a 2
                      credit hour seminar taught in the fall 2016 semester in the Emory School of Law

            3. Emory Institute of Liberal Arts: School of Interdisciplinary Studies:
                      Chief Instructor, IDS 385-5, “When medicine and the state collide: bioethics
                      and the due process of cruelty” Emory University, Institute of Liberal Arts, 3.0
                      credit hours, Fall, 2017

                        Chief Instructor, IDS-385-4 “The Science, Medicine, and Ethics of Killing”
                        Emory University, Institute of Liberal Arts, 3.0 Credit hours, Spring 2018

                        Chief Instructor, IDS-385-4 “Medicine, the Law and the Ethics of Punishment
                        and Killing” Emory University, Institute of Liberal Arts, 3.0 Credit hours, Fall
                        2018

                        Chief Instructor, IDS-385 “Medicine, the Law and Bioethics” Emory University,
                        Institute of Liberal Arts, 3.0 Credit hours Spring 2019

                        Co-Instructor, IDS-290 “Medicine, Literature, Law, Crime, Punishment,
                        Death” Emory University, Institute of Liberal Arts, 1.0 Credit Hour, Spring 2019

                        Chief Instructor, IDS-385 “Medicine, the Law and Bioethics” Emory University,
                        Institute of Liber Arts, 3.0 Credit Hours, Fall 2019

            4. Emory Center of Bioethics
                      Chief Instructor, Bioethics 506-1(5935) “Independent Study in Bioethics:
                      Public Scholarship”, 3.0 Credit Hours, Fall 2019


            5. Emory Scholars Program
                      Emory Scholars Retreat, Hilton Head, South Carolina, January 2019 “Lethal
                      Injection and Capital Punishment”

            6. Emory University Ethically Engaged Leaders Program (EEGL)
                      Mentor for undergraduate student, Shreeja Patel, 2019

            7. Emory Neuroscience and Behavioral Biology Program

Joel B Zivot, MD, FRCP(C), MA (Bioethics)
June 2020                                                                          10
      Case 1:19-mc-00145-TSC Document 372-6 Filed 12/23/20 Page 12 of 18



                          Supervising Faculty NBB Honors 495A, Samuel John, “Needle Exchange
                          Programs and their Role in Alleviating the Opioid Crisis and Addiction” 4.0
                          Credit hours, Spring 2019-Spring 2020

             8. Residency Programs:
                       Served as instructor for residents in anesthesiology, emergency medicine, and
                       surgery in the area of critical care medicine. I also sit on the residency review
                       committee for the Department of Anesthesiology. Lecture topics “Septic shock”,
                       “Thyroid disease in critical care”, “Mechanical heart support”, “Pulmonary artery
                       catheters” “Heuristics and biases in clinical reasoning”, “delirium and agitation in
                       critical illness”, “biological variability”.

     c.   Other Categories
                 I give regular lectures on a variety of critical care topics for respiratory therapy including
                 “capnography” and “paralytics”. I lecture students in the Emory critical care NP/PA
                 program and also regular critical care lectures to the NP/PA practitioners in critical care. I
                 teach those students how to read chest X-rays. I am invited to lecture in the Emory
                 School of Law on the topic “Physician Assisted Suicide”.

                 Emory Tibet Science Initiative:

                 I taught biology to Buddhist monks at Drepung Loseling Monastery in Southern India in
                 June 2015, June 2017, June 2018 and June 2019. This initiative is a result of an
                 invitation from His Holiness, The Dalai Lama, to bring science education to the curriculum
                 of the monks and represents the first time in 700 years that the curriculum has changed. I
                 spent 2 weeks at the monastery on each occasion teaching for 6 hours per day including
                 microscopy lab teaching. I worked with a series of translators.

                 Emory-Addis Ababa Education Innovation Community of Practice Program:

                 Instructor: Distance Learning, September 2019

23. Supervisory Teaching:

     a. Residency Program:
        Fellowship director, Critical Care Medicine, Department of Anesthesiology 2013-present. I am
        chiefly responsible for the education and training of the critical care fellows in the Department of
        Anesthesiology. In addition to a multitude of critical care topics, I assist the fellows in abstract
        writing for a national critical care meeting, grand rounds for the Department of Anesthesiology
        and a quality improvement project for Graduate Medical Education Day that occurs annually in
        June.

     b. Other:
        I completed a summer internship at the Southern Center for Human Rights and also teach law
        students on the topic of lethal injection.

24. Lectureships, Seminar Invitations, and Visiting Professorships:

“The Case of Samuel Golubchuk: Lessons about end-of-life decision-making?”
A debate between Doctors Joel Zivot and Adrian Fine
Wednesday, 18 March, 2009, 12h30-13h30. The Centre for Professional and Applied Ethics, The
University of Manitoba, Winnipeg, Manitoba
“Cardiac output after the Pulmonary Artery Catheter” American Academy of Anesthesiologist Assistants
Annual Meeting. Clearwater, Florida, April 2009



Joel B Zivot, MD, FRCP(C), MA (Bioethics)
June 2020                                                                             11
      Case 1:19-mc-00145-TSC Document 372-6 Filed 12/23/20 Page 13 of 18



“End of Life in the ICU”, Canadian Hospice Palliative Care Conference Annual Meeting, Winnipeg,
Manitoba, Canada. October 2009
“Reductions in wait times for cardiac surgery may be harmful”, poster presentation, Canadian
Cardiovascular Society Annual Meeting, Edmonton, Alberta, Canada, October 2009
“Biological Variability” American Society of Anesthesiology, 2009-(I formed a panel to discuss biological
variability. My panel consisted of an anesthesiologist, a mathematician, and a physicist.)

“End of life in the ICU: When the patient and doctor disagree…” Province wide health care ethics grand
rounds, St. Boniface Research Centre, Winnipeg, Manitoba, Canada. January 2010
“Mostly dead is slightly alive, the problem with the dying process” Center for Ethics, Emory University,
2011.
“Anesthesiology Jeopardy!” American Academy of Anesthesiologist Assistants Annual Meeting, 2006,
2007, 2008, 2009, 2010, 2011
“Queuing Theory: Applications for Anesthesiology” American Academy of Anesthesiologist Assistants
Annual Meeting, Destin, Florida, 2011
“Cardiac Anesthesia: Mostly we have it wrong” American Academy of Anesthesiologist Assistants Annual
Meeting, Destin, Florida, 2011
“End of life in the ICU: When the patient and doctor disagree” American Academy of Anesthesiologist
Assistants Annual Meeting, Destin, Florida, 2011
“Sedating the difficult patient” 5th Annual Southeastern Critical Care Summit. Emory University, Atlanta,
GA, March 2012
“End of Life Care” IMPACT 2012 American Academy of Physician Assistants Annual Meeting, Toronto,
Canada, June 2012
“Biosimilars, where do we stand?” Georgia Bio and the Georgia Association of Healthcare Executives.
September 2012, Atlanta, Georgia
“Drug Shortages” Visiting Professor, Rutgers Business School, Newark, New Jersey, November 2012.
“Deactivating a permanent cardiac device is not physician assisted death”, Pro-con debate Webinar,
Society of Critical Care Medicine, November 2012.
“Drug shortages: The invisible hand of the Market” New Horizons in Anesthesiology, Vail, Colorado,
February 2013
“Hey Anesthesia is a compliment, not an insult: the case for protocols” New Horizons in Anesthesiology,
Vail, Colorado, February 2013
“Pro/Con: Death Panels in End of Life Care” New Horizons in Anesthesiology, Vail, Colorado, February
2013
“Hockey Violence and Killer Apes: Conflict Management in the Operating Room” New Horizons in
Anesthesiology, Vail, Colorado, February 2013
“Drug Shortages, a failed market” American Society of Anesthesiology Legislative Conference Annual
Meeting, April 2013, Washington, DC
“Lethal injection in the death penalty”, Georgia Law Society and the Southern Center for Human Rights,
Atlanta, Georgia, July 2014
“Identifying and managing futile care in the ICU”, 10th Annual South Easter Critical care Summit, May
2016, Atlanta, Georgia
“Capital Punishment and Lethal Injection”, Georgia State School of Law, Atlanta, Georgia, September
2016
“The Ethics of Drug Pricing”, GEM annual meeting, Georgia Society of Ophthalmology, January 2017

Joel B Zivot, MD, FRCP(C), MA (Bioethics)
June 2020                                                                          12
      Case 1:19-mc-00145-TSC Document 372-6 Filed 12/23/20 Page 14 of 18



“Medical Assistance in Dying: Not as Easy as it Looks” Institute of Liberal Arts and Interdisciplinary
Studies, Emory University, October 2017
“Medical Assistance in Dying: Not as easy as it looks” TEDx Emory, February 2018
“Emotive Arts Series Panel Discussion: The Opioid Epidemic” Carlos Museum, Emory University,
February 2018
“Fast Track Cardiac ICU in Canada” 37th annual APACVS meeting, Miami, Florida, April 2018
“On the Ethics of Drug Pricing” Grand Rounds, Department of Anesthesiology, Case Western Reserve
University, May 2018
“Building Transdisciplinary Capacity for Tibetan Medical Research: Methods, Translation and Efficacy
Evaluation” Translation needs for Tibetan Medical Research, Emory University, School of Medicine and
School of Anthropology, October 2018
“Medicine, AI, and the Human Touch” Contemporary Challenges of AI in Healthcare: Verification, Big
Data, and Investment. Emory Center for Ethics, Emory University, December 2018
25th Annual Conference of the Healthcare Ethics Consortium: Panelist, Emory Conference Center,
Atlanta, Georgia, March 2019, “remote technologies, telemedicine, artificial intelligence & keeping care for
the patient”.




25. Invitations to National or International Conferences:

     University of Richmond Law Review, Allen Chair Symposium, 2014,
     “The Death Penalty in the United States”.

     Yale Law School, March 2015
     “Lethal injection”

     The Fordham Law Review, Fordham Law School, February 2016
     “Criminal Behavior and the Brain: When Law and Neuroscience Collide”

     American College of Correctional Physicians
     Fall Educational Conference
     October 2016
     Las Vegas, Nevada
     “Physician participation in executions: A discussion of the Ethical Challenges and the Pros and
     Cons, a pro-con debate between Dr. Carlo Muso and Dr. Joel Zivot

     “Prescribing Price: The Ethics, Science, and Business of Drug Development and Pricing”
     Panelist
     Emory Conference Center, November 2016
     Atlanta, Georgia
     Emory Center for Ethics

     “The First International Emory Tibet Symposium: Bridging Buddhism & Science
     December 2016
     Drepung Loseling Monastery
     Karnataka State, India”
     Panelist: What is life and what are its origins?


26. Bibliography:


Joel B Zivot, MD, FRCP(C), MA (Bioethics)
June 2020                                                                           13
      Case 1:19-mc-00145-TSC Document 372-6 Filed 12/23/20 Page 15 of 18



     a.   Published and Accepted Research Articles (clinical, basic science, other) in Refereed Journals

Perera ER, Vidic DM, Zivot J. “Carinal resection with two high frequency jet ventilation delivery systems”.
Canadian Journal of Anesthesia. Jan 1993: 40(1):59-63. PMID: 8425245
Zivot JB, Hoffman WD. “Pathological effects of endotoxin”. New Horizons. May 1995; 3(2):267-75.
PMID:7583168
Popovich MJ, Lockrem JD, Zivot JB. “Nasal bridle revisited: an improvement in the technique to prevent
unintentional removal of small-bore naso-enteric feeding tubes”. Critical Care Medicine. March 1996;
24(3):429-31. PMID: 8625630
Kumar K, Zarychanski R, Bell DD, Manji R, Zivot J, Menkis AH, Arora RC; Cardiovascular Health
Research in Manitoba Investigator Group. “Impact of 24-hour in-house intensivist on a dedicated cardiac
surgery intensive care unit”. Ann Thorac Surg. 2009 Oct;88(4):1153-61.doi: 10.1016/j.athoracsur.
2009.04.070

Zivot JB. “The Case of Samuel Golubchuk”, AJOB Volume 10, Issue 3 March 2010, pages 56 – 57 doi:
10.1080/15265160903681890.

AbdulRazaq A. H. Sokoro, PhD., Joel B. Zivot, , MD, FRCPC, Robert E. Ariano, PharmD, FCCM
"Neuroleptic malignant syndrome versus Serotonin syndrome: the search for a diagnostic tool?" Ann
Pharmacother. 2011 Sep;45(9):e50.doi: 10.1345/aph. 1P787. Epub 2011 Aug 30.

When patient and doctor disagree. Zivot JB, CMAJ 2012,Jan 10;184(1):76-6. doi: 10.1503/cmaj. 112-
2008
Zivot JB, “Anesthesia does not reduce suffering at the end of life”, Crit Care Med. 2012 Jul; 40(7):2268-9.
doi: 10.1097/CCM.0b013e31824fc12b.

Zivot JB, “The absence of cruelty is not the presence of humanness: physicians and the death penalty in
the United States”. Philos Ethics Humanit Med. 2012 Dec 3;7(1):13. doi: 10.1186/1747-5341-7-13.

Mazzeffi, M, Zivot J, Buchman T, Halkos M, “In hospital mortality after cardiac surgery: patient
characteristics, timing, and association with postoperative length of intensive care unit and hospital stay”.
Ann Thorac Surg. 2014 Apr;97(4):1220-5. doi: 10.1010/j.athoracsur.2013. 10.040. Epub 2013 Dec 21.

Zivot JB, “The withdrawal of treatment is still treatment”. Can J Anesth 2014; Oct;61(10):895-8

Zivot J, “Lethal injection: the states medicalize execution” 49 U. Rich. L. Rev. 711 (2015)

Zivot J, “Elder care in the ICU: Spin bravely?” Crit Care Med 2015 July;43(7):1526-7\

Jones LK, Jennings BM, Goetz RM, Haythorn KW, Zivot JB, de Waal FB “An Ethogram to Quantify
Operating Room Behavior” Ann Behav Med. 2016 Jan 26. [Epub ahead of print]

Zivot J, Arenson K, “Lessons learned from physician participation in lethal injection: Is Carter v. Canada
a death knell for medical self-regulation?” Can J Anaesth 2016 March;63(3):246-251

Zivot JB, “Elderly patients in the ICU: Worth it, or not?” Crit Care Med 2016 April;44(4):842-3

Moll V, Ward CT, Zivot JB, “Antipsychotic-Induced Neuroleptic Malignant Syndrome after Cardiac
Surgery” AA Case Rep. 2016 July 1; 7 (1); 5-8

Zivot J, “Too Sick to be Executed: Shocking Punishment and the Brain” November 2016 Vol 85, pp 697-
703, Fordham Law Review



Joel B Zivot, MD, FRCP(C), MA (Bioethics)
June 2020                                                                           14
      Case 1:19-mc-00145-TSC Document 372-6 Filed 12/23/20 Page 16 of 18



Zivot J, “Useful ethics committees: no mandate required” Crit Care Med. 2020 Jun;48(6):928-929. doi:
10.1097/CCM.0000000000004357.

Zivot J, “Coronavirus Disease 2019 Triage Teams: Death by Numbers” Crit Care Med 2020 May 15.
doi: 10.1097/CCM.0000000000004435. Online ahead of print.



     b.     Examination Activities:

                  Committee Member, 2005, National Anesthesiologist Assistant Certification
                  Examination Development Committee

                  Question writer, 2005, Critical Care Medicine, National Board of Medical Examiners

                  Question reviewer, 2015, American Board of Anesthesiology-Maintenance of Certification
                  in Anesthesiology (MOCA), Critical Care Medicine


     c.     Book Chapters:


                  Bojan Paunovic MD, FRCPC1, Rizwan Manji MD, PhD, FRCSC2, Rakesh Arora MD,
                  PhD, FRCSC2, Johan Strumpher MD, FRCPC3, Rohit Singhal MD, FRCSC2, Joel Zivot
                  MD, FRCPC4, and Eric Jacobsohn MBChB, MHPE, FRCPC5 “Diagnosis and
                  Management of Sepsis and Septic Shock in the Cardiac Surgical Patient”. Society of
                  Cardiovascular Anesthesiology Monograph, March 2010

                  Zivot, JB, “What Are Advance Directives?” Critical Care Ethics: A Practice Guide, Third
                  Ed. Copyright 2014 Society of Critical Care Medicine.


     d.     Other Publications:

          Zivot J, Hoffman W, Lockrem J, Esfandiari S, Bedocs N, Vignali C, Popovich M. “Changes in
          gastric intramucosal pH are not predicted by therapeutic changes in conventional hemodynamic
          variables for septic surgical patients”. Critical Care Medicine. 23(1) Supplement A:107, Jan 1995
          Webster J, Thomson V, Zivot J. “Excessive endotracheal tube cuff pressures are common but
          are not clinically significant”. Anesthesiology 87(3 Suppl) A984, 1997
          Bloch, MG, Zivot JB. “Successful transplantation of liver and kidney allografts from a donor
          maintained on veno-arterial extracorporeal membrane oxygenation”. Anesthesia and Analgesia,
          94(25 Supplement) S104, Feb 2002
          Zivot J, Polemenakas A, Aggarwall S, Rowbottom J. “Differential lung capnography after single
          lung transplant”. Critical Care Medicine 30(12) Supplement: A90 December 2002
          Voltz D, Zivot J, “Changes in the Bispectral Index during Deep Hypothermic Circulatory Arrest.”
          Society of Critical Care Medicine Annual Meeting, San Francisco, California, January 2003
          Ravas R, Zivot J, “Blood conservation; Designing a better blood bag”, Department of
          Anesthesiology, University Hospitals of Cleveland, Case Western Reserve University, Cleveland,
          Ohio, Midwestern Anesthesia Resident Conference (MARC), Chicago, Illinois, March 2003
          Hacker L, Zivot J “Local anesthetic spread for skin infiltration”, Department of Anesthesiology,
          University Hospitals of Cleveland, Case Western Reserve University, Cleveland, Ohio,
          Midwestern Anesthesia Residents Conference, Chicago, Illinois, March 2003


Joel B Zivot, MD, FRCP(C), MA (Bioethics)
June 2020                                                                           15
      Case 1:19-mc-00145-TSC Document 372-6 Filed 12/23/20 Page 17 of 18



        Falk S, Zivot J, “Post-operative Sidenafil for pulmonary hypertension following mitral valve repair”
        17th Asia Pacific Conference on Diseases of the Chest, Istanbul, Turkey, August 2003
        Aggarwal S, Zivot J, “New onset anterior spinal artery syndrome after lumbar drain removal”
        Department of Anesthesiology, University Hospitals of Cleveland, Case Western Reserve
        University, Cleveland, Ohio, Midwestern Anesthesia Residents Conference, Rochester,
        Minnesota, March 2004
        Stetz J, Zivot J, “Dextromethorphan masquerading as phencyclidine”
        Department of Anesthesiology, University Hospitals of Cleveland, Case
        Western Reserve University, Cleveland, Ohio, Midwestern Anesthesia Residents Conference,
        Rochester, Minnesota, March 2004
        Petelenz K, Zivot J, “Bilateral BIS monitoring in unilateral brain injury”, Department of
        Anesthesiology, University Hospitals of Cleveland, Case Western Reserve University, Cleveland,
        Ohio, Midwestern Anesthesia Residents Conference, Chicago, Illinois, March 2005
        Arora RC, Zarychynski R, Bell D, Zivot J, Lee J, Kumar K, Zhang L, Menkis A “The Manitoba
        Model of Post-Operative Cardiac Surgery Intensive Care” The Cardiac Sciences Program, St.
        Boniface Hospital and the University of Manitoba, Winnipeg, Canada. Toronto Critical Care
        Meeting, October 2007
        K Kumar, R Zarychanski, DD Bell, J Zivot, J Lee, R Manji, A Menkis, RC Aurora, “The Impact of
        the Manitoba Model of 24 hour in-house intensivist on a dedicated cardiac surgery ICU” Canadian
        Cardiovascular Society Annual Meeting, Toronto, Ontario, Canada, October 2008
        Fergusson DA, Hébert PC, Mazer CD, Fremes S, MacAdams C, Murkin JM, Teoh K, Duke PC,
        Arellano R, Blajchman MA, Bussières JS, Côté D, Karski J, Martineau R, Robblee JA, Rodger M,
        Wells G, Clinch J, Pretorius R; BART Investigators. “A comparison of aprotinin and lysine
        analogues in high-risk cardiac surgery”. N Engl J Med. 2008 May 29;358(22):2319-31. Epub 2008
        May 14. Erratum in: N Engl J Med. 2010 Sep 23;363(13):1290
        M Rivet, S Chartrand, G Henry, ICCS Nurses, RC Aurora, DD Bell, A Menkis, J Zivot, RA Manji,
        on the GRACE, GRACE2 Investigators, “Bunk Beds in the ICU - Can Two Cardiac Surgery
        Patients Occupy One ICU Bed?” Canadian Cardiovascular Society Annual Meeting, Toronto,
        Ontario, Canada, October 2008
        RA Manji, E Jacobsohn, D Bell, RK Singal, J Zivot, A Menkis “ Delirium and bed management in
        the cardiac surgery ICU” Canadian Cardiovascular Society Annual Meeting, Edmonton, Alberta,
        Canada, October 2009
        RA Manji, D Bell, C Shaw, C Moltzan, P Nickerson, AH Menkis, J Zivot, E Jacobsohn,
        Management Suggestions for Cardiac Surgery Patients with a Positive Heparin Induced
        Thrombocytopenia (HIT) ELISA, Canadian Cardiovascular Society Annual Meeting, Edmonton,
        Alberta, Canada, October 2009
        RA Manji, E Jacobsohn, J Zivot, H Grocott, Alan Menkis, Prolonged in-hospital wait times does
        not affect outcomes for urgent coronary artery bypass surgery, Canadian Cardiovascular Society
        Annual Meeting, Edmonton, Alberta, Canada, October 2009
        J Zivot, RA Manji, E Jacobsohn, H Grocott, A Menkis, Reductions in wait times for cardiac
        surgery may be harmful, Canadian Cardiovascular Society Annual Meeting, Edmonton, Alberta,
        Canada, October 2009
        RA Manji MD PhD FRCSC MBA, E Jacobsohn MBChB FRCPC, H Grocott MD FRCPC, J Zivot
        MD FRCPC, AH Menkis DDS MD FRCSC, Longer in-hospital wait times does not affect
        outcomes for urgent coronary artery bypass grafting surgery, American Heart Association Annual
        Meeting, Orlando, Florida, November 2009
        Zivot, JB, “When the patient and the doctor disagree: end of life in the ICU” (poster presentation)
        American Society of Anesthesiology Annual Meeting, San Diego, California, October 2010



Joel B Zivot, MD, FRCP(C), MA (Bioethics)
June 2020                                                                          16
      Case 1:19-mc-00145-TSC Document 372-6 Filed 12/23/20 Page 18 of 18



        Joel Zivot, MD, “A cure in search of a disease, comments on: From an Ethics of Rationing to an
        Ethics of Waste Avoidance”, N Engl J Med. 2012; 366:1949-1951, May 24 2012

        Mazzeffi, Halkos, Zivot “Timing and characterization of post-cardiac surgery in-hospital mortality”
        Society of Critical Care Annual Meeting Society of Critical Care Annual Meeting, Jan 2013.

        Neamu, Halkos, Zivot “Right Ventricular Laceration During Closed Chest Compression in a
        Cardiac Surgical Patient” Society of Critical Care Annual Meeting: Jan 2013

        Caridi-Scheible, Zivot, Paciullo, Connor “Successful treatment of pulmonary-renal syndrome
        secondary to p-ANCA vasculitis using ECMO with Argatroban”, Society of Critical Care Medicine
        Annual Meeting, San Francisco, CA, Jan 2014

        Lin, Stacey, Zivot J, “The Interaction between Opioids and SSRI leading to Serotonin Syndrome”
        American Society of Anesthesiology Annual Meeting, Boston MA, October 2017

        Wiepking, Mathew, Zivot J, “Eastern Equine Encephalitis: A Dangerous Dark Horse in Organ
        Transplantation” IARS annual meeting, Chicago, IL, April 2018




Joel B Zivot, MD, FRCP(C), MA (Bioethics)
June 2020                                                                         17
Case 1:19-mc-00145-TSC Document 372-7 Filed 12/23/20 Page 1 of 7




                   EXHIBIT 4
       Case 1:19-mc-00145-TSC Document 372-7 Filed 12/23/20 Page 2 of 7




                 8:662-3-49*2 ,-+2*7*9054 5. ,7" 15-2 =0;59
                         6:78:*49 95 $( :"8"+" R #'%&

>$ ?]SZ MWd]b$ PSW\U ]T a]c\R [W\R O\R ZOeTcZ OUS$ VS`SPg abObS c\RS` ^S\OZbg ]T ^S`Xc`g Oa

T]ZZ]ea2

       )&      D\ 6cUcab +)$ *(*($ > ^`]dWRSR B`& =WUUaia Q]c\aSZ eWbV [g ]^W\W]\ `SUO`RW\U

bVS ZWYSZWV]]R bVOb B`& =WUUa e]cZR Sf^S`WS\QS TZOaV ^cZ[]\O`g SRS[O T`][ ^S\b]PO`PWbOZ

W\XSQbW]\ Oa O `SacZb ]T VWa [SRWQOZ VWab]`g&

       *&      >\ T]`[cZObW\U [g ]`WUW\OZ ]^W\W]\$ > `SdWSeSR O TWZS Q]\bOW\W\U [SRWQOZ `SQ]`Ra

T]` 9cabW\ =WUUa3 bVS ;SRS`OZ 7c`SOc ]T E`Wa]\a ASbVOZ >\XSQbW]\ E`]b]Q]Z O\R bVS *()1

6RRS\Rc[ b] bVS TSRS`OZ U]dS`\[S\bia ZSbVOZ W\XSQbW]\ ^`]b]Q]Z3 ^`SZW[W\O`g Ocb]^ag TW\RW\Ua

T]` KSaZSg Ec`YSg3 O\R bVS RSQZO`ObW]\a ]T 9`& BO`Y :RUO`$ 9`& <OWZ JO\ C]`[O\$ O\R 9`&

?]aS^V 6\b]U\W\W& GcPaS_cS\bZg$ > `SdWSeSR O TWZS Q]\bOW\W\U ORRWbW]\OZ [SRWQOZ `SQ]`Ra T]` B`&

=WUUa$ bVS 9SQZO`ObW]\ ]T ?SaaWQO ?]V\a]\$ bVS 9SQZO`ObW]\ ]T ?]S <]ZRS\a]\$ B&9&$ O\R bVS

GS^bS[PS` )0$ *(*( bSabW[]\g ]T 9`a& 6\b]U\W\W O\R 8`]e\a W\ bVWa [ObbS`&

                                        3K" /ECCLQL *LMDG>

       +&      6abV[O Wa O QV`]\WQ Q]\RWbW]\ QVO`OQbS`WhSR Pg `SdS`aWPZS aeSZZW\U ]T bVS

P`]\QVWOZ bcPSa& >\RWdWRcOZa eWbV OabV[O ]TbS\ OZa] VOdS O\ W\Q`SOaSR ^`]RcQbW]\ ]T [cQca W\aWRS

bVS P`]\QVWOZ bcPSa& 8][[]\ ag[^b][a ]T OabV[O W\QZcRS aV]`b\Saa ]T P`SObV$ Q]cUVW\U$ O\R

eVSShW\U&

       ,&      B`& =WUUa acTTS`a T`][ aSdS`S OabV[O& =S VOa VOR OabV[O aW\QS QVWZRV]]R& =S

Qc``S\bZg caSa W\VOZSR OZPcbS`]Z O^^`]fW[ObSZg bV`SS bW[Sa ROWZg b] [O\OUS VWa OabV[O& =Wa ROWZg

caS ]T OZPcbS`]Z `O\USa T`][ be] b] aWf bW[Sa ^S` ROg&




                                                )
       Case 1:19-mc-00145-TSC Document 372-7 Filed 12/23/20 Page 3 of 7




       -&      B`& =WUUa VOa a]cUVb [SRWQOZ b`SOb[S\b T]` VWa OabV[O bV`]cUV]cb VWa

W\QO`QS`ObW]\& =Wa [SRWQOZ `SQ]`Ra W\RWQObS bVOb VS Sf^S`WS\QSa eVSShW\U$ RWTTWQcZbg P`SObVW\U$

Q]cUVW\U$ O\R aV]`b\Saa ]T P`SObV&

       .&      7OaSR ]\ [g `SdWSe ]T bVS `SQ]`Ra$ Wb Wa QZSO` bVOb B`& =WUUaia OabV[O ]TbS\

[OYSa Wb RWTTWQcZb T]` VW[ b] P`SObVS& >T B`& =WUUa eS`S b] Sf^S`WS\QS ^cZ[]\O`g SRS[O j eVWQV

QOcaSa RWTTWQcZbg P`SObVW\U RcS b] O PcWZRc^ ]T TZcWR W\ bVS Zc\Ua j bVWa e]cZR QOcaS Tc`bVS` ab`OW\

]\ B`& =WUUaia OZ`SORg%W[^OW`SR P`SObVW\U& 8][^O`SR b] O ^S`a]\ eWbV]cb OabV[O$ B`& =WUUa

e]cZR ab`cUUZS T]` OW` []`S _cWQYZg O\R ^OW\TcZZg OTbS` bVS ]\aSb ]T ^cZ[]\O`g SRS[O PSQOcaS

VWa OabV[O W\TZO[Sa O\R Q]\ab`WQba VWa OW`eOga$ [OYW\U Wb []`S RWTTWQcZb T]` S\]cUV ]fgUS\ b]

`SOQV VWa Zc\Ua SdS\ c\RS` \]`[OZ QW`Qc[abO\QSa& HVS acTTS`W\U bVOb B`& =WUUa e]cZR

Sf^S`WS\QS T`][ ^cZ[]\O`g SRS[O e]cZR PS []`S aSdS`S PSQOcaS VWa OabV[O e]cZR VOdS O\

ORRWbWdS STTSQb$ [OYW\U VWa ab`cUUZS T]` OW` []`S OQcbS&

                                   3K" /ECCLQL /B>KM +IHAEMEIH

       /&      B`& =WUUa VOa VOR [Wb`OZ dOZdS `SUc`UWbObW]\ T]` [O\g gSO`a& HVWa VOa PSS\

Q]\TW`[SR Pg O\ SQV]QO`RW]U`O[ ]T bVS VSO`b& 6QQ]`RW\U b] VWa 7c`SOc ]T E`Wa]\a [SRWQOZ

`SQ]`Ra$ VWa :@< `SacZba T`][ Oa SO`Zg Oa *((0 aV]eSR ^]aaWPZS ZSTb Ob`WOZ S\ZO`US[S\b& >\ *()($

VWa :@< `SacZba W\RWQObSR ^]aaWPZS ZSTb dS\b`WQcZO` Vg^S`b`]^Vg "AJ=#$ eVWQV [SO\a bVOb bVS ZSTb

dS\b`WQZS ]T VWa VSO`b Wa OP\]`[OZZg S\ZO`USR& GcQV S\ZO`US[S\b QO\ PS P]bV bVS Q]\aS_cS\QS O\R

QOcaS ]T VWUV PZ]]R ^`Saac`S$ O\R bVS bVWQYS\SR ZSTb dS\b`WQcZO` Tc`bVS` e]`aS\a bVS RSU`SS ]T

[Wb`OZ dOZdS `SUc`UWbObW]\ O\R bVS Q]``Sa^]\RW\U RSU`SS ]T Zc\U Q]\USabW]\ ]` ^cZ[]\O`g SRS[O&

       0&      BWb`OZ dOZdS `SUc`UWbObW]\$ OZa] Y\]e\ Oa [Wb`OZ dOZdS W\acTTWQWS\Qg$ Wa O Q]\RWbW]\

W\ eVWQV bVS [Wb`OZ dOZdS ]\ bVS ZSTb aWRS ]T bVS VSO`b R]Sa \]b QZ]aS bWUVbZg& HVWa OZZ]ea PZ]]R b]

TZ]e POQYeO`R "ZSOY# W\b] bVS ZSTb Ob`Wc[ ]T bVS VSO`b& >T bVS `SUc`UWbObW]\ Wa aWU\WTWQO\b$ bVS



                                                  *
       Case 1:19-mc-00145-TSC Document 372-7 Filed 12/23/20 Page 4 of 7




Q]\RWbW]\ QO\ RSQ`SOaS bVS STTWQWS\Qg ]T PZ]]R TZ]e b] bVS `Sab ]T bVS P]Rg$ QOcaW\U bVS VSO`b b]

^c[^ VO`RS` b] []dS PZ]]R bV`]cUV bVS P]Rg& 6a O `SacZb$ ^ObWS\ba eWbV [Wb`OZ dOZdS

`SUc`UWbObW]\ ]TbS\ VOdS VWUV PZ]]R ^`Saac`S& HVS Q]\RWbW]\ ]TbS\ [OYSa O ^ObWS\b TSSZ bW`SR ]`

]cb ]T P`SObV&

       1&        KVS\ O ^ObWS\b VOa [Wb`OZ `SUc`UWbObW]\$ SOQV Q]\b`OQbW]\ ]T bVS VSO`b T]`QSa a][S

PZ]]R POQYeO`Ra W\b] bVS ZSTb Ob`Wc[ O\R bVS\ Tc`bVS` POQYeO`Ra W\b] bVS Zc\Ua& HVS ^`Saac`S W\

bVS Zc\Ua Wa Z]eS` bVO\ bVS ^`Saac`S W\ bVS Q]\b`OQbW\U ZSTb dS\b`WQZS& >\ bVS \]`[OZ Tc\QbW]\W\U

VSO`b$ eVS\ bVS ZSTb dS\b`WQZS Q]\b`OQba$ bVS [Wb`OZ dOZdS aVcba$ ^`SdS\bW\U PZ]]R T`][

`SUc`UWbObW\U POQYeO`Ra& 6b bVS aO[S bW[S$ bVS O]`bWQ dOZdS ]^S\a O\R ^S`[Wba bVS \]`[OZ TZ]e ]T

PZ]]R T]`eO`R& HVS ^`Saac`S W\ bVS Zc\Ua Wa \]b VWUV S\]cUV b] PZ]QY POQYeO`Ra TZ]e eWbV]cb O

Tc\QbW]\W\U [Wb`OZ dOZdS& 6 Q][^SbS\b O\R \]\%ZSOYW\U [Wb`OZ dOZdS Wa bVS \]`[OZ ^`]bSQbW]\ T]`

bVS Zc\Ua T`][ bVWa PZ]]R c\RS` ^`Saac`S& :fb`O TZcWR W\ bVS Zc\Ua$ eVS\ aSdS`S$ ^`]RcQSa

aWU\WTWQO\b aV]`b\Saa ]T P`SObV O\R Wa QOZZSR Q]\USabWdS VSO`b TOWZc`S ]` ^cZ[]\O`g SRS[O&

                               3K" /ECCLQL -PJILNKB MI +5;0,!#)

       )(&       >\ bVS bW[S aW\QS > acP[WbbSR [g 6cUcab +)$ *(*( RSQZO`ObW]\$ QOaSa ]T 8DJ>9%)1

VOdS PSS\ a^WYW\U OQ`]aa bVS Q]c\b`g& 6a ]T 9SQS[PS` *$ *(*($ bVS`S eS`S .,$+*.$00( Q]\TW`[SR

QOaSa ]T 8DJ>9%)1 e]`ZReWRS$ W\QZcRW\U )+$00)$.*( W\ bVS I\WbSR GbObSa& See ?]V\a =]^YW\a

I\WdS`aWbg$ 8]`]\OdW`ca FSa]c`QS 8S\bS`$ Vbb^a2''Q]`]\OdW`ca&XVc&SRc' "ZOab dWaWbSR 9SQ& *$ *(*(#&

       ))&       >\ >\RWO\O$ bVS`S VOR PSS\ +,,$+/+ Q]\TW`[SR QOaSa ]T 8DJ>9%)1 Oa ]T 9SQS[PS`

*$ *(*(& JWU] 8]c\bg$ eVS`S IGE HS``S =OcbS Wa Z]QObSR$ VOR .$-)+ Q]\TW`[SR QOaSa& :dS\ bVSaS

VWUV \c[PS`a O`S ZWYSZg aWU\WTWQO\b c\RS`SabW[ObSa ]T bVS b]bOZ QOaSa$ Oa a][S eV] O`S W\TSQbSR

eWbV 8DJ>9%)1 O`S \SdS` bSabSR T]` bVS dW`ca& See ?]V\a =]^YW\a I\WdS`aWbg$ 8DJ>9%)1 GbObca

FS^]`b$ Vbb^a2''PO]&O`QUWa&Q]['Q]dWR%)1'XVc'Q]c\bg')0)./&Vb[Z "ZOab dWaWbSR 9SQ& *$ *(*(#&



                                                  +
       Case 1:19-mc-00145-TSC Document 372-7 Filed 12/23/20 Page 5 of 7




       )*&     >\RWO\O Wa bVS ]\Zg abObS bVOb VOa Q]\RcQbSR eWRSa^`SOR `O\R][WhSR ^]^cZObW]\

bSabW\U b] RSbS`[W\S bVS Qc[cZObWdS \c[PS` ]T >\RWO\O `SaWRS\ba eV] VOdS PSS\ W\TSQbSR eWbV

8DJ>9%)1& See <]dS`\]` =]ZQ][P >\RWO\O 8DJ>9%)1 I^RObS "C]d& *-$ *(*(#$

Vbb^a2''eee&g]cbcPS&Q]['eObQV5d4^()6O>NL(%a "ZOab dWaWbSR 9SQ& *$ *(*(#& HVWa bSabW\U VOa

W\RWQObSR bVOb Oa ]T C]dS[PS` )1$ *(*($ O^^`]fW[ObSZg )(&.! ]T \]\%W\abWbcbW]\OZWhSR >\RWO\O

`SaWRS\ba "W&S&$ `SaWRS\ba ]cbaWRS ]T aSbbW\Ua acQV Oa \c`aW\U V][Sa O\R ^`Wa]\a# VOR ^`SdW]caZg

PSS\ W\TSQbSR eWbV 8DJ>9%)1& Id. HVS \c[PS` Wa ZWYSZg VWUVS` W\ ^`Wa]\a$ eVS`S ORS_cObS

dS\bWZObW]\ O\R a]QWOZ RWabO\QW\U O`S ]TbS\ W[^]aaWPZS& DT bV]aS >\RWO\O `SaWRS\ba eV] bSabSR

^]aWbWdS W\ bVS `O\R][ aO[^ZS$ O^^`]fW[ObSZg ,(! VOR PSS\ Oag[^b][ObWQ& Id.

       )+&     8DJ>9%)1 Wa O \]dSZ RWaSOaS O\R bVS TcZZ aQ]^S ]T Z]\U bS`[ aS_cSZOS QO\\]b PS

^`SaS\bZg Y\]e\& >\ [g Sf^S`WS\QS Oa O\ W\bS\aWdS QO`S R]Qb]` QO`W\U T]` Vc\R`SRa ]T ^ObWS\ba

eWbV 8DJ>9%)1$ [O\g acTTS` T`][ QV`]\WQ Zc\U RgaTc\QbW]\& >\ bVS e]`ab QOaS aQS\O`W]$ a][S

^ObWS\ba VOdS cZbW[ObSZg c\RS`U]\S O Zc\U b`O\a^ZO\b Oa bVS ]\Zg ^]aaWPZS b`SOb[S\b&

       ),&     9cabW\ =WUUa eOa dS`g WZZ W\ ;SP`cO`g ]T *(*(& =S `S^]`bSR ag[^b][a ]T TSdS`$

aeSObW\U$ aSdS`S P]Rg OQVSa$ O\R \OcaSO$ O\R eOa WZZ T]` O^^`]fW[ObSZg ]\S []\bV& HVSaS

ag[^b][a O`S Q]\aWabS\b eWbV 8DJ>9%)1& =]eSdS`$ B`& =WUUa VOa \SdS` PSS\ bSabSR T]`

8DJ>9%)1&

       )-&     <WdS\ bVSaS TOQb]`a$ Wb Wa ZWYSZg bVOb 9cabW\ =WUUa VOa PSS\ W\TSQbSR eWbV 8DJ>9%

)1 Ob IGE HS``S =OcbS& B]`S]dS`$ SdS\ WT VS VOa \]b gSb PSS\ W\TSQbSR$ bVS`S Wa O aWU\WTWQO\b

ZWYSZWV]]R bVOb VS Q]cZR PS W\TSQbSR ^`W]` b] ?O\cO`g )-$ *(*($ UWdS\ bVS Qc``S\b \ObW]\eWRS a^WYS

W\ 8DJ>9%)1 QOaSa&




                                                 ,
       Case 1:19-mc-00145-TSC Document 372-7 Filed 12/23/20 Page 6 of 7




               :LEHC 6BHMI?>K?EM>F MI -PB@NMB 3K" /ECCL <INFA 7BLNFM EH 8BOBKB 6>EH

       ).&     :dS\ W\ bVS OPaS\QS ]T O ^`W]` 8DJ>9%)1 W\TSQbW]\$ B`& =WUUaia OabV[O O\R VWa

[Wb`OZ dOZdS `SUc`UWbObW]\ ^cb VW[ Sa^SQWOZZg Ob `WaY T]` TZOaV ^cZ[]\O`g SRS[O& KWbV `Sa^SQb b]

VWa OabV[O$ bVS TOQb bVOb VWa OW`eOga O`S \O``]eSR O\R W\TZO[SR [OYSa Wb RWTTWQcZb T]` B`& =WUUa

b] P`SObVS SdS\ c\RS` ]`RW\O`g QW`Qc[abO\QSa& >T B`& =WUUa eS`S b] PS W\XSQbSR eWbV O ZO`US R]aS

]T ^S\b]PO`PWbOZ$ VWa Zc\Ua e]cZR W[[SRWObSZg PSUW\ b] TWZZ eWbV TZcWR O\R Wb e]cZR PS SdS\ []`S

RWTTWQcZb T]` B`& =WUUa b] P`SObVS& AWYSeWaS$ B`& =WUUaia [Wb`OZ dOZdS W\acTTWQWS\Qg [SO\a bVOb

B`& =WUUaia VSO`b VOa b] e]`Y VO`RS` b] ^c[^ PZ]]R bV`]cUV]cb VWa P]Rg Oa Sf^ZOW\SR OP]dS&

B`& =WUUa Wa OZeOga Ob O U`SObS` `WaY T]` Zc\U Q]\USabW]\ bVO\ O\ ]bVS`eWaS VSOZbVg ^S`a]\ Oa O

Q]\aS_cS\QS ]T [Wb`OZ `SUc`UWbObW]\ O\R OabV[O& :OQV ]T bVSaS QW`Qc[abO\QS eVS\ Q][PW\SR

eWbV ^S\b]PO`PWbOZ W\XSQbW]\ Q`SObSa O\ SdS\ e]`aS abObS ]T Zc\U RSab`cQbW]\&

       )/&     EcZ[]\O`g SRS[O ]QQc`a eVS\ O PSObW\U VSO`b ^caVSa PZ]]R W\b] bVS Zc\Ua& >T bVS

VSO`b ab]^a$ PZ]]R \] Z]\US` S\bS`a bVS Zc\Ua& KVOb Wa ab`WYW\U O\R W[^]`bO\b OP]cb SfSQcbW]\

eWbV ^S\b]PO`PWbOZ SfSQcbW]\ Wa bVS \SO` Q]\abO\b TW\RW\U ]T ^cZ[]\O`g SRS[O aSS\ Ob ^]ab

[]`bS[& >T ^S\b]PO`PWbOZ W\XSQbW]\ QOcaSR RSObV Pg _cWQYZg ab]^^W\U bVS VSO`b$ ^cZ[]\O`g SRS[O

e]cZR \]b PS aSS\& ES\b]PO`PWbOZ Wa O QOcabWQ QVS[WQOZ O\R eVS\ W\XSQbSR$ RSab`]ga bVS RSZWQObS

[S[P`O\S bVOb aS^O`ObSa bVS P`SObVSR OW` T`][ bVS QW`QcZObW\U PZ]]R& >\ bVS QOaS ]T B`& =WUUa$

PZ]]R e]cZR Q`]aa W\b] bVS OW`%TWZZSR ^O`ba ]T bVS Zc\U Oa O POaSZW\S bS\RS\Qg& >T B`& =WUUa Wa ^cb

b] RSObV Pg ^S\b]PO`PWbOZ W\XSQbW]\$ VWa PSObW\U VSO`b eWZZ \]e TZ]]R VWa Zc\Ua SdS\ []`S `O^WRZg&

HVS PSObW\U VSO`b OZa] abWZZ RSZWdS`a PZ]]R b] bVS P`OW\$ O\R bVS`ST]`S bVS S\acW\U Zc\U RSab`cQbW]\

e]cZR PS Sf^S`WS\QSR Pg B`& =WUUa Oa VS ZOg RgW\U& H] PS QZSO`$ bVS ^`SSfWabW\U Zc\U

RgaTc\QbW]\ Q]\RWbW]\a [OYS B`& =WUUa ^O`bWQcZO`Zg ZWYSZg b] Sf^S`WS\QS ^cZ[]\O`g SRS[O bVOb




                                                 -
Case 1:19-mc-00145-TSC Document 372-7 Filed 12/23/20 Page 7 of 7
Case 1:19-mc-00145-TSC Document 372-8 Filed 12/23/20 Page 1 of 8




                   EXHIBIT 5
        Case 1:19-mc-00145-TSC Document 372-8 Filed 12/23/20 Page 2 of 8




                       DECLARATION OF DR. MICHAEL STEPHEN
                            PURSUANT TO 28 U.S.C. § 1746


    I, Michael Stephen, M.D., being of sound mind and lawful age hereby state under penalty of

perjury as follows:

        1.      I am an Associate Professor of Medicine at Thomas Jefferson University in the

Department of Medicine and Division of Pulmonary and Critical Care. I graduated from Boston

University School of Medicine in 2001. Thereafter, I completed a residency at Beth Israel

Deaconess Medical Center, and a fellowship at the University of Pennsylvania. I am board

certified by the American Board of Internal Medicine in Internal Medicine, Pulmonary Medicine,

and Critical Care Medicine. I hold a medical license from the states of Pennsylvania and

California. A copy of my curriculum vitae is attached as Exhibit 1.

        2.      My regular practice includes treating patients in the intensive care unit for

pneumonia, acute liver failure, encephalopathy, septic shock, acute respiratory failure and

congestive heart failure. I regularly encounter complex cases of combined cardiac and

pulmonary physiology issues. Many patients are sent to our hospital for second opinions. I have

also been on the front line in treating COVID-19 patients, both in the intensive care unit as well

as on the general medical floors. I have personally performed or supervised the care of hundreds

afflicted with the COVID-19 virus and I consider myself up to date on the manifestations and

care for these patients.

        3.      At the request of the Federal Community Defender Office for the Eastern District

of Pennsylvania, I have reviewed medical records pertaining to Dustin Higgs, including a

December 16, 2020 positive result for COVID-19 RNA; the federal government’s lethal
       Case 1:19-mc-00145-TSC Document 372-8 Filed 12/23/20 Page 3 of 8




injection protocol; and several medical opinions related to the federal government’s lethal

injection protocol.

       4.      The medical opinions I reviewed are as follows: a June 25, 2020 declaration of

Joseph Antognini, M.D., M.B.A.; a supplemental declaration of Joseph Antognini dated June 30,

2020; a second supplemental declaration of Joseph Antognini dated September 11, 2020; a third

supplemental declaration of Joseph Antognini dated October 9, 2020; a fourth supplemental

declaration of Joseph Antognini dated December 8, 2020; a declaration of Kendall Von Crowns,

M.D. dated August 10, 2020; a declaration of Kendall Von Crowns dated December 7, 2020; a

declaration of Mark Edgar, M.D. dated October 24, 2019; a declaration of Gail Van Norman

dated November 1, 2019; a supplemental declaration of Gail Van Norman dated July 1, 2020, a

second supplemental declaration of Gail Van Norman dated August 9, 2020, a third

supplemental declaration of Gail Van Norman dated September 29, 2020; an affidavit of Dr.

Craig Stevens, Ph.D. dated October 22, 2019; a declaration of Dr. Joel Zivot, M.D., dated August

31, 2020; and a supplemental declaration from Joel Zivot dated December 3, 2020.

       5.      I agree with the declarations and supplemental declarations of Dr. Gail Van

Norman and Dr. Joel Zivot and Dr. Mark Edgar.

       6.      I have been asked to address the following question: how, if at all, a December

16, 2020 positive COVID-19 diagnosis will affect the scheduled January 15, 2021 execution of

Mr. Higgs under the federal government’s lethal injection protocol.

       7.      To form my opinion I have considered the effects of the COVID-19 virus, Mr.

Higgs’s underlying medical conditions, and the federal government’s lethal injection protocol.

       8.      COVID-19 generally infects the upper respiratory system first, and has the ability

to travel to the lower respiratory system and cause pneumonia. The virus can also get into the
       Case 1:19-mc-00145-TSC Document 372-8 Filed 12/23/20 Page 4 of 8




bloodstream, and it commonly attacks the heart, liver, and brain, along with the vasculature.

Blood clots are very common in this disease. Some clots remain in the legs, while some travel to

the lungs and cause issues including stress on the heart. Heart failure from depressed heart

function is also a common manifestation. Pneumonia, even in asymptomatic patients, is

extremely common.

       9.      The potential for overt disease is of course possible in COVID-19, but sub-

clinical symptoms where an organ is affected but not enough for a patient to necessarily notice is

also very well described in the medical literature. Patients with sub-clinical symptoms frequently

manifest with either fatigue or mild shortness of breath. There is also clear potential for organ

dysfunction with no symptoms whatsoever, as very well documented in the medical literature

with pneumonia and kidney disease. The manifestations of COVID-19 can also be spread out

over a lengthy period of time, with different organs presenting with disease in the same patient

over a widely spread out time period. One large study on blood clots showed a range of

presentation from initial diagnosis of COVID-19 to a diagnosis of blood clots to be from 4 to 22

days.1Evidence of blood clots in this same study is referenced as high as 30% in certain

cases.2Heart disease from COVID-19 has also been shown to be quite common, with one study

using cardiac MRI demonstrating 78% of patients had abnormal imaging in those who have

recovered from COVID.3 Another study showed that in 62% of cardiac specimens, COVID-19



1
 Sakr Y, Giovini M, Leone M et al. Pulmonary embolism in patients with coronavirus disease
2019 pneumonia: a narrative review. Annals of Intensive Care 2020;124.
2
 Sakr Y, Giovini M, Leone M et al. Pulmonary embolism in patients with coronavirus disease
2019 pneumonia: a narrative review. Annals of Intensive Care 2020;124.
3
 Puntmann VO, Carerj ML, Wieters I, et al. Outcomes of cardiovascular magnetic resonance
imaging in patients recently recovered from coronavirus disease 2019 (COVID-19). JAMA
Cardiol. Published online July 27, 2020.
        Case 1:19-mc-00145-TSC Document 372-8 Filed 12/23/20 Page 5 of 8




was detectable.4 The incidence of pneumonia, even in completely asymptomatic patients, is

extremely high. One study of 58 completely asymptomatic COVID-19 patients showed evidence

of pneumonia on CT scans in 55 out of 58 patients, or 94.8%.5As demonstrated in a recent

Nature Reviews Nephrology paper, asymptomatic patients can have ongoing kidney damage that

includes endothelial damage, coagulopathy, complement activation, and inflammation from the

direct viral effects of the virus.6

        10.     We are currently seeing many COVID-19 patients come to the hospital with sub-

clinical heart failure as well as sub-clinical blood clots in their lung and/or pneumonia. Heart

failure in patients with COVID-19 is quite clearly a case of the virus attacking their heart,

causing depressed function. This depressed function may cause over heart failure requiring

oxygen or even mechanical ventilation. Others, however, may only have symptoms of mild

breathlessness or even fatigue, but a complete workup on these patients often reveals decreased

heart function, small clots in the lung that impede heart function, or pneumonia.

        11.     I am not only seeing these patients in a hospital setting, but also commonly in my

office. They come to our practice with a distant COVID diagnosis from weeks or months prior,

and have fatigue or simply difficulty sleeping. A full workup again can yield newly depressed

heart function or blood clots in the lung. This is one of the frustrating things about COVID-19: in




4
 Lindner D, Fitzek A, Bräuninger H, et al. Association of cardiac infection with SARS-CoV-2
in confirmed COVID-19 autopsy cases. JAMA Cardiol. Published online July 27, 2020.
doi:10.1001/jamacardio.2020.3551
5
 Meng H, Xiong R, He R et al. CT imaging and clinical course of asymptomatic cases with
COVID-19 pneumonia at admission in Wuhan, China. J Infection 2020; 81: e33-e39.
6
  Nadim MK, Forni LG, Mehta RL et al. COVID-19 associated acute kidney injury: a consensus
report of the 25thAcute Disease Quality Initiative Workgroup. Nature Reviews Nephrology 2020,
October 15. See Figure 1.
          Case 1:19-mc-00145-TSC Document 372-8 Filed 12/23/20 Page 6 of 8




some people it causes no symptoms, in some it leads to a rapid decline and death, and in others

there are subtle but potentially deadly manifestations that crop up weeks and often months after

an initial diagnosis. This is noted by the Centers for Disease Control (CDC), who states that the

COVID-19 related syndrome of “multisystem inflammatory syndrome in adults” can occur “days

to weeks,” after contracting the virus.7The reason for this is likely that COVID-19 turns from an

infectious disease into one of autoimmunity, which can then easily manifest as heart failure,

blood clots, or strokes.

          12.    Upon reviewing the medical records of Mr. Higgs, it is quite clear he has serious

underlying asthma issues as he is maintained on a continuous high dose of inhaled steroids, in his

case mometasone. He has had asthma exacerbations over the years, and has required the use of

nebulizer treatments. He also has underlying structural heart disease, as documented by an

electrocardiogram of 2010, which showed left atrial enlargement and likely left ventricular

hypertrophy. These findings are again seen on his very recent electrocardiogram of November

12, 2020. The enlarged left atrium is confirmed on an ultrasound of his heart from May 26, 2020.

Even more concerning, the ultrasound of his heart shows significant mitral valve disease with

moderate mitral valve regurgitation and anterior leaflet dysfunction. This is likely from his

longstanding hypertension, which in his case is clearly significant as he is maintained on three

medications to control his blood pressure.

          13.    Mr. Higgs’s significant underlying structural heart disease certainly puts him at

higher risk of COVID-19 related heart issues. This higher risk of COVID-19 heart issues in those

with underlying heart disease is documented in a recent Journal of the American Medical




7
    https://www.cdc.gov/mis-c/mis-a.html
        Case 1:19-mc-00145-TSC Document 372-8 Filed 12/23/20 Page 7 of 8




Association paper.8 His left atrium is enlarged, and that quite clearly puts him at risk from any

issues from heart failure, as an enlarged left atrium ineffectively pumps blood to the left

ventricle, further putting him at risk for fluid to back up into his lungs (pulmonary edema).

        14.     Given that he has received a recent positive COVID-19 diagnosis, it is my opinion

that an injection of pentobarbital would create a substantial risk of extreme suffering in the case

of Mr. Higgs. Pentobarbital is a known cardiac depressant, which will be given to a patient with

known significant structural heart disease, who also has the very real potential for COVID-19

related dysfunction in his lungs, kidneys, vasculature, heart or all four.. Pneumonia itself, which

as mentioned is seen in up to 94.8% of asymptomatic COVID-19 patients, is a known risk factor

for triggering heart failure. Kidney disease and inflammation, as noted in the Nature Nephrology

Reviews paper, occurs in asymptomatic patients, and is of course also a very well known trigger

for heart failure. Given these facts, there is a substantial risk that an injection of pentobarbital

will induce sudden onset congestive heart failure (flash pulmonary edema) in Mr. Higgs, which

mimics a drowning with the sense of suffocation it induces.

        15.     Based on my experience, the prudent action in this case would be to wait a full

eight weeks from diagnosis and then reassess his cardiopulmonary status to ensure an injection

of a cardio-depressant drug like pentobarbital would not put him at risk of a cruel death. The

eight week period of observation is based on personal experience of the time period patients with

COVID-19 are presenting to me with symptoms from diagnosis.

        16.     I hold the above opinions to a reasonable degree of medical certainty.




8
 Freany PM, Shah SJ and SS Kahn. COVI-19 and Heart Failure with Preserved Ejection
Fraction. JAMA 2020, September 30th.
      Case 1:19-mc-00145-TSC Document 372-8 Filed 12/23/20 Page 8 of 8




Date: 12/22/2020
____________________________
                                        Michael J. Stephen, M.D.
Case 1:19-mc-00145-TSC Document 372-9 Filed 12/23/20 Page 1 of 8




                   EXHIBIT A
    Case 1:19-mc-00145-TSC Document 372-9 Filed 12/23/20 Page 2 of 8



                                       Michael J. Stephen MD
                                         Curriculum Vitae

Home Address:                    409 E Summit Ave
                                 Haddonfield, NJ 08033
                                 (617) 645-8443
                                 michael.stephen@jefferson.edu

Work Addresses:                  Thomas Jefferson University
                                 834 Walnut St, Suite 650
                                 Philadelphia PA 19107
                                 Phone 215-955-5161
                                 Fax 215-955-8668

Education                        8/97-5/01           MD               Boston University
                                 9/91-5/95           AB, History      Brown University

Postgraduate Training and Fellowship Appointments:

                                 6/01-6/02           Intern in Medicine, Beth Israel Deaconess Medical
                                                     Center, Boston MA
                                 7/02-7/04           Resident in Medicine, Beth Israel Deaconess Medical
                                                     Center, Boston MA
                                 7/05-12/08          Fellow in Pulmonary and Critical Care Medicine
                                                     University of Pennsylvania

Faculty Appointments:            6/01-7/04           Clinical Instructor in Medicine
                                                     Harvard Medical School
                                 7/04-6/05           Assistant Clinical Professor in Medicine
                                                     Tufts University
                                 1/09-8/09           Instructor of Medicine
                                                     University of Pennsylvania
                                 11/09-6/11          Instructor of Medicine
                                                     Mt Sinai School of Medicine
                                 7/11-11/19          Associate Professor of Medicine
                                                     Drexel University College of Medicine
                                 12/1-present        Associate Professor of Medicine
                                                     Thomas Jefferson University

Work Experience:                 7/04-6/05           Hospitalist Attending, Lemuel Shattuck Hospital
                                                     Boston, MA 02130
                                                     -Public Health Hospital of Massachusetts
                                                     -Underserved Population
                                                     -HIV and Tuberculosis Experience

                                 8/09-10/09          Volunteer, Groote Schuur Hospital,
                                                     Cape Town, South Africa
                                                     -Pediatric and Adolescent HIV work
                                                     -Tuberculosis management
                                                     -Township Urgent Care Clinics

                                 11/09-6/11          Instructor of Medicine, Mt Sinai Hospital
                                                     New York, NY 10029
                                                     -Attending on Inpatient Transplant Service
                                                     -Member, ILD outpatient group
                                                     -General Consult and MICU attending

                                 7/11-present        Associate Professor of Medicine, Drexel University
    Case 1:19-mc-00145-TSC Document 372-9 Filed 12/23/20 Page 3 of 8



                                                     Philadelphia, PA 19102
                                                     -Program Director, Adult Cystic Fibrosis Center
                                                     -Program Director, Pulmonary Fellowship Program
                                                     -General Consult and MICU Attending

Research Experience:               7/03-11/03        Molecular Biology Gene Promoter Isolation
                                                     -Isolation of Inflammatory Genes in Pneumonia
                                                     Cystic Fibrosis Lab
                                                     Harvard Medical School, Boston MA
                                   1/07-8/09         MRI and Functional Lung Imaging
                                                     -Development of Helium MRI in two models of IPF
                                                     In animals. NIH R21 funded.
                                                     Hospital of University of Pennsylvania, Phila PA

Special Certifications:            2004              ABIM- Internal Medicine #227647
                                   2006              Advanced Trauma Life Support
                                   2008              ABIM- Pulmonary Disease
                                   2009              ABIM- Critical Care Medicine
                                   2009              Certificate in Clinical Epidemiology, University of
                                                     Pennsylvania
                                   2013              Neurocritical Care Board Certification, UCNS
                                   2014              DEA License #FS2503298
                                   2015              ABIM- Recertification in Internal Medicine
                                   2019              ABIM- Recertification in Pulmonary Medicine
                                   2019              ABIM- Recertification in Critical Care Medicine

Licensure:                         California #88030, Pennsylvania #MD432837

Memberships in Professional and Scientific Societies:
                                  5/07-present        American Thoracic Society

Outside Interests:                 Running, Completed 2018 Lehigh Valley Marathon.
                                   Writing: Published pieces in Philadelphia Inquirer, STAT news, Philly
                                   Voice

Committees                         2012-2015         Education Committee, Cystic Fibrosis Foundation.
                                   2019              Program for Adult Care Excellence Committee,
                                                     Cystic Fibrosis Foundation
                                   2016-2019         Utilization Review Committee, Hahnemann Hospital

Educational Activities             StreetSide Clinic Preceptor, January 2012-2017

Funding:

Mental Health Coordinator Award, Cystic Fibrosis Foundation. Adult Cystic Fibrosis Center
Drexel University. 2016-2019. Principle Investigator.

Therapeutic Development Network, Cystic Fibrosis Foundation. Adult Cystic Fibrosis Center
Drexel University, 2013-present. Principle Investigator.

State of Pennsylvania Fund for Orphan Diseases, Cystic Fibrosis Adult Center Drexel University.
2012- present. Principle Investigator.

Cystic Fibrosis Foundation Grant, Adult Cystic Fibrosis Center, Drexel University, 2014-present.
Principle Investigator.

Program for Adult Care Excellence Grant, Cystic Fibrosis Foundation. 2009-2010, 2012-2014.
    Case 1:19-mc-00145-TSC Document 372-9 Filed 12/23/20 Page 4 of 8



Principle Investigator.

Papers:

O’Hayer, CV, O’Loughlin CM, Nurse CN, Smith PJ, Stephen M. ACT with CF: A telehealth and in person
feasibility study to address anxiety and depressive symptoms among people with cystic fibrosis. Journal of
Cystic Fibrosis 2020; December.

Stephen M, Fiel S, Zanni R, Hadjiliadis D. Prevalence of Medical Marijuana Use in Cystic Fibrosis. BMC
Complementary Medicine 2020;323.

Woytanowski JR, Ko W, Granche J, Stephen M. Outcomes of Septic Patients Requiring Renal
Replacement Therapy. Journal of the Intensive Care Society, April 2020

Abramian O, Singhal S, Stephen M. A 49-year-Old Man with cough and hand, wrist and knee pain. Chest,
February 2020.

Stephen M, Goss C. A Set Length of Antibiotics for an Acute Exacerbation of Cystic Fibrosis, A Pro/Con.
Lancet Respiratory Medicine 2018; 6;573-5.

Weintraub Z, Hadjiliadis D, Jagpal S, Stephen M. Attitudes Towards Lung Transplant in Cystic Fibrosis.
Preparing Manuscript for Submission.

Stephen M, Hadjiliadis D, Holsclaw D, Zanni R, Fiel S, Bonsall C. A Prospective Study of Daily
Spirometry in Acute Exacerbations of Cystic Fibrosis Patients. Chronic Respiratory Disease, December
2017.

Stephen M, Weintraub Z. Evaluation of Adherence with Inhaled Antibiotic Regimens and Outcomes in
Adults with Cystic Fibrosis. Drexel Medical Journal 2016.

Stephen M, Emami K, Woodburn JM, Chia E, Kadlecek S, Zhu J, Pickup S, Ishii M, Rizi R, Rossman M.
Quantitative Assessment of Lung Ventilation and Microstructure in an Animal Model of Idiopathic
Pulmonary Fibrosis. Academic Radiology. 2010; 17:1433-43.

Stephen M and Hadjiliadis D. The New Lung Allocation Score for Lung Transplantation: What Has
Changed and Why? Clinical Pulmonary Medicine. 2009; 16:45-50.

Emami K, Stephen M, Kadlecek S, Cadman RV, Ishii M, Rizi RR. Quantitative assessment of lung using
hyperpolarized magnetic resonance imaging. Proc Am Thorac Soc 2009; 6:431-8.
Yu J, Law M, Kadlecek S, Emami K, Ishii M, Stephen M, Woodburn JM, Vahdat V, Rizi RR.
Simultaneous measurement of pulmonary partial pressure of oxygen and apparent diffusion coefficient by
hyperpolarized 3He MRI. Magn Reson Med. 2009; 61:1015-21.
Ishii M, Emami K, Kadlecek S, Petersson JS, Golman K, Vahdat V, Yu J, Cadman RV, MacDuffie-
Woodburn J, Stephen M, Lipson DA, Rizi RR. Hyperpolarized 13C MRI of the Pulmonary Vasculature
and Parenchyma. Magn Reson Med 2007; 57:459-463.

Book Chapters:

Cystic Fibrosis and Non-CF Bronchiectasis. Scientific American Medicine, January 2014.

Pulmonary Complications of Pregnancy, in Complications of Pregnancy. Pmph USA, September 2012.

Speaker:

“Use of Alternative Medicines in Cystic Fibrosis.” Symposium on Alternative Therapies for Cystic
Fibrosis. North American Cystic Fibrosis Conference 2017, Indianapolis Indiana.
    Case 1:19-mc-00145-TSC Document 372-9 Filed 12/23/20 Page 5 of 8



“Lung Transplant and Cystic Fibrosis: Implications of the Lung Allocation Score.” Symposium on Issues in
Lung Transplantation. North American Cystic Fibrosis Conference 2012, Orlando Florida.

“Hyperpolarized 3He in the Assessment of Two Rat Interstitial Lung Disease Models of IPF.” Mini-
Symposium, American Thoracic Society, 2009 San Diego California.

“Assessment of Pre- and Post-Lung Volume Reduction Surgery Changes in Lung Function and Structure -
A Rat Emphysema Model.” Mini-symposium, American Thoracic Society, 2008 Toronto Canada.

Clinical Trial Studies, Principle Investigator:

A Prospective Phase 2 Study of Lenabasum in Cystic Fibrosis Patients. Corbus Pharmaceuticals,
JBT-101. Completed 11/19.

A Prospective Observational Study in Cystic Fibrosis Patients with Chronic Respiratory Pseudomonas
Aeruginosa Infection Treated with Tobi® Podhaler™ (Tobramycin Inhalation Powder) Or Other Fda
Approved Inhaled Antipseudomonal Antibacterial Drugs. Novartis, Ctbm100c2407. Completed 12/19.

A Prospective, 5-year Registry Study to Monitor the Susceptibility to Aztreonam of Pseudomonas
aeruginosa Isolates from Patients with Cystic Fibrosis in the United States. Gilead Sciences, GX-US-205-
0128. Completed 12/19.

A Long-Term Prospective Observational Safety Study of The Incidence of And Risk Factors for Fibrosing
Colonopathy In Us Patients with Cystic Fibrosis Treated with Pancreatic Enzyme Replacement Therapy: A
Harmonized Protocol Across Sponsors, Cffc-Ob-11. Completed 12/19.

A Prospective Phase 2 Study of PTI-428 in Cystic Fibrosis Patients Homozygous for delF508.
Proteostasis. Completed.

A Prospective Phase 3 Study of Tezacaftor/Lumacaftor/659 in Cystic Fibrosis Patients Heterozygous for
delF508. Vertex, VX-659. Completed 11/19.

A Phase 3 Efficacy and Safety Study of Ataluren (Ptc124®) In Patients with Nonsense Mutation Cystic
Fibrosis. Ptc Therapeutics Ptc124-Gd-021-Cf. Completed.

The Use of Home Spirometry to follow Acute Exacerbations of Cystic Fibrosis. Completed.

A Prospective Study of Ivacaftor/Lumacaftor in Cystic Fibrosis Patients Heterozygous for delF508. Vertex,
VX-102. Completed.

A Prospective Study of Ivacaftor/Lumacaftor in Cystic Fibrosis Patients Homozygous for delF508. Vertex,
VX-105. Completed.

Alternating Inhaled Antibiotic Therapy in Cystic Fibrosis Patients Chronically Colonized with
Pseudomonas Aeruginosa. Gilead Sciences. Completed.

Abstracts:

CF Related Abstracts:

Weintraub Z, Stephen M. Attitudes of Cystic Fibrosis Patients Towards Lung Transplant. American
Thoracic Society 2019; Dallas, Texas.

Mills N, Stephen M. Challenges Facing Mothers with Cystic Fibrosis: A Survey. American Thoracic
Society 2019; Dallas, Texas.
    Case 1:19-mc-00145-TSC Document 372-9 Filed 12/23/20 Page 6 of 8



O’Hayer CV, Aikens RV, Stephen M. ACT with CF: Promising Conclusion of Telehealth. North American
Cystic Fibrosis Conference 2018; Denver, Colorado.

Tahir S, Woytanowski J, Stephen M. Sleep Quality in Relation to Pulmonary Function in patients with
Cystic Fibrosis. American Thoracic Society 2018; San Diego, California.

Randhawa E, Bhandari S, Stephen M. Mycobacterium Abscessus in Patient with Cystic Fibrosis. American
Thoracic Society 2018; San Diego California.

Ahmad D, Zanni R, Marmolejos G, Stephen M. Side Effect Profile of Lumacaftor/Ivacaftor. North
American Cystic Fibrosis Conference 2017; Indianapolis, Indiana.

O’Hayer CF, Edouard G, Stephen M. ACT Via Telehealth: Acceptance Based Behavioral Therapy for
Anxiety and Depression Among Individuals with Cystic Fibrosis. North American Cystic Fibrosis
Conference 2017; Indianapolis, Indiana.

Chowdhury J and Stephen M. Complementary and Alternative Medicine in Cystic Fibrosis Patients. North
American Cystic Fibrosis Conference 2017; Indianapolis, Indiana

Ahmad D, Patel M, Mills N, Stephen M. Real World Experience of Lumacaftor-Ivacaftor. North
American Cystic Fibrosis Conference 2016; Orlando, Florida.

Breeding Z, Stephen M. Use of Pancreatic Enzyme Management Smartphone App in Adult CF
Patients. North American Cystic Fibrosis Conference 2016; Orlando, Florida.

Wolfe W, O'Hayer CV, Taylor D, Stephen M. Acceptance and Commitment Therapy with CF: A
Telehealth Pilot Study. North American Cystic Fibrosis Conference 2016; Orlando, Florida.

Stephen M, Hoag J, Thakur, T. Evaluation of Tolerability of Tobramycin Inhalation Powder in An Adult
Cystic Fibrosis Population. North American Cystic Fibrosis Conference 2015; Phoenix, Arizona.

Stephen M, Weintraub Z. Evaluation of Adherence with Inhaled Antibiotic Regimens and Outcomes in
Adults with Cystic Fibrosis. North American Cystic Fibrosis Conference 2015; Phoenix, Arizona.

Hoag J, Stephen M, Hadjiliadis D, Cohen R. Clinical Effectiveness of Off-Label Ivacaftor Use in Patients
with Cystic Fibrosis. North American Cystic Fibrosis Conference 2015; Phoenix, Arizona.

Stephen M, Bonsall C, Hadjiliadis D, Zanni R, Varlotta L, Fiel S, Holsclaw D. Update: A Prospective
Study of Daily Home Spirometry in Adult Cystic Fibrosis Patients. North American Cystic Fibrosis
Conference 2014; Atlanta, Georgia.

Stephen M, Bonsall C, Hadjiliadis D, Zanni R, Varlotta L, Fiel S, Holsclaw D. A Prospective Study of
Daily Home Spirometry in Adult Cystic Fibrosis Patients. North American Cystic Fibrosis Conference
2013; Salt Lake City, Utah.

Hoag JB, Hendry M, Hillman J, Garces J, Rosse K, Smith B, Delany-Hudzik M, Hudzik E, Stephen MJ,
Sherman M. Utilization of Quality Improvement Initiative to Increase Adherence with Routine Clinic
Appointments for Patients with Cystic Fibrosis. North American Cystic Fibrosis Conference, 2012;
Orlando, Florida.

Stephen M, Hendry M, Hoag J, Garces J, Smith B. Lung Transplant and Cystic Fibrosis: Implications of
the Lung Allocation Score. North American Cystic Fibrosis Conference, 2012; Orlando, Florida.

Stephen M, Back S, Altes TA, Holsclaw D, Lingaraju R, Ferrin M. CT Scans as a Predictor of Pulmonary
Function in Adult CF. North American Cystic Fibrosis Conference, 2007; Anaheim, CA.
    Case 1:19-mc-00145-TSC Document 372-9 Filed 12/23/20 Page 7 of 8



Back S, Altes TA, Lipson D, Lingaraju R, Ferrin M, Stephen M, Hadjiliadis D. Routine CT Scanning of
Adult Patients with Cystic Fibrosis. American Thoracic Society, 2007; San Francisco, CA.

Other Abstracts:

Marmolejos G, Stephen M, Tuttle E, van der Rijst N. Cutting Through the Submassive. Update on
Pulmonary Embolism and CTEPH. American Thoracic Society 2019; Dallas Texas.

N. Hinds, JR Woytanowski, MJ Stephen. Outcomes of Hemoptysis in Sarcoid. Diffuse Parenchymal Lung
Diseases: Basic And Clinical Studies. American Thoracic Society 2019; Dallas Texas.

Randhawa E, Stephen M. Evaluation of CT Angiograms from the Hahnemann Emergency Room of CT
Angiograms from the Hahnemann Emergency Room. Here we Clot Again: Clinical Studies in PE and
CTEPH. American Thoracic Society 2018; San Diego California.

Woytanowski JR, Rincon-Prieto C, Stephen M. Outcomes of Septic Patients Requring New Onset Renal
Replacement Therapy – A Single Center Retrospective Analysis. Crtical Care: Beyond the Lungs.
American Thoracic Society 2018; San Diego California.

Bakhsh K, Abramian O, Mills N, Stephen MJ. FIRST: Female Inequality Represented in Subspecialty
Training-The Gender Divide in Pulmonary Critical Care Medicine. Emerging Strategies to train Medical
Professionals. American Thoracic Society 2017; Washington, D.C.

Rincon-Prieto C, Stephen MJ, Woytanowski JR. Pulmonary Manifestation of IBD: A Case Report.
Autoimmune Lung Disease: Case Reports. American Thoracic Society 2017; Washington, D.C.

Figueroa AM, Abramian O, Bakhsh K, Stephen MJ. Retrospective Study of Outcomes in the Medical
Intensive Care Unit for Cirrhotic and Noncirrhotic Liver Failure Patients. Critical Care: More Non-
Pulmonary Critical Care Problems. American Thoracic Society 2017; Washington, D.C.

Dago-oc JR, Stephen M, Kasarabada A. Diagnosing Tuberculosis at Hahnemann University Hospital: A
Quality Improvement Project. Identifying Effective Treatment Options in Pulmonary and Critical Care.
American Thoracic Society 2017; Washington, D.C.

Heckert G, and Stephen M. Steroid Use in Inpatient COPD Patients. American Thoracic Society 2016; San
Francisco California.

Dago-oc J, Stephen M, Kasarabada A. Efficiency of Tuberculosis Evaluation in an Inpatient Setting.
American Thoracic Society 2015; Denver, Colorado.

Salim A and Stephen M. A Chronic Asthmatic with HyperIgE Presenting at an Adult Cystic Fibrosis
Center. Drexel Student Research Day, 2015.

Patel N, Dimaghi N, and Stephen M. Assessing Mortality in the Medical Intensive Care Unit of Interfacility
Transferred MICU Patients. Chest Meeting 2014; Austin, Texas.

Stephen M and Khan I. Sarcoidosis and Lung Transplant before and after the LAS. American Thoracic
Society 2012; San Francisco, California.

Stephen M, Emami K, Kadlecek S, Woodburn J, Vahdat V, Yu J, Ishii M, Cadman RV, Rizi RR, Rossman
M. Hyperpolarized 3He in the Assessment of Two Rat Interstitial Lung Disease Models of IPF. American
Thoracic Society 2009; San Diego, California.

Emami K, Kadlecek S, Woodburn J, Vahdat V, Yu J, Ishii M, Cadman RV, Stephen M, Rizi RR. Regional
Measurement of Lung Ventilation in Large Animals Using Hyperpolarized 3He MRI. American Thoracic
Society, 2008; Toronto, Canada.
    Case 1:19-mc-00145-TSC Document 372-9 Filed 12/23/20 Page 8 of 8



Emami K, Kadlecek S, Woodburn J, Pickup S, Cadman RV, Yu J, Ishii M, Stephen M, Rizi RR.
Dependency of 3He Apparent Diffusion Coefficient Measurements on Positive End-Expiratory Pressure.
American Thoracic Society, 2008; Toronto, Canada.

Emami K, Kadlecek S, Woodburn J, Guyer RA, Pickup S, Cadman RV, Vahdat V, Yu J, Ishii M, Stephen
M, Rizi RR. High Resolution Mapping of Mouse Lung Alveolar Structure Using Apparent Diffusion
Coefficient of 3He. American Thoracic Society, 2008; Toronto, Canada.
